Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 1 of 131

015387
ee
August, 1
Approved by the 2 Deyarteno
Jannary 4, DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION a yy
Kanai

—_—o_ls .... Irrigation Project /

er

RECORD OF EXECUTION OF CONTRACT.

| ee clea sand

: caring pce an ~ as
z Beso Set ang

water right on tho a A, serodeet.® *

  

IN RE CONTRACT, and bond, is sia Tea Ens to ee Ae
symbol and number ..: 3 ,

amount i Hae

purpose”.

  
 
 
   
 
 
 

  

Notice exe Lie nuract te be See Qe Engin ve een
ent at eaont axnovoee, District Counsel at CRE Sregbn ere sane
and bs : . ied

Place ee eae aoe en UGE Sea, once lerc, 2 aes
1. On this date the above-described contract was paseo (or) ‘peseetl and a if
any, approved (or) passed, by this office, and transmitted to district counsel for legal

approval, Bad Hey ae

 

. asi ., Project Superintendent.
Inclosures : 3 ;
Original and ©... copies of this form. Statement & Cert. of Award, Origy & 5
Sa and i * Sines of contract.

 

 

Prasat, ‘Cae... natalia. 265.193)
2. On this date the above-described contract, gith,bond..Jjf.any, was given legal.

 

approval by this office, .,and transmitted to the Projsat. {Slama th Falls)... office.
Associate
SPENCER: Te Badrd , District Counsel.
Inclosures:

Original and e.. copies of this form.
Original and .%... copies of contract.
Denver, Colorado, Date .. oo -
5. On this date the aboye~described contract was executed, and bond, if any,
approved by this office. :
: , Chief Engineer.
Be Se = SS ee —— BT ie er
ay Colorado, Date _.. ——
4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

 

 

, Chief Engineer.

 

 

Inclosures:
Original and ..... copies of this form.
Griginal and ._... copies of par aie.

Washington, D. C., Date uw. Seema
5. On this date the above—descrihed contract was executed, ‘=e bond, if any,
approved by 2000 a — =

Commissioner.

001531

&~7416 ae a a aol " -- ~--- ae >
 
Case 3:19-cv-04405-WHO

Document 440 Filed 02/21/20 Page 3 of 131

 

  
   

 

 

     

 

 

 

€€S100
a * J ca
7 \ a eo ee — =
é
4
\
| |
a } ‘
\
{
j HADLEY AND MECORMICK ! -
IRRIGATION | PROJECT n>
cee fe r .
i i ae a
#1 |
I
Aarne
f ’ AANA
I
i ctreahatec ilps eae 5
oe. I
PTH |
| ; Gearmune | e.
1 eee _ ME COMMIT | WN HADLEY ™. ‘
| .
om 1s
\ gt ge Ra hy oft THY 405. ret
. “il, 5 i we 7 3. WGE. WE, |
| erp: 1
Qaararie | |
AP CUMRAA REA £8 scene |
nt | ae
I
= = -— aw _' I
i - |
j
‘ | |
!
25, Aeame | hah AE !
40 1 te : = |
* |
haneae eS ee |
7 i ay
| 5 .
I
. ‘ ~, .
oa . - — + Mesa

015389
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 4 of 131
° 045390

ONITED STATS ceynct, CHa “JERS
DEPARTMENT OF TUR INTERTOR
BUREAU OF FGKCLAMATTON
KLAMATH LRRIGAY ION PROJECT

 

TUIS AGREEMENT, Made this éQtn day of May » 1936, in pursu-
ance of the Act of Congress of June 17, 1902 (32 Stat. 388), and acts wmenda-
tory thereolt or supplementary pnerenee and particularly pursuant to the Warren
Act of Pobruary 21, 1911 (65 stat, 925), between the UNTTED STATES OF AMERICA,
herein styled the United Statss, represented by the officer executing thiu con-
tract, snd

wt ae ¢
War epee. ues

WITNESSETH, "het =

  
 

   

Phe ig AGkay ,

xe

&» WHEREAS, the parties heretc, eatered into an agroemeat under date of

Lue BGer ABSA » aud providing for use by the Contractor of @ max
TALIA SOW {ey Bere-feet for cach acre of irripable land as provided in Article

five (8) of said contrast of and the Conutracter now
de sivos thet the said contract Se eMaadABho incroasc such maxinum use from two
{2} to. Gro and omae-half (24) acre-feet; and

 

Se WHEREAS, the United States desires to obtain from the Contracther each
an accurate record of all scopa raised and ner vou Maura and livestock pro-
produced on the lands of the Uontracter each yeu

 

ae
2ucts

NOW, THEREFORE, TL is agreed that:

4, Article five (5) of said contract of
shail be and is amended to reod as fol Lows;

tay 10, L954

"6, Tho United Sialcs shall turniul vach year to the Contractor,
during the usual irrigation senson, water from the pig 4 secu, t und
deliver same to the Cortracter at o¥-near a turnout Toe ated in the

 
 

   

« We Mag

for the irrigation of the londs of the Contractor described as follows:

 

 

001534
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 5 of 131
015391

The quantity so delivered shall uot exceed the amount that can be fur-
nished as determined by the Secretary of the Interior, at a cost of
Thirty-four | Dollars ($34.00) per acre; nor shall it exceed two and
one-half (2%) acre«feet per acre of irrigable land during the usual
ivrigation season as established on the Klamath Project, being approx-
imately that period from April 15 to September 50, inclusive, of each
year; end in no event shall it exceed six-tenths (0. 6) of an acre-
foot of water per irrigable acre in any one month; Provided that if
the Contractor is om need of and desires to purchase additional water
over and above the 24 acre-feet per acre specified herein such addi~
tional water will be furnished at the same rate established for
additional woter furnished Werren Act contractors in the Publis No-
tices of Annual Water Charges issued or to be issued hereafter for the
Klamath Project; Provided,: further, that all rights to the use and
delivery of water acquired by the Contracter under this contrast are
inferior ond subject to prior rights reserved for the lands of the
Klamath Project.”

52 The Contractor shall keep an accurate record of all crops raised ond
agricultural and livestock products produced on his lands and furnish o re~-
port on same, to the Secretary of the Interior in form prescribed, on or before
December 31 of each year.

6. Im all other respects said contract of May 16, 1951 shall
remain in effect with like intent and purpose as though this contract had never
been executed,

7. No membor of or delegate to Congress or resident commissioner shall
be admitted to any share or part of this contract or to any benefit that may
arise therefrom, but this restriction shall not be construed to extend to
this contract if mede with o corporation or company for its general benefit.

IN WITWESS WHEREOF, the parties have hereunto subscribed their names as
of the date first above written.

QUNTTED STATES OF AMERICA
Ze Be i, Heyden
sy

By

Superintendent,
Witnesses: Bureau of Reclamation

Aes,

 

 

Gertrude MoCermicic
Contractor

 

 

 

 

Contractor
Merritt Oregns
"P.O. Address

 

001535
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 6 of 131

015392

STATE OF OREGON  )

COUNTY OF KLAMATH }

BE IT REMEMBERED, Theat on this 20th dey of May » AoDa,
1936, before me, the undersigned, a Notary Public in aml for the said
state and county, personally appeared the within named

Gertie HeCormick

ie known to me to be the identical individual described in and
she

who

whe executed the within instrument, and acknowledged to me that

 

executed the samo freely ond voluntarily.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official

seal the day and yerr lost above written.

apie As Row
Natary Public for 0 efon

My commission expires | = 11-39

(SEAL)

001536
 

Case 3:19-cv-04405-WHO ' Document 440 Filed 02/21/20 Page 7 of 131

 

 

= pa yin 615393
Standard Worm, No. 1058 (Reviesd) , ! AS >
seme, *ATEMENT AND CERTIFICAT, No-— 286888".
_—— OF AWARD Date. Bay.2..., 19.26.
DEPARTMENT OF THE INTERIOR BUREAU OF RECLAMATION  Klauath Falla, Orggeem
(Dapertmont or ostablishmont}) (Bureau or afflsa) 7 __ CSeationy :

 

METHOD OF OR ABSENCE OF ADVERTISING |

(Sectlon 3760 af tho Revised Btatates)

i. After advertising in newspapers.
2. (a) After advertising by circular letters sent to... .-ee-ve-s-.-- ealers.
(b) And by notices posted in public places.
(Gf motices wore not posted iim addition to advertising by circular Intters vent te deslors, axul Jow of oncks Lnsad & hs
made. The notation om the cortificate below must be “2 (a) (b)” of “2 (a),"” depsndiag an whether or not notless were p d.)
8. Without advertising, under an exigency of the service which existed prior to the order and would not admit of tha
delay incident to advertising.
4. Without advertising in accordance with

5. Without advertising, it being impracticable to secure competition because of Lantract wade With las) camer -

 

 

 

 

(ero stute clrenmstances onder which the securing of compotition was impreoticable)

AWARD OF CONTRACT

A. To lowest biddor as to price (Expenditures).

B. To othor than the lowest bidder as to price (Expenditures).
¢. Te highest bidder as to price (Receipts).

D. To other than the highest bidder as to price (Receipts).

CERTIFICATE

J centiry that the foregoing statement is true and correct; that the agreement was made in consequence vf No.8.
of the method of or absence of advertising and in accordance with award of contract lettered .......-..., a8 shown above;
that where lower bids (expenditure contracta) or higher bids (receipt contracts) a¢ to prico were received a statement of res-
aons for their rejection, together with an abstract of bids received, including all lower than that accepted in case of expendi-
ture contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or gorvices covered by tho agreement (expenditurs) are necessary for the public service,
and that the prices charged are just and reasonable.

Bel, tiayden Superintendent, Bureau of Reclamation

 

_ ‘@ignatare of conktaotigg offiows) ii Ae) ae
Notr,--This statoment and certificate will be used to support all agreements, bath formal contracts anz less formal agreements of whatever character, involving
tho expanditure or recolpt of oo funds. It must be executed and signed by the contracting officer (unless tho award is made by or is subject to approval by mk
officer other than the contracting officer, whon execution aud signature may bo mado by such officer). qiakdrmenet Gandinatarnd, a—8000

001537
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 8 of 131
015394

August 107
Approved by the Dopartment

— se DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION

vaveevenenernerve AAPOLB. Irrigation Project

RECORD OF EXECUTION OF CONTRACT

IN RE CONTRACT, and bond, if any, relating to above-named project, datad - -Hiag- 805 a=
symbol and number 7ivwaé]G..........; made by dertrudd MeCopmiak -.- va

amount involved, Gc eececoccee nat authority No. 2.000. or clearing account ee
purpose .. notidiid_of water duby -« Warren Act sattract :
Reference: ~drthor ty granted. 4faf3s hy. Rigas Aast.- Bite

Notice of me eae of contract to he given Chief. Engineer at Denver, Superintend-.
ent at  Kimath felle,cregen— <n , District Counsel at -Partlead, Gregen-—------—---------

and .

(Stead See eee a aT ES SSA.

 

 
 

 

 

 

ous

Placdtlagath. 1 Palle, OregenDate May Bly 1986
1. On this date the above-described contract was executed (or) passed, and bond, if

any, approved (or) passed, by this office, and transmitted to district counsel for’ Tegal
approval. ; = oe " : ?
BeiMeniend «Project Superintendent.

Melted: bie itn fa FOS

  

Inclosures:
Original and .&.... copies of this form,
Original and _ 4... copies of contraot. Statement & Carte of Avrerd 5 Orige & o

 

 

2. On this date the above-described om iran’, with: bond, if any, was given: lowe " a
approval hy this office, and transmitted to the .Profeat__! (KLemeth Falls). ... of fice,

 

 

 

 

 

 

BE STOUTEMYER -mounemees District Counsel.
Inclosures:
Original and ..@.. copies of this form.
Original and ..3.. copies of contract.
Denver, eolerada, Date ee

3. On this date the above-described contract was executed, and bond, if any,
approved by this office.

Seep _ Chief eee,

Seepage 5 ~ Pa por ES RS, oe

Denver, Colorado, Date ow. tec eestor sere
4. On this date the above-described contract, with bond, if any, was passed hy this
office and transmitted to the Washington office.

, Chief Engineer.

 

{nclosures:
Original and ._..... copies of this form.
Original and _u.. copies of contract.

a sees ee ee foe ate ——— a er a = jo — =e “

Washington, D. C., Date 0 ee
5. On this date the above-described contract was executed, and bond, if any,
approved by .... reer Be Th, soe! 9

 

 

 

Commissioner.

B-74l6 ~ ° 001 538
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 9 of 131
015395

UNEITD STATES Serger 6 al
DEPARTMENT, OF UPTLA Tein rai Lon
BUREAU OF RECLAGAT LON
RLACATIL PROJ OT

T& rr ood] 5

ta THES AGCREEMAN', made this LS ey day iley
nineteen hundred and thirty ene , between TH! UNTTED STATES OF
AMERICA, acting for this purpose by the contracting officer exe-
cuting this agreement, pursuant to the provisions of the Act of
Congress of June 1’, i902 (32 Stat., S86), and acts amendatory
thereof or supplementary thereto, all of woich are commonly Knovai
and referred to as the National Reclamation Laws, and particu-
larly pursuant to the Warren Act of February 21, 1911 (36 Stat.,
925), the party of the first part, hereinafter referred to as the
United States, and

Gerurule Meverniok, a widew

ra}

» the party of
the second part, hereinafter veferred to as the Contractor,

WLINESSETH =
Explanatory Recitals

Co WHEREAS, in connection with the construction and opera~
tion of the Klamath Irrigation Project, Oregon-California, after
provieing water sufficient for the irrigation of lands supnlicd
by gravity within the limits of the Klamath Trrigation Pro ject,
the United States will have available an additional supply of
water which may be utilized by pumping to adjacent lands; and

wa WHE SAS, the Contractor is the owner of the lands here. -
inafter des raribed, for which he desires to secure a water supoly
from the United States:

4A, NOW, THEREFOR, for and in consideration of the mutual.
and dependent stipulations horein sect forth, it is hereby agreed
as follows:

001539
 

‘ Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 10 of 131
015396

Furnishing of Vater by United States
Do the United Pbanies shal) furnish each year to the
Contvactor during the usual irrigation scasan water from the
ne cee and deliver same to the Contractor at esate
2 turhouk Loguated 3 aselon 88, Sownskip 40
sith Range LL Me .

the irrigation of the land of the Contractor “escribed

as Fol Lows: UL. a ACKee aes the SE ection 3 BE, So wna: 5
a0 Saath, Range 12 Eaaty Walle» ander ee de PGOS pumping 11 °6,

      

  
 

     

    

The quantity so delivered shall not exeeed the amount that
can ke furnished as determined by the Secrotary of the
{nterior, at a cost of Thirty~four Dollars (934,00) per acre;
nor shali. it exceed two aere-feet per acre of Jrrigable Land
during the usual irrisation season as established on the
Klamath Projeet, being approximately that period from April
15 to September 39, inclusive, of cach years; and in ho event
shall it excesda 0, 6 acre-feet of crater per terigable acre in
any one months Provided, that all. rights to the use and
delivery of water acquired by the Contractor under this con=
tract are inferior and subject to the priov rights reserved

he

for the gravity Lands of tie KRiamath Project.

| Vater to be Delivered only on Demand.

 

Ba Lhe United States shall make delivery of vater
hereunder only upon written demand of tire Contractor served
on thee Supcrintendent of the Klamath Project at least thrce
days priow to the beginning of the trrigation season au
hevein defincd, The failure of the Contractor to make such
demand or the failure by him to use saia water shall not in
any Way relieve the Contvactor of his obligation to pay to
the United States the amounts hercin agrecc upon at the time
and in the manner syecified,

001540
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 11 of 131
015397

Measurement on Water

7. The watcr bo be Gelivered norcuncer shall bo
neasured

 

tusnout decarihed {9 Articole 0 hereor,

 

by such ne as wed ngand controlling Gevices or such automatic
gauges, or both, ag shall be satisfactory to the Superintendent
or other officer of the United States in eharge of the Klatnath
Project, Said measuring; and controlling uevices shall be
furnished, inatalled and maintained oy and at the expense of
the Contractor, but they shall be and remain at all times
under the complete control of tie United States, whosc repre-
sentative may at all times have access to them over the Land
of the Contractor, ALL future repairs end renewals necessary
to the operation of said turnout for Celivery of water from
the canal shal] be done at the exponse of the Contractor.

Receipt of Jater by Contractor

Be The Contractor shall. receive said irrigation water

at the point of delivery above stated by means of said turn-
out, and snall. at his own expense convey tue water to his
pumping plant turough a canal constructed by him, and shall
perform all acts required by law or custom in order to main-
tein his control over such water and to secure its lawful
and proper diversion from the @.4% Latepat of the Blanath

Project as herein provided for, and the ocneficial apyvlica-
tion of the sane to the Land of the Contractor atove described.

Shortage of Mater

om On account of drought, inaccuracy in distribution
or other cause, there may occur at times a shortage in the
guontity of water provided for herein, anc while the United
States will use all reasonable means to guard against such
shortages, in no event shall. any Liability a@crue agaiust the
United States, its officers, agents or employees for any
damage, direct or indirect, arising therefrom, and the pay-
ments duc hereunder shall not be reduced because of any such
shortage, All losses or diminution of water by ceason of
seepage, evaporation or other causss after delivery thereof
by the United States at the aforesaid point of delivery shall
be borne by the Contractor.

 

whe

001541
i Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 12 of 131
. 015398

Waste and  ssepare vabers

LO, ‘he United States reserves the right to collect
for use on the Namath Project all vaste ana seepage water
coning from the land of the Contractor. The Contractor shall.
have the risht to disenarge waste ana seepage water into
the drainage system of the WLamath Project.

Operation of Trrigation Sys ten

 

ld, Tn the distribution and application of the water
supply provided Por herein, the Contractor shall conply with
all of the applicable provisions of the teelanation Law and
the resulations of the Secretary of the Interior tnercunder;
and will onerate and maintain his ivrigation system anc works
to be constructed hereunder to the satisfaction of the Uni tea
States, The United States assumes no responsibility whatever
for the safety, integrity, or operation of the same or any
portion thereof, and the Contirac tar will hold the United
States and its Offic cers, agents and employees harmless from
any and all claims aris ine in connection therewith. During
the irrigation season the United States shall. have the right
to place inspectors at any point on the works of the Gon:
tractor to make such measurements, investigations or obseiva-
tions us in the judgment of the Superintendent may be neccssary
for the cnforcement of the provisions of this contract.

onstruction Charge |

eo, The Contractor agrees to pay the United States as
construction charges Lor, ae supply of water heretofore de~

seribed the sum of » The total amount of such con-=
struction charges shall be vaid in 40 annual instalments, due

 

December 1 of each year beginning with the year OBA, She
first 5 of such ins talne nts shall each be 1 per centum, the
next LO instalments cach 2 per centum, and the next 25 instal-
ments Gach 3 per centun of the total construction charge 3
Provided, that the Contractor may pay the whole or any part

ot the construction charge within any shorter period,

Operation and Maintenance Changes
13. In addition to the construction charric deseribed in

Article Le the Contractor agrees to vay the Unitcd States for
the irrisable areca of the land of the Contractor, annual.

001542
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 13 of 131
015399

operation and maintenance charges counl to (a) one -halt of
the acre chareo assessca a,ains$ suerm lanés in the rain Divi.
sion of the ilamath »vroject served by gravity, plus (b) an
equitable proportion, as dcicriaincd by the secretary or the
Interior, oP any expenses incurrcd by the United Statcs in
regulating the waters from Upper oleasath Lake. The operation
and Laintenanee chargcs due shall be payable to the United
States or its suecessois in the operation ov the Lain Divi-
sion of the Flat th Project in advance of the delivery of
water cach yoar and in any event not later than April 1 of
such yocar,

 

 

Penalty for Uclingucney in Payucnt

14, Vo every instalment of money required to be paid
unier this contract which shall. remain unoaid aftcr the same
shall become duc, there shall te added at onec a penalty of
one-hal? of one per ccenotum (4%), and thereafter a like pcnalty
ov one-half of one per centum (439) on the first af cach month
so long as such default shall econtinuc; and the contractor
hereby agrees to pay such penalty.

Lign to Secure Payment of Charges

 

15, For the puxpose of sacuring payment to the United
States of the obligations, and cach of them described in
frticles 12, 13, and 14, according to the conditions therein
stated, a lien in favor of the United States in the amount
of the total obligation described in snid Arbiches la, 13,
apd 14, is hereby created and made a charge upon all of said
land both irrigable ang non-irrigable, together with its
privileges and apvurtenances, including all water rights and
irrigation works. Upon tne failure of the Contractor to pay
when duc any instalment of charges described in said articles,
the United States is empowered to foreclose the lien herehy
created in the manner provided by law.

Refusal of Vater in Case of Default

16. The United States reserves the right to refuse to
deliver water to the Contractor in the event of - default for
a period of more than twelve months ib any payment duc the
United States under this contract. The provisions of this
articles are hot exclusive, and shall not in any manncr hinder
the United States from exercising any otber remedy to enforce
collection of any amount due hereunder,

Dee

001543
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 14 of 131
015400

hy

cy .yl
sgoro ta

 

ty may Mee ang Lodity Regulations

 

 

1%. Phere soivcd to the Seerctary of the Interior
the right GO merce resulations and modify the same in his
giserstion in roncrad harmony, howcvoec, with this contract,
40 the end that the true intent of the Law and of this con+
tract shall be eerried into full cifact.

     

Contingoant Ap»ropriation Clause

1@,. Where the operstions of this contract oxtend beyond
the current wiseel yosr, it ig undorstood that the contract
is méce contingent upon Congress making the necessary appro~
sriation for oxponditures thereunder atter such current yoar
has oxpired. In case such avzropriation as may bo necessary
to carry out this contract is not made, the Contractor hereby
releesses be United Svutes from all liability dne to the fsil-
ure of Conaress to make such approsriation.

Member of Congress Clause

 

19, No hicmbeor of or Delegate to Congress or Resident
Commissioner shell bo admitted to sny shars ox part of this
contract or to any bonerit to arise thorofrom, Nothing,
however, hercin contained shell be construcd to oxtcnd to
any incorporated company if the contract be for the goncrél
benefit of such corporation or company.

Successors and Astigns Obli gated

esemiots oe ee cette x: meena sere

20. Tae terms of this contract shell inure. to tho bene»
fit of and be binding upon the sucecssors in interest ana
ascigns of the partics hereto.

IN WITkNSS WHEREOM the parties have hereunto subscribed
their names a¢ of tho date first sbovo written.

(EH UN TECD SPARS OL LYRICA

 

| by B. Bs Hayden
a Suporin bende nt, Burean, oP Reel eamentth cagR,

oom ee BG Hirer bie Boral gk
Contrastos

  

     

cy tha Le 5 Br ois . . .
BG per i tees etna ne Hin ne ae tat cee
TS Contr:

  

infiap Ls abbacn to contract dated
my LD, LOSL, soo tOre414, wits P.O.Adcrvogs:
. 4 gnielas, at al

° oO

  

Set ne er aay agen bein gree tee emages Same

001544
fag
4

 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 15 of 131
015401
:

STATT OF OREERON }
) ss.

COUNTY OF KLAMATH )

BE IT REMEMBERED, That on this 2O™% aay of MAY

epee nniett ee ci tiie
A. D., 1934, before me, the undersigned, a Notary Public in

and for the said state and county, personally appeared the
Gertrude MeCormiok

ee te

within named

a re er ee mercer erm tis A ve ceri

 

a — who is known to m to be the

identical individual, described in ané who executed the within
instrument, and acknowledged to me that ®h® executed the same
freely and voluntarily.

IN TESTIMONY YEEREOF, I have hereunto set my hand and

official seal the day and year last above written.

‘KR. &, Hopkins
Notary Public for Oregon
Jan. 5, 1004

ee Ale et a ee

 

My Commission expires

(SRAL )

we TF an

001545
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 16 of 131
Pept} 9915402
No,__ Lorn She 404

Standard Worm, No. ae (Revised)

 

 

 

Compra General ©. 8. TATEMENT AND CERTIFICA™ (Contract)
seer OF AWARD Dato...82¥ 16 15
DEPARTMENT OF THE INTERIOR BUREAU OF RECLAMATION *# "ath Falls ,Oregon
(Department or ostablishmnont) {Bursa ar offtes) - (Location) =

 

METHOD OF OR ABSENCE OF ADVERTISING

(Seotion 3709 of the Revised Statutes)

1, After advertising in newspapers.
2. (a) After advertising by circular letters sent to... ———= enennceen GOALOTS.
(b) And by notices posted in public places.
(Ef notices were not peated in addition to advertiaing hy clreular lettora sent to dealers, oxplanation of such omiasion must be
made. The notation on the cortificate below must be ‘2 (¢) (4)”' or “2 (a),”"” depending om whether or mot notices wore panted.)
3. Without advertising, under an exigency of the services which existed prior to the order and would not admit of the
delay incident to advertising.
4, Without advertising in accordance with

5, Without advertising, it being impracticable to secre competition because oater supplied to lend”

 

 

(Here state circurastances nuder which tho socuring of com petition was impracticable)

AWARD OF CONTRACT

A. ‘Ko lowest bidder as to price (Expenditures).

B. To other than the lowest bidder as to ‘price (Expenditures).
C. To highest bidder as to price (Receipts).

D, To other than the highest bidder as to price (Receipts)

ao

 

 

CERTIFICATE

I centry that the foregoing statement in true and correct; that the agreement wan made in consequence of Nou...
of the method of or absence of advertising and in accordance with award of contract lettered —W...__.. «puny 2 Bhown above;

that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price were received a statement of rea-
sons for their rejection, together with an abstract of bids received, including all lower than that accepted in case of expendi-
ture contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreement (expenditure) are necessary for the public service,
and that the prices charged are just and reasonable.

5.3 ,Hayien Superintendent, Bureau of neem

eee mentan nenenyn tt

    

a “Gignsture of contracting ailice) SC

Nors.—Dhis statemont and certificate will be used to support all agreemouts, both foriel contracts and less formal agrooments of whatever character, Involving

the axpenditure or receipt of public funds. It must be executed and signed by the contracting officor (anless the award is made by or is subject to approval by an
68000

offtcer other than the contracting officer, when execution and signature may bo mado by auch officer). 16, qUVERWENd? Pattie bomen: iO
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 17 of 131

 

 
 
    

  

015403
a, ;
woe DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION Rag
am ah we Lrrigation Project ia Cay
RECORD OF EXECUTION OF CONTRACT
IN RE CONTRACT, and bond, Jif amy, Pelating to above-named project, dated May 16,1951 _
symbol and ied, § _T8r-435 — ; made by 9 —— igs Cornai.aie ei

 

56 Bint ean? account

amount inyolved, $..2o Oe 8 nae a a ead ght aa,
purpose x ef i Be pen at ies ncn oy operate EP 20/29 muv-
Reference: a boo ao” ovens spar a pe for -e.-—
water right onthe eskgtas ivia ion, Et 0 fec
Notice Wi caath Y n of recon to be given on Cea animes’ at Denver, Superintend—
ent at Stamath F alls, nee, District Counsel at Portland, @regon
@m@) _ vse. cee ey

1. On this date the above-described a was “ ensewind Tar) waitea, and ‘pond, if
any, approved (or) passed, by this office, and transmitted to district counsel for legal

 

approval . oy -
Be 5, Haydon .-» Project Superintendent.
Inclosures:
Original and ©. copies of this form. Statement & Cert, of Award , Orig. & 3
etre and ....%.. copies of contract.

 

eet qe ee = = oon es

Place vo Paxthanl.,. ra Date ey bi 1931.
2. On this date the above-described contract, with bond,wif any, was given "legal

approval by this office, and transmitted to the Project (Khomath Palle). office.
_Spengex by Batra "BRERA AEE

ee istrict Counsel.
Inclosures:
Original and .2... copies of this form.
‘Original and .g_. copies of contract.

 

os aa

Denver, Colorado, Date .__........ i,
3. On this date the above—described contract was executed, and bond, if any,

approved by thia office.
_.. a I _, Chief Engineer.

= és : meron ete z rs aw ree war ~

Denver, Colorado, Date ool ence eee
4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.
., Chief Engineer.

Inclosures:
Original and _..... copies of this form.

——_— and ae of contract.

 

gemrar een. D, C., Date ..
5. On this date the above-described contract was executed, ‘ endl bond, if any,
approved by _.....

Commissioner.

001547

6—7416 : . os Pare
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 18 of 131
015404

(hiss gop
project §
UNTTED STATS ,
DEPARTMGNT CF THe TNE ERTOR
— BURBAU OF REC LEHAYTON F fhyeeath
KLAMATH LRAfGAPTOn PRODECY

 

THIS AGREEMENT, Made this 29ta day of Way » 1946, in pursue
ance of the Act of Congress of dune 17 i902 (32 Stat. 338), and sets amenda-
tory thercof or supplementary thereto, vod pertiewtarly pursuant to the Warrver
Ach of relruary el, 1911 (36 Stat, 925), betwoon che UNTTRD STAVES OF AMERTCA,
herein sbyted the United States, represented by the officer executing this cone
tract. and

Alfred C. Carleton, a single man,

hereinafter styled the Contracio.,

WITNESSETH., fee o .
So G. Veen, predecessor of

fo WniRwAs of the parties hereto, entered into an agreement under date of

Sew $8, Tees ‘ ‘ :
Hey AG, LUBd » and providing for use by the Contractor of a max
mum of two (2) acre-feet for euch acre of irrigable land as provided in Article

five (5) of said contract of Hey le, 105) and the Contractor now
desires that the said contract be amended to increuse such maximin use from two
(2) to two and one-half (24) acre-feet; and
3, WEERKAS, tho United States desires to obtain from the Contractor each
year on accurate “Tecord of all crops raiscd and agricuitural and Jivestock pro«
ducts produced on the lands of the Contractor vuch year:

NOW, THERKPORE, Tt Js agroed that;

>

 

4, Article five (5) of said contract of
shall be and is amended to read as fol lows:

By The United States shail furnish each year to the Contractor,

during the usual irrigation season, water from the GS lateral and
deliver same to the Gontroactar ob o#-néer a turnout loeabed in the

    

for the jirigation of the lands of the Contractor deseribed as follows:

    

+

       

eta

was aad Boob t BEE OS

  

argue in the HE we OL S
eaubadnins jn all a s beta? oF

peeping Litt,

      

    

001548
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 190f131 _
015405 °

The quantity so delivered shell not caceed the umount that can be fur
nished as determined by the Socretary of the Interior, eat a cost of
Thirty-four Dollars €$34,00) per acre; nor shalt it exceed two and
ono~half (2%) acre-feot per acre of ivrignable land during the usual
irrigation season as ostablished on the Kiemath Projest, being approx»
imately that poriod Crom April 15 to September SO, ineineive, of cach
year; and in no event shall it exceed siv-tenths {0 6) of an acre~
font of water per irrigable cere in any one month; Provided that if
the Contracter is in need of and desires to purch se additiona: woter
over aud above the 24 ccre-fcoet per sere «peci fied herein such addi
tional water will be furnished at the same rate estavlishod for
additional water furnished Warren Act contractors in the Public No~
tices of Anoual Water Charges issued or to be issued hereafter for the
Klamath Projects Provided, further, that all rights ta the use ond
delivery of water acquired by the Contractor under this contract are
inferior and subject to prior rights reserved for the Lands of the
Klamath Project."

 

De The Contractor sholl keep on accurnbe record of all craps raised and
agricultural and livestock products produced on his lands and furnish a re-
port on samc, to the Sceretary of the Toaterior in ferm prescribed, on or hefors
December $1 of each yenr,

“ - . . p ey LS. Uo? 4

6: In all other respects seid contract of May 1B, 1982 shall
remain in offect with like intent and purpose os though this contract had never
been executed.

Ts No member of or delegate to Congress or resident commissioner shall
be admitted to ony share or part of this contract oc to any benefit that may
v i ¥

arise therefrom, but this restriction shall net be construed to extend to

Prd

this contract if made with a corporation or company Por its peneral benefit.

TN WITNESS WHEREOF, the partica havo hercwoto eubsceribed their names as
of the date first abeve written,

UNETES? STATES OF AMERICA

Hayley:

 

   

Superintendent, ~~
Witnessea: Bureau of Reclomotion

Cor Lebar,

  

   

rs Contractor
- ee EE Contractor |
Berra ll Oreroarn
fees Bapg WE SE TE BS

P.O, Address

001549
 

 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 20 of 131
015406 .

STATE OF OREGON )

COUNTY OF KLAMATH }

BE IT REMEMBERED, het on this  29thday of May » AsDos
1936, before me, the undersigned, a Notary Public in ond for the said

state and squnty, personnally appeared the within named

ee rr rr a Sr

Alfred C. Cerleton, e single man

seta hi tei . mais

who 18 {known to me to be the identical individual described in and

er

who executed the within instrumont, and acknowledged to me that _ ss
executed the same freely end voluntarily.
IN TESTIMONY WHEREOF, I have hereunto set my hand and official

seal the day and yeer last above written.

R. So Hopking
Notary Public for Oregon

 

—

My commission oxpires Dea, 25, 1957

 

(SEAL)

001550
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 21 of 131

 

 

 

 

Standard Form No. 1086 (Roviwd) atu . . No.___ Soereah407 —
cont tee eine ATEMENT AND CERTIFICAT (Gouna
OF AWARD Date May 29... 19.36.
DEPARTMENT OF THE INTERIOR BUREAU OF RECLAMATION Kiametn Felis,Grecon
ae Gkpactmout or oxtablshmeant) (Bureau or ofilea) - (Lacatio — a
METHOD OF OR ABSENCE OF ADVERTISING
(Roction 3700 of the Revlaed Siatnias)
i. After advertising in newspapers.
2. (a) After advertising by circular letters sent to.—-___.-.--...-..--- doalers.
(b} And by notices posted in public places,
(If notices were mot posted in addition te adveetising by clveular lettern sent ta deal i tien of omels Agaloun meoawiak: feet

 

made, The notation om the cortificate bolow suat ba 2 (9) ()"* or “2 (a)," dopanding an whether or wok notiess were posted.)
3. Without advertising, undor an exigency of the service which existed prior to the order and would not admit of tha
ilolay incident to advertising.
4, Without ocdvertising in accordance with

§. Without sdvortising, it being impracticable to secure competition because of.

 

 

Contract mae with land omer

(Here state elreomstonoss under which thu secnring of compotition was Impraatlcable)

AWARD OF CONTRACT

A. To lowest bidder as to price (Mixpenditures).

B. 'To other than the lowest bidder as to price (Expenditures).
C. To highest bidder as to price (Receipts).

D. To other than the highest bidder as to prico (Receipts).

 

CERTIFICATE ;
I cerriry that tho foregoing statement is true and correct; that the agreement wus made in consequence of No.6 Bh enpecnttrcs
of the mothod of or absence of advertising ond in accordance with award of contract lettered —— -._--_. » aa shown above;

 

that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price wero reccived a, statement of rea-
sons for their rejection, together with an abstract of bids received, including all lower than that accepted in onse of expendi-
ture contracts and all higher in case of receipt contracts, is given below or on tho reverse hereof or on # separate sheet
attached hereto; that the articles or services covered by tha agreoment (exponditure) aro necessary for the public service,
and that the prices charged are just and reasonable.

Me ue hearer Superintendent, Sureen of ReolanetLon

Stas : _ (Signature of contracting officer)

Novn,—Phis statement and gortifleate will bo usod to snpport all agroomonts, both formal contracts and lexs formal ayreoments of whatever chatsetor, lavolving
tho expenditure or recoipt of public fumds. It must bo cxeentod and signed by the contracting officer (uuless tho nward is mnde by or is subject to approval by an
eillear otbor than the contracting officer, whan execution and signatura may bo mado by such oflicer). 57s: peels Rencsaninedine a—anoo

001551

 

 

 
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 22 of 131
015408

w a
Ampeg by the sPeceictaneatt

anne at DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION

enh Irrigation Project

a En ea ot

RECORD OF EXECUTION OF CONTRACT

 

IN RE CONTRACT, and bond, if any, relating to above-named project, dated Ung 0y--1988---
symbol and number T8medi¢. ; made by ..d¢ fred 6. Gusthoten—- Yn

 

 

amount involved, Qu authority NG. cnacnnsvsnne or clearing account _..... ——
purpose —-aereaie oft yimckieias has y+ Warren: Act. Soatraet.... a prin?
Reference: Avihor+: rank jf2j er--

 

 

Notice of. execution of contract to be given Chief Engineer at Denver, Superintend-
eh a at Breneth Bedtia,. Aiemgan. vi , District Counsel at ‘enema ears —
an. hart a

Place Klasath. 4 Mabie te, Date — jing. -19R6-<-—-

1. On this date the above-described contract was executed (or) passed, and bond, if

any, approved (or) passed, by this office, and transmitted to district counsel for legal
approval.

 

 

cece hy. Big, Ding .-on--nee Project Superintendent.

 

 

Inclosures:
Original and _.%,.. copies of this form,
Original and £ copies of contract» Statonent & Corte of Award, rigs & &

placoPaxtiant, ore o.... Date zune..9y. 1936:
2. On this date thé above-described contract, with: bond, if any, was given legal

 

 

approval by this office, and transmitted to the Prejeet- -{Kiemeth}- nie ee office.
D G TYRES ............ Aetiug---..., District Counsel,
Inclosures: :
Original and 4.... copies of this form.
Original andy -...-.-- copies of contract.
Denver, Colorado, Date .. ge

3. On this date. the above-described contract was executed, and bond, if any,
approved by this office,

 

 

 

 

ancereece eqeeumepecnenserend eoeeqrenngqerecncseenny Chief Engineer.
6 eee as Sa RT SSS Ses RS Se ES
Denver, Colorado, Date oo. —

4. On this date tho above-described contract, with bond, if any, was passed ‘by this
office and transmitted to the Washington office.

ee dosrumuvinee oy» Chief Engineer.

Inclosures:
Original and ........ copies of this form.

—— and eee — of contract.

ee 3 ae 5 ee ee ee 2 E 5 = a semen re < : see

Washington, D. C., Date et a

5. On this date the above-described contract was executed, and bond, if any,
approved by ...—..... SS — _ eee paaaeeeaete Je

 

67436 Se eee oe ee eee , Commissioner.

001552
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 23 of 131
+ 015409

UNITED STATS Mae 5).
DEPARTMENT OF THE TESTOR IOR as
BUREAU OF RECLAMATION

KLAMATH PROTECT

 

LOr+416

Lo THIS AGREEMENT, made this 16th day Mey 3
nineteen hundred and thirty Oo , between TH! UNTTSD STATES OF
AMERICA, acting for this purpose hy the contracting officer exa-
cuting this agreement, pursuant to the provisions of the Act of
Congress of June 17, 1902 (32 Stat., 488), and acts amendatory
thereof or supplementary thereto, all of which are commonly know
and referred to as the National Reclamation Laws, and particu-
larly pursuant to the Warren Act of February 21, 1911 (36 Stat.,
925), the party of the first part, hereinarter referred to as the
United States, and

@. 64 Viken, @ einele man,

, the party of
the second part, hereinafter referred to as the Contractor,

WITNESSETH
Explanatory Reci bals

bo WHEREAS, in connection with the construction and opera
tion of the Klamath Irrigation Project, Oregon-California, after
providing water sufficient for the irrigation of lands supplied
by gravity within the limits of the Klamath Irrigation Project,
the United States will have available an additional supply of
watec which may be utilized by pumping to adjacent Lands; and

0 WHEREAS, the Contractor is the owner of the lands here~
jnafter described, for which he desires to secure a water supply
from the United States:

4, NOW, TH&REPORE, for and in consideration of the mutual

and dependent stipulations herein set forth, it is hereby agreed
as Tollows:

001553
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 24 of 131
015410

Furnishing of Water by United States

De The United States shalt. furnish eacl: year to the
Contractor during the usual irrigation scason water trom the
trod Lae Ge - and celiver sar bo the Contractor at Omedgeal
a furnous Lest 4 oin tha Wee a8 gation Sh, Loymeahip 46
a sous, Rae i “8B, Wells °
for the ivrigaation of the land of the Contractor ¢cescribed
| as follorss: .
6.0 aciren An the WES, and 85.4 acrads Lu the SERNWE oF
Saohion , 2 ownehip 41, South, Hanis LL Raat, Woe, sont
A total of BYod qr gable aéres, under a B0efoak

      

     

x

    

 

 

 

   
 
 

 

   
 
 

 

Tue quantity so delivered shall not exceed the amount that
can be furnished as determined by the Secrotary of the
Interior, at a cost of Thirty-four Dollars (534,00) per acres
nor shall. it exceed two acre-feet per acre of irrigable land
during the usual irrigation season as established on the
Klamath Projeet, being appv ox inn tely that period from April
L5 to Septemser 320, inclusive, of eack years; anc in no event
shall it exceed 0.6 acre-feet af ~ater per drrigable acre in
any ohe month; Provided, that all rights to the use and
delivery of water acquired by the Coutvaetor undcr this com-
tract are inferior and subject to the priov rights reserved
for the gravity Lands of the Blamath Project.

 

Mater to be Delivered only on Demand

6» The United Gtates shall make delivery of vater
hereunder only upon written demand of the Contractor served
on tae Suycvintendcnat’ of the Klamath Project at least three
days prior to the beginning of the irrigation season as
nerein @efined, The failure of the Contractor to make such
demand or the failure by him to use said water shall not in
any Way velieve the Contractor of his obligation to pay to

sho United States the amounts herein agrece upon at the time
abd in the manner syecificd.

 

pie ye

001554
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 25 of 131
015411

Neasurenent of Water

? The water to be delivered hbcoreuncwer snall be
Heas ue urd ee . . be Re Be kee os .
“~ at the fummont described iu -riiele 5 her

by Such measurénedand controlling devices or such automatic
gauges, or both, as suall ve satisfactory to the Superintendent
or other officer of the United States in charge of the Klanath
Project. Said measurim; and controlling cevices shall be
furnished, installed and maintained by and at the expense of
the Contractor, but they shall be and remain at all times
under the completes control of the United States, whose repre»
sentative may at all times have access to them over the Land
of the Contractor, All future repairs end renevals necessary
to the operation of said turnout for celivery of water from
the canal shall be done at the expense of the Contractor.

    

®

  

Receipt of Vater by Contractor

8. The Contractor shal]. receive said irrigation water
7 at the point of delivery above stated by means of said turn-

out, and snall at his own expense convey tue water to his
pumping plant tarough a esnal constructed by him, and shall
perform all acts required by Law or custom in order to main-
tain his control over such water and to secure its lawful.
and proper Civersion from the 8% Vaterul of the Klamath

Pro ject as herein provided for, “ane the bencficial apniica-
tion of the sane to the land of the Contractar above described.

 

 

Shortage of Vater

9. On account of drought, inaccuracy in distribution
or other cause, there may occur at times a shortage in the
quantity of water provided for herein, anc while the United
states will use all reasonable means to guard against such
shortages, in no event shall. any liability a@crue against the
United Statos, its officers, agents or employees for aty
damage, direct or indirect, arising therefrom, and the pay~
ments due hereunder shall not be reduced because of any such
shortage. All losses or diminution of water by reason of
seepage, evaporation or other causes after delivery thereof
by the United States at the aforesaid point os’ delivery shall
be borne ty the Contractor.

 

ie
wean Seve

001555
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 26 of 131
015412

Waste and  Seeyane jaters
LO, ne United States reserves tne right to collect
Por use on the Wlamsta Projeet ald waste and seepage water
eoming from the Land of the Contractor, The Contractor shall.
have tne vieht to disenarge vaste ana seepage vater into
Che drainage system of the Klamath Project.

Operation of trrigation System

li. In the distribution and application of the watcr
sup ly provided for herein, the Contractor shall couply with
all of the applicable provisions of the Reclamation Law and
the regulations of the Secretary of the Tnterior thereunder;
and will onerate and maintain his irvigation system and works
to be constructed hereunder to the satisfaction of the United
States, The United States assumes no rcsponsibility whatever
for the safety, integrity, or operation of the same or any
portion thereof, anc the Contractor will hold the United
states and its officers, agents and employees harmless from
any and all claims arising in connection therewith. During
the ivrigation season the United States shall have the right
to place inspectors at any point on the vorks of the Con-
tractor to make such measurements, itvestigations or observa-
tions as in the judgment of the Superintendent may be neccessary
for the enforcement of the provisions of this contract.
fons traction Charge |
le. Whe Contractor agrecs to puy the United Statcs as
construction charges for, Une supply of water heretofore de-
seribed the sum of %3 ae e ‘The total amount of such con-
: struction charges shall be paid in 40 annual ins §qbments, due
: December 1 of each vear heginning with the vear #7", The
first 5S of such instalments shall each be 1 per centum, the
next LO instalments cach 2 per centum, and the next 25 instal
IMChts cach 3 per centum of the total construction charge:
Provided, that the Contractor may pay the whole or any part
or the construction charge within any shorter period,

    

Operation ang Maintunanee Chargcs

136. Jn addition to the construction charge deseribed in
Article te the Contractor asrecs to vay the United States for
the irrigastle area of the land of tac Contractor, annual

we Aes

001556
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 27 of 131
015413

operation and maintenance charges cquai to (a) onc-halt of
the acre-charee assessca against suc. Lands in the “ain Divi-
sion of the Blamath Project scrved by @ravity, plus (b) an
squitable proportion, as dcleriatucd by tho eccretary or the
Interior, of any expenses ineurrca by the United States in
repulating the waters from Upper olanath lake. Tho operation
and malntehnance charges duc shall be payable to the United
States or its successors in the operation of the Lain Divi-.
sion of the Nlamth Project in advance of the delivery of
water each year and in any event not later than April 1 of
such ycar.

    

 
     

     

Penalty for Nclingucney in Payment

4, To every instalmcnt of moncy required to be paid
under this contract which shell wemain unpaid after the sane
Shall become duc, therc shall be added at once a penalty of
ohcenalf of one per vontum (4%), and thereavter a like pcnalty
of one-half of one per centum (45) on the first of cach month
so long as such default shall continuc; ana the contractor
hercby agrces to pay such pcnalty.

 

Licn to Sceure Payment of Chargcs

Lo. For the purpose of sucuring payment to the United
States of the obligations, and cach of them described In
Articles le, 13, and 14, according to the conditions therein
stated, a lien in favor of the United States in the amount
of the total obligation described in said Articles la, 1%,
and 14, is hereby created und made a charge upon all of said
land both irrigable and noneirrigable, togcther with its
privileges and appurtenances, including all water rights and
ivrigation works. Upon the failure of the Contractor to pay
when due any instalment of charges descrived in said articles,
the United States is empowered to foreclose the lien hereby
created ip the manner provided by Law.

 

Refusal of Vater in Case of Default

16, he United States reserves the tight to refuse to
deliver water to the Contractor in the event of - default for
a period of more than twelve months in any payment due the
United States under this contract ihe provisions of this
article are not exclusive, and shall not in any manner hinder
the United States from exercising any other remedy to enforce
eullection of any amount due hereunder,

001557
 

 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 28 of 131
015414

 

   

Secretary may wake and tok ity xeculathons

We. Vhere is reserved to the Secretary of the Interior
the right to make reguletions anc modify the same in his dis
cretion in general harmony, however, with this contract to
the end that pe true jntent of the Law and of this contract
shall be carried into full effect.

 

Contingent Approp:s

18. Where the operations or this contract extend beyond
the current fiscal year, it is understoog that tre contract
is made contingent uvon Congress making the necessary appro-
priation for expenditures thereunder after such current year
has expired. In case suecb appropriation as may be heccssary
to carry out this contract is not madc, the Contractor herchy
roleases the United Statcs from all Liability duc to the raile
urs of Congress to malze such aporopriati on.

Mamber of Congress Clausé

    

19, No Member of or Velewate to Conjress or Resident
Commissioner shall be admitted to any share or part of this
contract or to any benefit to avise therefrom. Nothing,

however, herein contained shall be construcd to cxtend to
any Lncorporatecd company if the contract be for the general.
bkencrit of such corporation or company.

Successors ang 4ssigus Obvli,ated

20, The terms of this contract shalt. inure to the bene-
Cit of and be binding u»yon the suceccssors in interest and
assigns of the partics hereto.

TN VITNESS IS0REO! the parties have hereunto subseribed
their names as of ‘the date first ahove written.
TAS UNC SD STATES OF AREAS

oie B. +, Heyden,

    

by

 

Witnesses: — buporintengny
Oa 2 it 4)

Mbeolor een EP aAGEOr

i. S. Hopkins
i | i ontract a ate ch Contr: rae tor” —

Map is attached to contract wre rd
A ? ;
Tor Ad, fog Wi to P.O. A&cdress .

May Lt ) a LOS i 5 it 2

 

a, #, Shields, et al ULL, Oragon

001558
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 29 of 131

015415
STAT? OF OREGON )
3S.
COUNTY OF KLAMATE )
BE I'P REMEMBERED, That on this 26th aay or May i,

A. De, 195}, before me, the undersigned, a Notary Public in
and for the said state and conpnty, personally appeared tho
within named §,00Viken, a @ingle man,

ae a Fe ote ee rT Sree

who 48 known te me to be the

 

identical individual, described in and who executed the within
instrument, and acknowledged to me that he executed the same
freely and voluntarily.

IN PEST LAONY VAEREOF, I have hereunto set my hand and

official seal the day and year last above written.

8,8 Hopkins

Notary Public for Oregon

 

My Commission expires ‘alte 5, 1954

ee ee eT Yee

(SEAT)

mF nn

001559
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 30 of 131

4
woe te

GHAS 7

btata of Oregitt)
hae.
Klamath County )

“hig instrument was tiled
for rocatd on the 29 day of Mey
ALU,1L9S1, afi L271h uvalock poltle
pod daily resordcd in Val, Bh
of Deetia, Paga Sal.

U, RL Delos, Counky Clark

By Go. Jd, Gatos, Deputy

( OWAL }

015416

001560
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 31 of 131 |
THe §99417

Eisele gtorm Nes, ne Gtovised) es _ - "Jo... ; oe
Comptiotios Gonoral U. 8. : AT CE: why ENT AND C BER TES (Contract)

 

August 20, 1030

 

OF AWARD rie “ - 08h -

 

    

BUREAU OF RECLAMATION

DEPARTMENT OF THB INTERTOR

__ Depa tiacnt or 6 “Buren or offico)

Mr, THOD OF oR ABSENCE. OF ADVERTIS SING

(Section 3709 of the Ravised Stattites)

 

   

 

i. After advertising in newnpapers.
2. (a) After advertising by circular letters sent te... ....--..---.. .---denlers.

{b) And by notices posted in public places,
Gt neutioas wore mot gostod dim addition: ta alvertiuing by chrewlar letiora sort to dealora, opllanotion ef cach eaadaulon aavet be
mosda, Tho notation om the cartifiack: below mast ho “2 (a) (4)? oF 2

, {a},”? doponding ou whethar or mok netics wore poated.)
3. Without advertising, under an exigency of the service which existed prior to the order and would not admit of the
celay incident to advertising.
ithout Sl ACC ee eam cee te as cases vote wenttteeunee -
. Without advertising in accordance with ..... Wabow qo
. Without advertising, it being impraetic ble to secure » competition becau: 5 OF a. ae

\

 

Lops Ate” bea ane

 

 

AWARD oF c ONTR act T

A. To lowest bidder as to price (xpenditures).

BR. ‘Vo other than the lowest bidder as to price (Expendituren).
>» To highest bidder as to price (Receipts).

vb." "Vo other than t the @ highest bidder ag to © price (Heeeipts)

 

 

CERT IRICATE, e

Tre
4 . « ae
I cenviry that the foregoing statement is true and correet; that the agreement was made in consequence of Now...

of the method of or absence of advertising and in accordance with award of contract lettered oo. 0 Vu... a5 shown above;
that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price were received a statement of Tea-
eons for their rejection, together with an abstract of bids received, including all lower than that accepted in case of expendi-
ture contracts and all higher in ease of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreement (expenditure) ars necessary for the public service,
and that the prices charged are juat and reasonable.

Sek Geyden

   

(Signa

 

ae racting ‘ollicer) |

Norn. “Mus staloment and cortifiente will } be used to siippurt al! agreomouts, both formal contrac ts and less form cal agreoments af whatover cbarector, involving
the expondituroe oc recoipt of public funds. It must bo exscuted and aigned by thy contracting officer (unless tho award is made by or is subject to approval hy oa
officar other than the contracting officer, whou execution ond signature may bo mado by such olticsr). Wh 8. BOVUENUSIEIe FINWIND OTTER: KBE @ ove

001561
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 32 of 131

‘¢—BRat 015418
Aug st, 1927
Approved hy ths Depariepeat :
— ow DEPARTMENT OF THE INTERIOR 2
BUREAU OF RECLAMATION ¥ Obs
ww ALaniath.. Irrigation Project ay,

ee

* :

RECORD OF EXECUTION OF CONTRACT,

Fas

IN RE CONTRACT, and bond, if any, relating to eingponncuns reject, dated May. 4a gat..

 

symbol and number “Bgee80- 1 made by 8. O, Vikon
amount inyolved, £8 oY « ..; authority No. yioomereeeee or clearing , agogunt
ur rmeanent water
polpone Fay chase © ybentetieg f ie ‘te gered ottge Haag /9s “é ics
Reference: Jeot_ he Bont waot--of November 9; 1929, with Hex, 2B; ora
watar right on the Paunping Division. i jog oat

Notice, ae Pe of contract to be given tier yg ey at seat Superintend—
ent at . SL Ek saree Pe Gon District Counsel at _. Portland, | ‘Oregon

and. Dh Fh gs Poe eee ee

Place Klamath. Fala, (Or 88) p —May--28 -1981.-----

1. On this date the above-described contract was éxecuted (or) passed, ‘and } pond, if

any, approved (or) passed, by this office, and transmitted to district counsel for legal
approval. sg
aS MeyGem ..., Project Superintendent.
Inclosures: "

Original and ..%. copies of this form. , << > | a
Original and ..4. copies of contract. Statement & Cer}. of Award, Orig, & 8

 

Saas es See = =e 2 —— 3 — <5 St ee Sa

 

PlacoPortLand,- Qatg.,--. Date grey om + game.
2. On this date the above-described contract, with bond, if any, was # vee ep

approval by this office, and transmitted to the ae ee wate OFLLCO |

Spender Ly Batra saan aie ,

Inclosures: ;
Original and ..&. copies of this form.
Kiva 3 and xo : oapase of contract.

Denver, Colorado, Date ......0..... Spica tees
3. On. this date the above-described contract was executed, and bond, if any,
approved by this office.
— aa =ies ,

Somat, ‘Colorado, Date ee
_ 4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

 

—— as wes. Chief Engineer.
Inclosures:
Original and _..... copies of this form.
tina asi aime iid —_— of OER io

area Dh Cy ADRIWOY ge etree. see esas
5. On this date the above-described contract was executed, "and bond, if any,
approved by 2.0 2 eons cane > a FN ease eae

 

a = ph ery a eee =

6--7416 a = oe _.., Commissioner.

001562
19-cv-04405-WHO Document 440 Filed 02/21/20 Page 33 of 131

Case 3

 

 

CRRTIFIC

 

 

B
:
i
g

title in the

RELEM} and 88

 
     
 

Welles te ALFRED GC. CARLETON, a of

       
    

ae

ii Rast

 

 

 

aye

 

oe

QRS

 

 
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 34 of 131 .
015420 .,

UNITED S'PATSS
EPARTMENT OF THR INTERIOR
BUIEAT OF REC APATTON

KLAMATH TRRIGATION PHOJUGT bene

 

THIS AGREEMENT, Made tric U)th asy cf May , VSO, im pursue
ance of the Act of Congresn ah guas 1%, 1GUe 146 suar. veep, and sete amenda-
tery Ghereet or supplemencary jGereio, amt perticutardy jar sua, vo the Warren
Act of February 21, 191 (45 Seer, dead, vetweer the UAbe ID 5 OF AMERICA
nerein styled the Thnited Gtaves, ceproseniad by the officer oxecutiie this cone
tract, end

taaes Senley Keeder ead Lavie Uaric geader,

    

   

 

shel ai wife,

  

heradnafter styled the Contractar,
anee. eat

WT TN WIekee rg D .. _

Nita ile Bayos, predec
* me yy a ‘ . . oe : ~ At
as WHEREAS # the parties, hereto, suteres into an apreement under date of

Vay 36, LoS) we ;
y and providing for use by the Contractor of a max=
mum of two (2) acre-feet for each acre of irrigalle land as provided in Article

is, ISs2

   

formick, Latia anaon Royes owl ~%

 
   

ae

five {5) of said contrast of and the Contractor now
desires that the said contract be amended to ineresase such maximum use from two
{2) to two and one-half (24) acre-feet; and

So WEEREAS, the United States desires to obtain Prom the Contractor each
year an accurate record of all CF Ops raised ani npricuitvural and livestock pro-

duets produced on the lands of the Contractor eich years

 

NOW, THEREPORE, It ds agtwed that.
LG, LSES3

 

 

4, Artiele five €8) of s.id as
shell be and is amended tu rend as t

 

*5,, The United State; shod: furnigh o@er year te iho Conbeecter,

 

vo ge 8 ys - . ive Lartere
during the usual irrigation season, water Crom the baxter:
deliver some Gas fomtracter ot ef-n@ar «a turmort located in the
asbip &) Cemth, fango il “est, We

and

     

 

     

. a

jiow ef the lands of the Uewubracster deusribed as follows:

 

c ths AELNM! of Seetion 6, Fo
WMAP o. , BLoot pumping: Mitte

 

tk, venge LL task,

   

001564
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 35 of 131
015421

The quantity so delivered shall not exceed the amount that can be fur
nished as determined by the Secretary of the Interior, at a cost of
Thirty-four Dollars ($34.00) per acre; nor shali it exceed two and
one-half (24) acre-feet per acre of irrigable land during the usual
irrigation season as established on the Kicmaoth Project, being npprox-
imately that period from April 15 to September 30, inclusive, of each
yeors; and in no event sholl it exceed six-tenths (9.6) of an ocre-
foot of woter per irrigeble ocre in any ono month; Provided that if
the Contractor is in need af ond desires to purohnse additional water
over and above the 23 acre-feet per acre specified herein such addi-
tional water will be furnished at the same rate established for
additional water furnished Warren Act contractors in the Public No-~
tices of Annual Water Charges issued or to be issued hereafter for the
Klomath Project; Provided, further, that oll rights to the use and
delivery of water acquired by the Contractor under this contract are
inferior and subject to prior rights reserved for the londs of the
Klamath Project."

5s The Contractor shall keep on accurate record of all crops raised ond
agricultural and livestock products produced on his lands and furnish a re«
port on same, to the Secretary of the Interior in form prescribed, on or before
December 31 of each year.

6 In all other respects said contract of : , shall
remain in effect with like intent ond purpose as thodliY dfs, TBR act had never
been executed.

7. No member of or delegate to Congress or resident commissioner shall
be admitted to ony share or part of this contract or to any benefit that may
arise therefrom, but this restriction shall not be construed to extend to
this contract if made with a corporation or company for its general benefit.

IN WITNESS WHEREOF, the parties have hereuuto subscribed their names as
of the date first above written.

UMTTED STATHS OF AMERICA

By B. BE, Hayden ibe
Superintendent ,

Witnesses: Bureau of Reclamation

 

 

 

001565
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 36 of 131

015422
STATE OF OREGON )
35.
COUNTY OF KLAMATH }
~
BE IT REMEMBERED, That on this act day of ay ee AeDas

1936, before me, the undersigned, a Notary Public in ond for the said

Fans 6G “es ley
state and county, personally appeared the within named . . wey

 

Header and Dowie eric Reeder, hws bend end wit ol of Merri ki, Oregon,

fea teenie a re ee

Are

who known to me to be the identical individual ™ deseribed in and

who executed the within instrumont, and acknowledzed to mea that he ¥
executed the same freely ond voluntarily,

IN TESTIMONY WHEREOF, I have hereunto set my hand and official

seal the day cnd year last above written,

Thomas ©. “he thes
“Notary Public for Greron =~

Sor, 23, 1987 :

ee —~

My commission expires

(SEAL)

001566
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 37 of 131

  

Alyudard Worn No. 1638 (ovised) no a ews aaa ; : ae tne sang og No.2 ood
vomptraltor Ganon O. gy TAG EMENT AND CER rue ICAT (Gouteaad ee
gust 20, _ . .
OF AWARD Datokay AF, 19 BG.
_ DEPARTMENT OF "THE INTERIOR _ BUREAU OF RECLAMATION _

 

PYoagy y eye
Bo ‘3 no a

  

_Wovartment oF sstoblishment) (Burean or officn) : Goeation)

 

 

 

  

    

 

METHOD OF OR ABSE NCE OF ADVE RT IsING.
(Gaction 9708 of tha Revised Statutas)
i, After advertising in newspapers.
%. (a) After advertising by circular jetters pent to... neo Calera.
(&) And by notices posted in public places.
Cf notices worn net posted im addition to advertising by elveulor lottera aout to dealers, oxplamation of such cmissiom mawst fee
made, Tha notation om the cortificata halow mauat be 2 (a) (i)? ar “2 (a), dopanding on whother or mot notices wore pasted.)
& Without advertising, under an exigency of tha service which existed prior te the order and would not admit of the
delay incident to advertising.
4, Without advertising in accordance with .. scoeesetnspneneseevneneees vance

 

“Lend car

 

5. Without advertising, it being impracticable to secure competition becauso of onby act made oa

 

 

Gilero state circumstances under which the secur ing of competition w was | Impractienbe)

AWARD OF CON’ PRACT

 

 

  

» ‘Lo lowest bidder as to price (Expenditures).
t ‘To other than the lowest bidder as to price Gixpenditures).
©, To highest bidder as to price (Receipts).
®. To other than the highest | bidder as to price (Receipts).

 

CERTIFICATE
i certmyr that the foregoing statement is true and correct; that the agreement wes made in consequence of No... a
af the method of or absence of advertising and in accordance with award of contract lettered —....-_., as shown above;

that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price were received o statement of res-
sous for their rejection, together with an abstract of bids received, including all lower then that accepted in sase of expendi-
(ure contracts and all higher in easo of receipt contracta, ig given below or on the reverse hereof or on a separate sheet
attached hereto; thet the articles or services covered by the agreement (expenditure) are necessary for tho public service,
and that the pricsa charged are just and reasonable,

toe 3 ha ae cbLen

    

Nor ie IE his statoment and certificate will, be used to support alls Pais both formal contracts and less formal age agreements of whatovor charactor, involving
the oxpondituro or recaipt of public fuuds. It must be cxecuted and sigued by the contracting officer (unless the award is mado by or is subjoct to approval by mr
officor othor thau tho contracting officer, wien yxecution and siguature may be made by such offeer). G~BOOD

001567

1A, GOTMINMENT PADTTING OFFICE:
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 38 of 131
015424

Ane ea
Approved a wine Daparixivestt

———- DEPARTMENT OF THE INTERIOR . riot
BUREAU OF RECLAMATION

ccconsese, ABBR ——- Irrigation Project

 

ae

RECORD OF EXECUTION OF CONTRACT

IN RE CONTRACT, and bond, if any, relating to above-named project, dated _ Mey 11,1956

 

symbol and number _TAre418_ ; made by Jomes.“esley Reeder end Dovie Marie Reeder
amount involved, rr authority No. _....-. OF Clearing account _.-.....,-0-..—-..
purpose _ Zee Foase of water duty = ~ Rabren Ack. osteeot ae 2 —
Reference: Authority grented-4/2/56.4y- First spate Peoxe , inne

 

Notice of Sy of contract to be given Chief Engineer at Denver, Superintend-
ent at Klamath. falhe,Oragad bb nia ., District Counsel at ...Pprtland, drécon..-------
and ..W.. an

om =a =, = pot: aren,

 

 

iS = yi Tr ENN Wee oe alan $e oe need ee

1. On this date the above~described contract was coated {or) passed, met ‘bond, if
any, approved (or) passed, by this office, and transmitted to district counsel for legal
approval.

BebeBaytor ww, Project Superintendent.

 

Inclosures: %
Original and *,... copies of this form.
Original and ..-.. copies of contract. ©tetement ° Szty. of ey “rigs & 3

== ‘ si = = at

 

Placepertinnd , Ore, Datejey 23-3936
2. On this date the above-described contract, with bond, if any, was ‘aiven legal -

approval by this office, and transmitted to the Pro Sank. _{Slemath Patial office.
wand J SPEOTN

 

Ronee» District Counsel.
Inclosures: .
Original and _«.... copies of this form.
Original and 5... copies of contract.

———— — = ia -- ——- —— +. soe See eee me es
i = = SST Stila he

 

 

Denver, Colorado, Date 2 ccsscmeuee
3, On this date the above-described contract was executed, and bond, if any,
approved by this office.
pg corse pene ., Chief Engineer.

seer 2422 poe Eee Sy SS ae aceite Ue, SR

 

Denver, Colorado, Date 2 oo peek ceeeeenn tenes
4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

 

— ee , Chief Engineer.
Inclosures:
Original and _._... copies of this form.
Original and ..... copies of contract.

= morons Ss 3 ——: ———— omit SSIs me en ee pre tre ete ne eee

teak jagben, D. C., Date 200 ee

5. On this date the above-described contract was executed, ‘andl bond, if any,
approved by 2. i — xeon

8~7418 . : . ct sn Commi saLpnei,
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 39 of 131
015425

{. .
Lowy

  
  

. “Vi Ss yee . a : ‘ eae.
UNITED SEATS Verte fF D
DEPARTHSN( OF iS 1
BUREAU Of RECLAAN LON a
KLABATIL PROJSCY bp ALB
I, WATS AGREEMENT, made this Lota day ay

nineteen hundred and thir ty rf » between VA" UNTIED STATIS or
AMIsRICA, acting Tor this purve se by the contracting of M.cer exe-
cuting this agreement, pursuant to the provisions of the Act of
Congress of June 17, 1902 (32 Stat., 348), and acts amendatory
thereof of supplementary thereto, all of which are commonly knover
and referred to as the National Reclamation Laws, and particu-
larly pursuant to the Warren Act of February 21, 1911 (36 Stat.,
925), the party of the first part, hereinafter referred to as the
United States, and

tartrude MeCoraiek, a wldew, and Lutie angon Bayou und “stella

AOYOR » hie wite e

 

ue

, the party of
the second part, hereinafter referred to as the Contractor,
WINE SSETH:

Explanatory Recitals

Oo WHERSAS, jn connection with the construction and opera.
tion of the Klamath Irrigation Project, Oregon Californin, after
providing water sufficient for the irrigation of lands swoplied
by gravity within the limits of the Klamath Irrigation Projact,
the United States will have available an addi tional supply of
water which may be utilized by pumping to adjacent lands: and

Oe WHEREAS, tac Contractor is the owner of tne lands here -
inafter described, for which he desires to secure a water supply
from the United States;

4; NOW, THSREVORE, for and in consideration of the mutual

una dependent stipulations herein set forth, it is hereby agreed
as follows:

001569
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 40 of 131
015426

Uiited Stutes

 

Furnishing, of Wat

by, Toc United States shall fdrnish cagi year to the

a
Contractor during the usual ix

ah)
vigation season water from the
and deliver same to the Contractor at or hear
Lateral, cwateienwageam ese

 

    

a tumout located in the SuQ5e af Section Be, Towiehip 4
feautine 4 eh cone, PhedScland of the Contractor éescribed
as follows:

 
 
 
 

89,8 sores in the ANE of ceotion SG, Yowkah ln

“eres LI Uasg, Welle, under @ 20efoot pumping

4

 

    

 

The quantity so delivered shall not exceed the amount that
can be furnished as determined by the Secretary of the
Interior, at a cost of Thirty-four Dollars (934,00) per acre;
nor shall it exceed two acre-feet per acre of irrigable Land
during the usual irrisation season as established on the
Klamath Projeet, being approximately that period from April
15 to September 329, inclusive, of each years and in no event
small. jt execea 0.6 acre-feet of water per irrigable acre in
any one month; Provided, that all rights to the use and
delivery of watcor acquired py the Contractor under this con
tract are invertor and subject to the prior rights rescrved
for the gravity Lands of the Klamath Project,

   

 

 
  

Vater to be Yelivered only on Berane.

6. Tue United States shall wake delivery of vabter
hereunder only upon written demand of tie Contractor served
on too Suoerintendcnt of the Klasath Peoject at Least three
Gays prior to the besinning of the irrigation season as
herein ccfined, The failure of the Contractor to make such
demand ov the Pailuee vy him to use suid water shall not in
any Way velieve the Contvactor of his obligation to pay to
the United States the amounts herein ugreec upon at the timo
and Lh tac manner soecified.

 

 

001570
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 41 of 131
015427

i Waker

 

7. The water bo be dcLlivered nereuncer shall be
ucasured @% Bha turmewe deseribed in artiela 5 heraad,

by such ineasurd dngen controlling Gevices or such autoiatic
eausos, ot both, as shall ve satisfactory to the Superintendent
or other of fi cer ory the United States in charge of the xlLanath
Project. Said measuring and controlling cevices shall he
furnished, Installed anc maintained by and at the expense of
the Contractor, but they shall bo and remain at all tines
uncer the complete control of tue United States, whose repre=
sentative may at all times have access to them over the Land
of tne Contractor, All future repairve and renewals necessary
to the operation of said turnout for celivery of water from
the canal shall be done at the expense of the Contractor.

    

Receipt of Vater by Contractor

8B, The Contractor shall receive said irrigation water

at the point of delivery above stated by means of said turn-
out, and snall at nis own expense convey the vater to his
pumping plant taroush a canal constructed by him, and shall.
perform all acts required by law or custom in order to main~
tain his control over such water and to secure its lawful
and proper Civersion from the Ge Lateral of the Klamath

Pro ject as herein provided for, and the beneficial applica~
tion of the same to the Land of the Contractor above described.

Q. On account of drought, inaccuracy in cistribution
or other causc, there may occur at times a shortage in the
quantity of water provided for herein, anc while the United
States will use all reasonable means to guard against such
shortages, in no event shall any liability adecrue against the
United States, its officers, agents or employees for any
damage, direct or indirect, aris sing therefrom, and the pay-
ments duc hereunder shalt not be reduced because of any such
shortage. All losses or diminution of water by tveason of
seepage , evaporation or other causes after delivery thereof
by the United States at the aforesaid point of delivery shall
be borne by the Contractor,

wo Fn

001571
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 42 of 131
015428

Waste and  Seopare iaters

10, The United States reserves tne right to colleet
for use on the Sleuati Project all waste ana seenage water
comime L[rom the Land of the Contractow. The Contractor sheath
have the risht to discharce waste ana seepage water into
the drainage system of the Klamath Project.

hrs CR)

 

Operation of Leriga)

IL. In the distribution and apoliecation of the water
sup ly pcoviaed for herein, the Contractor saall conply with
all of the applicable wrovisions of the Reclamation Law and
the regulations of the Secretary of the Intcrior tocreundcrs
and will overate and maintain his Leri gation system and works
to be constructed hereunder to the satisfaction of the Unites
States. The United States assumes no responsibility whatever
for the safety, integrity, or operation of the same or any
portion thereof, anc the Contractor witli. hald the United
States and its officers, a agents and employees harmless from
anv and all claims arising in connection therewith. During
the irrigation season ‘the United States shall have the right
to place inspectors at any point on tue works of the Con-
tractor to make such measurenents, investigations or observa~
tions as in the judgment of the Superintendent may be necessary
for the enforcement of the provisions of this contract.

_onstiruction Charge _
da, The Contractor agrecs to pay the United States as
construction charges for the supoly of water heretofore de-
soribed the sum of (yp 1,068.8Q The total amount of such con-
struction charges shall be paid in 40 annual instalments, due

December 1. of cach vear beginning with the year 195] » The
first 5 of such instalnents shall. each be Ll per centum, the

Ory

hext LO instalments cach 2 per centum, and the next a5 instal--
ments cach 4 per centum of the total construction charge;
Provided, that the Contractor may pay the wholc or any part

ov the construction cnarec within any shorter period,

Operation and Maintenance Charges

15. in addition to the construction charge deseribed in
Article 1é the Contractor agrecs to pay the United otates Tor

4

the irrigabple area of the land of the Contractor, onnual

001572
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 43 of 131
015429

operation and maintcnance charges caual to (a) oncshablr of
the acre-charge assessca a,yainst suen Lends ih the rain Divi-

sion of the Klamath Project served by gravity, plus (b) an
equitahle proportion, as determincd by ths ecerstary ov the
Interior, of any exponscs Jneurrca by the United States in
regulating the waters from Uppev olannth Take. The operation
and maintenance charges dus shall be payable to the United
States or its successors in the operation or the Lain Divi-
ston of the Nlarath vroject in advance of the dal very or
watsr Gach yoar and in any event not jater than April 1 of
such yvcai'.

 

Ponalty Tor volingucney Jn Payne nt.

14. To cvery instalment of money reguircd to be paid
uncer this contract which shall remain unpaid aftcr the same
shall become duc, there shall be added at once a penalty of
one-half of one pcr centum ($%), and thercarter a like penalty
ot ohc-half of one por centum (3%) on the first of Gach month
SO Longs as such default shall continuc; ana the contractor
hercby agrees to pay such penalty.

h

Licn to Sccure Payment of C1

 

LS, For the purpose of sacuring payment to the United
States of the obligations, and each of tuem described in
Artieles Le, 15, and 14, according to the conditions therein
stated, # lien in favor of the United States in the amount
of the total obligation described in said Arbicles le, 15,
and 14, is hereby created and made a charse upon all or said
land both irrigable and non-irrigable, togcther with its
privileges and appurtenances, including all water rights and
irrigation works. Upon the failure of the Contractor to pay
when due any ingtalment of charges described in said articles,
the United States is empowered to foreclose the Lien hereby
ereated in the manner provided by Lawe

Refusal of Vater in Case of Detault

16, The United States reserves the bight to refuse to
deliver water to the Contractor in the event of - default for
8 period of more than twelve months in any payment due the
United States under this contract. ‘Yhe provisions of this
article ore not exclusive, and shall not in any manner hinder
the Wnited States from exercising any other remedy to enforce
collection of any amount due hereunder,

001573
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 44 of 131

pees Se einen ane cote cae ie

015430

 

secretary may Mak. auc todil; Noeulations

i7. hero ie reserved to the Sec oretary of the Interior
the miekt $o mace roguistions and modify tho same in his
diserction in sencral hermony, howevos, - with this contract,
to tho end that the true intont of tho Law and of this con-
‘pact shall be cefriecd ihto PALL ciftouts

Contingont Appropriation Clause

18.0 Where the onerations of this contract extend beyond
the current sisesd your, it is understood that the contract
je maco qgntiangser 7 upon Congress making tho negussery appro~
yriation for oxponciturss thereunder after such current year
hae ox>pired., TT. cage such ar pro pri ation as mey bo necessary
to carry oat this contract is not mace, the Contractor hereby
roloeses the Unitod Sv.tes from all Liability duo to the fail-
urc of Conscress to make such appropriation.

  

Nomber oF Congress Clouse
12. No Mumbsr of ar Belegate to Congress or Resident
Commissioner shill ho admitted to any sbars or part of this
contraat or to any bonerit to arise thorefrom. Nothing,
howcver, herein conteaines soull be construed to oxtcnd to
auy incorporated company if the contract be for the general
benefit af such corporation or company.

Successors and Assigns Obligated
20, toe terns of this contract Shall intre.to tho bone--

L i 02 binding upon the successors in iIntercst ana

asciens of the partics hereto.

TIN WIPTSSS VWHAREO the parties have hereunto subscribed
lames af of the dste first ebove written.

OEE UNT@oe Savas OP AS ERTOA
Be Fg Hayden

Witnossos: Superinvoutem, APSA Oe Neslara ton
Corby uae seCor mick

metres an geese TAM Fea OR Sage cen te

No &, whogler As to Gontractor {
: momen ne ay e Mere m. Soa
Wer trude Po 0,adarsaa: Morr id » Ores
Lutle Anson Boyes

 

R, « Hoplet ng

we 8, oe ese tile Comp lie k core et ee a cts ie eee ee

- Contractor
_Porethy a. Wincott |Ag to ...htelle Boves | Contractor

Boras SWE AE
Oise xe ‘Ade rane:
_ Tennant, _Gelit 2

 
    
 
 

Stas eaceE set

 

001574
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 45 of 131
015431

STAT OF OREGON
SS.

COUNTY OF KLAMATH }

A. De, 193, hefore me, the undersigned, a Notary Public in
and for the said state and county, personally appeared the

within named Gertrude MoVormick, a widow,

ee ee —_—ae ah oe

 

 

who 48 known to me to be the

 

ES ee ee ee

identical individual described in and who executed the within
* instrument, and acknowledged to me that ____ She xecuted the same
| freely and voluntarily.
IN TESTIMONY VESREOF, [I have hereunto set my hand and

official seal the day and year last above written.

R, S. Hopkins
Notary Public for Oregon
JARs D 1934

ee ee

 

My Commission expires

 

 

(SEAL)

=

001575
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 46 of 131
‘ 015432

wositornia

 

BE IT REMEMBERED, That on this _@
A. D., 193}, before me, the undersigned, a Notary Public in
and for the said state and county, personally appeared tho

within named Lubie Augon Moyes and Estelle Boyes, bis wife,

who arg known to me to be the

 

we oe

identical individuals described in and who executed the within
instrument, and acknowledged to me that thay executed the same
freely and voluntarily.

IN TESTIMONY WaEREOF, I have hereunto set my hand and

official seal the day and year last above written.

 

  

Notary Public for Qineserr
California

iy Commission expires Jan, 30, 1934

(SEAL )

001576
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 47 of 131
015433

29690

State ot UO regon}
Manath County 9

“his iosteument was tiled
Far record on the #6 day of June
4.219052 at 9810 o'clock aim, and
duly teeordad in. Yol. 95 of Veeds
Pagrea 494,

Us 2, Delap, “ounty Clers

(y8aT,}

 

001577
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 48 of 131

 

 

Contppaor Genel 8, ATEMENT AND CERTIFICAT. (Contract) 31

70, 108

ut OF AWARD i ES
DEPARTMENT OF THE INTERTOR BUREAU OF RECLAMATION lace th Falls , Oregon

_ Mepariment or establishment) __(Baroau or offiga) (Lacation)

 

METHOD OF OR ABSENCE OF ADVERTISING

{Section 3709 of the Ravised Statutes)

1. After advertising in newspapers.
2. (a) After advertising by circular letters sent to. psnnone inoenre-Obaleras
(2) And by notices posted in public places.
(LF maticas wero not ported ia addition ta ndvertising by chrewlar Jotters semt to dealers, explanation of euch amiscion mwct be
made, The notation on the certificate below must be ““2 (a) 3)" or “2 (a), depending on whether or not notices were posted.)
3. Without advertising, under an exigency of the service which existed prior to the order and would not admit of the
delay incident to advertising,
4. Without advertising in accordance with pa ~-— erteesye

5. Without advertising, it being impracticable to secure competition because of...

‘Buppliet” to Tak

(ere state circumstances under which the seouring of competition was im practicable) /

AWARD OF CONTRACT

A. To lowest bidder as to price Gixpenditures).

B. To other than the lowest hidder as to price (Expenditures).
CG. To highest bidder as to price (Receipta).

DD. To other than the highest bidder as to price (Receipts)

= meg ee re oe os

Sa erang ee ae -

 

 

 

CERTIFICATE S

T cerriry that the foregoing statement is true and correct; that the agreement was made in consequence of No......---.-.
of the method of or absence of advertising and in accordance with award of coutract lettered ...._,__.-....., 28 shown above;
that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price were received a statement of rea-
sons for their rejection, together with an ahstract of bids reecived, including all lower than that accepted in case of expendi-
ture contracts and all higher ia case of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreement (expenditure) are necessary for the public service,
and that the prices charged are jusb and reasonable.

 

Bu. uyden Superintendent, Bureau of Heclamation
anil omens “@ignotace of contracting officas) Se .---

 

 

ts, both formal enntrnets and loss formal agreaments of whatover chorneter, involving
the oxpenditare or receipt of public funds. it must bo executed and signed by tho contracting officer (unless tho award is made by or ia subject to approval by sa
ofiver other than the contracting officer, whan execution and signature may bé made by such oliicor).

Nore.—This statement aud oortificate will bo used to support all agreontert!

U, ®, GUTSaANKENT PEENTING OFTICH: 102 6—so00

001578
Case 3: a -cv-04405-WHO Document 440 Filed 02/21/20 Page 49 of 131
Tange 015435

August, 1927
Approved by tho Depa“tatend

a DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION

— Klamath... Irrigation Project

ies

RECORD OF EXECUTION OF CONTRACT

 

IN RE CONTRACT, and bond, if any, relating to above-named project, hie. --May- -46; LOST

symbol and number -- TGA .B bse ; ttade by Sétprdebletion mt-ole-—a kw te
amount involved, $2958. BO: authority No. “Gortrudetigder earing mote
purpose ... Purckage-of permanent water right’ =~ Pumping Division
Reference: .Authority- poontg ined. td Conmtiss toners ‘Lgtter FE it /ag/a9- “Bub

$_ "Con 929 R
Notice iii Lae obo ken eae ones pete otake Be tke ems 2 the Puedes TE eae
ent at - “Kien th FeiisyOregonistriot mae ae Portland; ~ oregon =

and _.. ite Spt we oe,

7 = —— a pa x —_ a - . es a Sy ==

Place . Ricmait. Palle; (089800. june 25 83,1981.

1. On this date the above-described contract was executed (or) passed, and bond, if
any, approved (or) passed, by this office, and transmitted to district counsel for legal
approval . a

woven the. 26,. YOR... Project Superintendent.
Inclosures:

Original and ...3. copies of this form. 7
_briginal and _* copies of contract. Statement & Cert. of Award, @rig.& 3

ae eo ee = - = ee pe tr ey ee et
= = a SS SE = ——— z seca ee a eS z nO LSS SS SS

PLACE vm eer Ed
2. On this date the above—described contract, Bearhlead,Ore any, was guna, 24~h9 31

approval by this office, and transmitted to the pet x... office.
= ’ rojest (Klamath Falis

a eenind! png ~hwween trict Counsel.

 

 

 

Inclosures:
Original and ....4 copies of this form.
Original and ae eens of contract.

Sie-Hs. “5 SA a re aes ee ae re

Denver, Colorado, Date _.._
3. On this date the above-described contract was executed, and bond, if any,
approved by this office.

 

= —Ie ..., Chief ——:

a =e Woe Ase

Denver, Colorado, Date
A, On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

oe : .., Chief Engineer.
Inuclosures:
Original and ._.. copies of this form.
Original and ...... copies of contract.

 

aa — E = hig Foe oe Sess, 1 Ee To ee,

Washington, D. C., Date ...
5. On this date the above-described contract was executed, and bond, if any,
approved by wo... : see rs

6 —7416 ; , Commissioner.

001579
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 50 of 131 ~

es f rep e ere:

2

ee. Be ween ‘) Bo wl eae BSD. et a, 1932, 2» Se. ) .

1,
i

ap
A =
Ft = nf
=
ff

mt

aN

=

 

ie

sheet “ee & il, a mene a ap ike, wits ao ware se

: Navertin ‘ sae,

oN We Ghesler:
Gaia Clesk.—.
Eee ae or ‘eon: etdon

001580 —
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 51 of 131
015437
mn a

UNITED STATES
DEPARTMENT OF THE INTERIOR
BUREAU OF RECLIMATION
KLAMATH LPAISATICN PROJECT

 

THIS AGREEMENT, Mede this @@@h day of dane 2 1936, in pursu-
ance of the Act of Congress of June 17, 1902 (32 Stat. 386), and acta amendar
tory thercof or supplementary thereto, $24 pertioutarly purnaast to the Warren
Act of Wetruary 21, 1911 (56 Stat, 925), betwee, the UNIIND SPICES CF AMARECA,
herein sty'sd the United States, represented by the officer executing this con-
tract, and

tebe ae j e ae es a i [ Kee ye See > Peers thee
hereinafter styled the Contractor,

  
 
 
 

ee owt tse
BS oes Leica Bek 5 itr

 

2. WHEREAS J the atte: uit. 6 omerad ‘athe an  nasneie under date of

» and providing for use by the Contractor of oa max~
mum of a, acre-feet for each acre of irrigable land as provided in Article

five (5) of said contract of ay 16, 1981 and the Contractor now
desires that the said contract be amended to increase such maximin use from two
(2) to two and one-half (24) acre-feet; and

3, WESRSAS. the United States desires to obtain from the Contractor each
year an accurate :ecord of all crops raised and agricuitural and livestock pro=
ducts produced on the lands of the Contractor each year;

NOW, THEREFORE, It is agreed that;

4. Article five (5) of said contract of Bay 16, 1981
shall be and is amended to read as follows:

"5. The United States shall furnish each year to the Contractor,

and

 

during the usuol irrigation season, water from the 0% 1 z
deliver same to the Contrastar at er-riear a turnout located in the

SHSH af Seats emahip 40 South, Senge 12 East, .H.,

for the irrigation of the lands of the Contractor described as follows:

   

Saye aores in the Beat, 4 40.0 eaves in the 8a

aBLND » ali in 9 6 42 Se

 
    
   

001581
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 52 of 131
015438

The quantity so delivered shall not exceed the amount that can be fur~
nished as determined by the Secretary of the Interior, at a cost of
Thirty-four Dollars ($34.00) per acre; nor shall it exceed two and
onewhalf (24) acre-feet per acre of irrigable Lond during the usual
irrigation season as established on the Klamath Preject, beinm approx-
imately that period from Aprit 15 to Septerber SG, Insicsivo, cf each
yeor; ond in no event shal! it exceed ci: tenths (9 6} of an agre-
foot of woter per irrigablie acre in any ere month; Peevijoi test if
the Centrector is in need cf ond desires to purchrse additional weter
over and above the 24 cere-feet per acre tpes.fie. herein such addi~
tional water will be furnished at the emoe rate oftavlisned for
additional water furnished Warren Act contractors ia the Public No~
tices of Annual Water Charges issued or to be issued noreafter For the
Klamath Projects; Provided, further, that all rights te the use and
delivery of water ocquired by the Contractor under this contract are
inferior and subjest to prior rights reserved for the lands of the
Klamath Project."

S. The Contractor shall keep on accurate record of ali crops raised and
agricultural and livestock products produced on his lands and furnish a re~
port on some, to the Secretory of the Interior in form prescribed, on or before
December 31 of each year.

6. In all other respects snid contract of Mey 16, 1982 shall
remain in effect with like intent and purpose as though this oontract had never
been oxecuted,

7. No member of or delegate to Congress or resident commissioner shall
be admitted to any share or part of this contract or to any benefit that may
arise therefrom, but this restriction shall not be construed to extend to
this contract if made with a corporation or company for its general benefit.

IN WITNESS WHEREOF, the parties have hereunto subscribed their names as
of the date first above written.

£ UNITED STATES OF AMERICA

.?

>
>

Witnesses: Bureau of Reclamation

 

. is E, Jesebigs

SS

 

“Contractor

 

 

 

a Sree: Address

001582
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 53 of 131

- 015439.
STATE OF OREGON 3)
) ss.
COUNTY OF KLAMATH )
BE Tf REMEMBERED, That on this Qa, day of hina es AoDes

 

1936, before me, the undersigned, a Notary Public in and for the said -
stato and county, personally appeared the within named  i,2sfoenbies |
and Louies Ay Teenbioe, hin wifes and 0. F, leenbiee, @ single mn __
who arr known to me to be the identical. individual g described in and
who executed the within instrument, and ncknowledged to me that they
executed tha same freely end voluntarily.

Il! TESTIMONY WHEREOF, I have hereunto set my hand and official

seal the day and year last above written.

 
  

Public For Oregon

My commission expires Decesthes PS, 1937

 

(SEAL)

001583
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 54 of 131 aaia®

 

 

. 015440...
fitnndiecd Form Fo. L088 (Reel) ¥ 8, 13 “i
Oopiparotior Genbral W. 6 — TEMENT AND CERTIFICATE Fe a ——
Ta 1 all bie,
_ OF AWARD Dates 24 19, 8@
DEPARTMENT OF THE INTERTOR BUREAU OF RECLAMATION Eereeth Falis , Ora pom
‘(Dopertmont oF estebllaumant) ~ (Bureanor atic) (Location) —

 

 

METHOD OF OR ABSENCE OF ADVERTISING
, (Becton 2709 uf tie Rovleud Statutes) *

i. After edvertising in newspopars.
&. (@) After advertising by cixoular lotiera sent to.—.._._,__...........deoalong.
(>) And by notices posted in public places. :
Cif meticoa were nat posted im addition te advertiohny by elromier ictters seat to dealera, enplameiden of asels aealeston mawet bo
made, The aataticm om the sertiflonte helew mauet be “2 (a) (ar “2 (o),""  dapamding on whother av mek motlees were posted.)
3. Without advorticing, under an exigency of tha services which existed prior to the order and would not admit of the
delay incidont to advortising.
4. Without advertlelng in aocordanne wlth =

6. Without advertislag, li belag impracticable to secure competition because of Suppl eontragt made with land
_— ____ Fess

(Hore state cireamatances undor which the securing of oom potiilen was Irapranticablo}

AWARD OF CONTRACT

A. To lowest bidder as to price (Expenditures).

B, ‘To other than the lowost bidder as to price (Expenditures),
C. To highest bidder ac to price pene).

D. To other than the highest bidder as to price (Recelpta).

CERTIFICATE
I certiry that the foregcing etatement ia true and correct; that the agreement was made in consequence of a

of the method of or absence of advertising and in accordance with award of contract Jettered _.-—......., as shown above;
that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to pric woro received a atatement of rea-
sona for their rejection, together with an abstract of bide received, including all lower than that accepted in caro of expeadi~
ture contracts and all higher in casa of receipt contracts, ia given below or on the reverse hereof or on a separate sheat
attached hereto; thet the articles or services covered by the agreament (expenditure) sre nesesaaxy for the public service,
and that the prices chaxged are just and reasonable.

 

 

B, Soiigyden Superintendent, Surem: of Reclam~bion

<a (Signature of contracting officer) _ = ~@itigy _

Norn.—'This statoment ond cortifleate will be used to support all agreomonts, both fortaal contract and foss formal agroamenta of whatever churactor, invalying

the exponditure or racoipt of public funds. 1¢ must be executed and signed by tho contracting officer (unless the mywerd is made by or is subject to approval by £8

oflicor othor than tha contracting offecar, whon execution aud signature may be mada by such officor). 0.6, COVERAM TORT PROTO Ovni 6—a0
001584

 

 

 
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 55 of 131

 

 

 

 

 

 

015441
a
— Dy ‘te te ; ie
vemnier 41 DEPARTMENT OF THE INTERIOR Re
BUREAU OF RECLAMATION Wi
Kluane th a Yrrigation Froject “
RECORD OF EXECUTION OF CONTRACT
\,
IN RE CONTRACT, and bond, if any, relating to above-named project, dated Sune 2h, 1986:
symbol and number TiredéI9 + made by Z.B.Ieenbies, Lovins A.leenbice. Raia
amount involved, #... woos, Authority No. 0... or clearing lias ee i
purpose Thoreane of wator datty + Warren Act soub rach _. eneeellatincss —
Reference: Authority gemated. 4/2/86 ye Piva Adak, Seay. = oeailiee
Noticg, of vomath Fatie, © of contract to be given Chief Enginggr at 0 Denver , Superintend-
ent aptameatn Falis, 0 Oregon ss ~District Counsel at Crbiand, Cre, regen
BUN |v ancosnnie vette era, Ham WR w ean ee oaeer caren eevee
Place >Elaaath Falla,Ores. 1 Date June 26, 1996 Sen, =

1. On this date the above-described contract was executed (or) passed, and bond, if
any, approved (or) passed, by this office, and transmitted to district counsel for legal
approval. ; :

oe Se Beyden ~...» Project Superintendent.
Inclosures:

Original and S.. . Copies of this form.
Original and © . copies of contract. Statement & Cert. of Stn & &

 

 

* Bison Portiend,. are ank Date sont. ay 1938
2. On this date the above-described contract, with bond, if any, was given legal

approval by this office, and transmitted to the prescet-(Kiauath-Palte}—----—--- office.

wioccvpwen., District Counsel.

 

ncn Ba RGR ER
Inclosures:

Original and 2... copies of this form.
Original and ata copies of contract.

ot See = soe ee ee E on eee ee =
2 ae — = = See ee

Denver, Colorado, Date onccoic co cece ce ane eewenn
5. On this date the above—described contract was executed, and bond, if any,
approved by this office.

 

 

 

 

ee , Chief Engineer.

——————— m non settee 2p eA es ee ae ee ee ee ee

Denver, Colorado, Date ee
4. On this date the above-described contract, with bond, if any, Was passed by this
office and transmitted to the Washington office.

pintuterseiterrtioncenvny Chief Engineer.

et ph oe oe Bo

Inclosures:
Original and _..... copies of this form.
Original and ...... copies of contract.

= nS fs aap — orn seater, sess en See

 

Bie Sates meso ee =

a D. C., Date
5. On this date the above-described contract was executed, and bond, if any,
BPPROVEE OY qeeeseere ri caves ccecccsasasmncsaniiemnisienmnuckete=-- a ah Be ace. =i

B—TAly rm . = 5 5 Commissi anes.
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 56 of 131
015442

UNITED STRAUS

DAPARTMENT OB NEE LS ErLOR te ADD

BURBAU OF RNCLAMATTON eed
KDAMAUE PROILCT

Ll. THOS AGREEMENT, made this lath day ay s
nineteen hundred and thirty ©  , between THE UNLPSD STATES OF
AMERICA, acting for this purpose by the contracting of ficcr exec-
cubing this agreement, pursuant to the provisions of the Act of
Congress of June 17, 19028 (38 Stat., 388), and acts amendatory
thereof or supplementary thereto, all of which are commonly knove:
and referred to as the National Reclamation Laws, and oarticu-
larly pursuant to the Warren Act of February 21, 1911 (36 Stat.,
925), the party of the first part, hereinafter referred to as the
United States, and
fe &. Leendlee avi Loulea As leeubice
a Gingie man, and cuthe Anson doyen

ae

oO a wifo, ©. FP, isapbise,
ogtelle Doyoa, ie wicc,

    

, the party of

-

the second part, hereinafter referred to as the Contractor.
WIETNS SSE TH
Explanatory Rect tals

Oe WHEREAS, Lo connection with the construction and opera-
tion of the Klamath Ivrigation Project, Oregon-California, after
providing water sufficient Vor the irrigation of lands supolied
by gravity within the limits of the Klemath Irrigation Project,
the United States will have available an additional supply of
wator whieh may he utilized by pumping to adjacent Lands ; and

Oe VWOEREAS, the Contractor is the owner of the lands herve
tnafter deseribed, for which he desires to secure a water supply
from the Vuited Siates;

4, NOW, THEREVORE, tor and in considcration of the mutual
and dependent stipulations herein set forth, it is herehy agrecd
as Vollows:

001586
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 57 of 131 ~

015443
Futnishing of Water by United States
De ne United States shall PYyrnish each year to the

Contractor during the Usual iz cr igation scasoh water from the

Ce% Lateral and deliver samc to the Contractor at emlaan.

& GSurnont Located 1m the SUgS ty of -ootion Ga, Vowahip 40

£4

Powth,, Hangs.

m MM at el f 4 ‘ a
ation oe (i ana of the Contractor ceser ibed
as follows:

S$e8 aores in the Neg, 40,0 eorea in the SWANE;, and
49.0 aeres in the ShQNWir, all in Seotion 5, Towne hip a
South, Nange 2. Cast, Wei., Gont@ining in all a total,
113.8 arrigable seres, under a 20=foot puoplne Litt.

     
 

Set

The quantity so celive srpe@ shall not exceed the amount that
can be furnished as determined by the Secretary of the
Inverilor, ata cost of Thirty-four Dollars (934,00) per acre;
nor snail it exceed two acre-feet per acre of irrigable land
during the usual irrigation season as establiched on the
Klamath Projeet, being approximately that period from April
LOS to septemser 60, inclusive, of each year; anc in no event
Shall it exceed 0, 6 acre-feet of cater per irrigable acre in
any one month: Provided, trat all rishts to the use and
delivery of water acguired by the Contractor undcr this con~
tract are inrYerior and subject to the prior risntis reserved
for the gravity Lands of the Klamath Project.

Vater to be Delivered only on Denand

66 Tac United States shall make delivery of vater
hereunder only upon viritten demand of the Contractor served
on the Suoerintendcnt of the Klamath Project at least tliece
days prior to the besinning of the irrigation season as
nerein defined. Tne failure of the Contractor to make such
demand or the failure by him to use said water shall not in
any Way relieve the Contractor of his obligation to pay to
the United States the arounts herein agreec upon at the time
and in the manner syeciftied.

o
wa Ce

001587
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 58 of 131
015444

Kieagurenent on Wabor

7 The water to he delivered acrcuacer
neasurcd a&% Ghe burkou? Gegeribed dn Arhh

   

hy such fe as Uri ngan’ scontvolliag aeviccs or such autoiatie
gauges, ox both, as shall ue sanistactory bo the bupevintendent
or other officer of the United States ihn cnarge of the Wlanath
Project. Said measuring and controlling cevices shall be
furnished, installed and maintained by anc at the expense of
the Contractor, but they shall ue and wtemain at all times
under the completes control of the United States, whose repra-
sentative may at all times have access to them over the land
of the Contractor, AL] future repairs and renewals necessary
to the opuration of said turnout for celivery of water from
the canal shall be done at the expense or the Contractor.

Receipt of | later by Contractor

8. The Contractor shall recetve said irrigation water

at toe point of delivery above stated by means of said turn-
out, and snall at his own expense convey the water to his
pumping plant tarougn sa cunal constructed by him, and shall
perform all acts required by law or custom in order to main-
tain his control over such water and to secure its lawful
and proper Civersion from the ved “Lakered or the Klamath

Project as herein provided for, and the beneficial apslica~
tion of the same to the Land of the Contractor above described.

Shortage of. Vater

9, On Becoan’ ot drougnt, inaccuracy in cistribution
or other caus there may occur at times a shortage in the

quantity of water provided for herein, anc while the United
otates will use all reasonable means to guard against such
shortages, in no event shall any Liability a@erue against the
United States, its officers, agents or employees for any
damage, direct or indirect, arising therefrom, and the pay-
ments duc hereunder sx sno Lt not be reduced because of any such
snortage. All losses or diminution of water by reason of
seepage , evaporation or other causes after delivery thereof
by the United States at the aforesaid point of delivery shall
te horne by the Contractor.

ts
na Jars

001588
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 59 of 131
015445

Waste and Seepage waters

10, ‘Phe United States reserves toc righnt to collect
for use on the Nlaneti: Project all waste ann seepage water
coming from the land of the Contractor. The Contr nahor shall
have the rieht to discvarce waste ana seepage water into
the drainage system of the Klamath Project.

   

Sys tem

Operation of Irrigation

Jl. In the distribution and application of the water
sup oly orovided for herein, the Contractor s siall conply with
all of the applicable orovisions of the Reclamation Law ana
the vegulations of the Sceretary of tne Interior thercunder ;
and will overate and taintain his irrigation system and works
to be construeted hereunder to the satisfaction of the Uni tea
States, The United States assumes no responsibllity whatever
for the safety, integrity, av operation of the sane or any
portion thereof, ane tne Contractor wilt hold the United
otates and its offic cers, agents and employees harmless from
any and all claims arising ibn connection therewith. During
the ivrigation season the United States shall have the right
to place inspectors at any point on the works of the Gon-
tractor to make such measurenents, investications or observa-
tions as in the judgment of the Superintendent may be necessary
for the enforcement of the provisions of this contract.

le. ‘The Contractor agrecs to pay the United States as
construction charges for the supply of water heretofore de-
seribed the sum of ? 8,848,680 The total amount of such con-
struction charges ; shall be paid in 40 annual instalments, due
Deccmuer 1 of each vear beginning with the year L@st . The
first S of such instalnents shall cach bo 1 per centum, the

 

next LO instalments each 2 ver centum, anc Me tees 20 instale
ments cach 6 per centum of the total construction charge;

Provided, that the Contractor may pay the whole ov any part
oY tre construction charge within any shorter period,

Operation and Meintenancc Chargcs

14, In addition to the construction charge deseribed in
, EN

Article 12 the Contractor agrecs to pay the United States for
the irei,jaste area of the land of the Contractor, annual

wodhen

001589
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 60 of 131
015446

‘ : . : Le f . 4 Ln aN
operation and maintcnance charges cgual to (a) onc-hal? of

the acte-chargee agsessca ayjaingt sus lands in the #ain Diwi-
sion of the Rlamath Project scrved by gravity, plus (b) an
equitable proportion, as dctcrimaincd by the “ccrétary oo: the
Tnterior, of any expscnscs incurred by the United States in
regulating the waters from Upper slanath Lake. The opcration
and taintenanec characs due shall ke payable to the United
States or its successors in the operation ot the Lain Divi-.
sion of the Rlaimth Project in advance of the delivery of
water each yoar and in any event not later than April 1 of
such yoar.

Penalty for velinguency in Payment

14, To covery instalincnt of money required to be paid
under this contract which shell remain unpaid after the same
Shall become duc, there shall be added at once a penalty of
one-half? of onc per centunm (4%), ond thereafter a like penalty
of ohe~-half of one per centum (3%) on the first of cach month
so Long as such default shall continuc; and the contractor
hereby agrces to pay such penaliy.

Lich to Secure Payment of Chareos

15. For the purpose of sacuring payment to the United.
States of the obligations, and each of them described in
Articles 1lé, 15, and 14, according to the conditions therein
stated, a lien in favor of the United States in the amount
of the total obligation described in said Articles Le, 13,
and 14, is horeby created and made a charse upon all of said
land both ivrigable and non-irrigable, together with its
privileges and apourtenances, including all water rights and
irrigation works, Upon the failure of the Contractor to pay
when due any instalment of charges descrived in said articles,
the United States is empawered to foreclose the lien hereby
created in the manner provided by Law.

Refusal of ‘ater in Case of Default

J6, The United States reserves the right to refuse to
deliver water to the Contractor in the event of - default for
a period of more than twelve months in any payment due the
United States under this contract. The provisions of this
article arc not exclusive, and shall not in any manner hinder
the United States from exercising any other remedy to enforce
collection of any amount due hereunder,

one

001590
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 61 of 131
015447

Seercta: and ihodity Segula tions

 

17, There is reserved to the Secretary of the Interior
the might to make refuleti ons a ane, Liodify tic same du his dis-
cretion in general harmony, norvever, with this contract to
the end that the truc intent of the “Law and of this contvact
snall be careied into full cffect.

Contingent Appropriation Glause

18. dnere the onérations or tais contract cxtend beyond
the curréat fiscal year, it is uneerstood that tae contract
is made contingent uoon UCongress makin the necessary appr o-
priatilon for expenciturces thereuncer after such current vear
bas Gxpired. In case such appropriation as may be neccasary
fe carry out this contract ts not eC the Contivactor hereby

cleases the United States fron all Liability due to tne fail-
urc of Congress to make such aporopriation.

 

 

   

of Congress Clause

 

19, No Member of or Delexatc to Conuress or Resident
Commissioner shall be admittca to any share or nart of tals
eoatract or to any benefit to arise therevrom, tothine,
however, herein contained srall be construca to extena to
any incorporated company if tne contract be for the general
benevit of such corporation or colmpanhsy.

Successors ana Asoicus Obli ated

20, The torms of tois contract shall inure to the hene--
it of and be binding, unon the sueccssors in interest and
assigns of the partics hereto.

Ji ITEESS (Putte the parties have nacréeunto subscribed
their names as of the date first above written.
» WHO UMEITRD STAIRS OF AMERICA
By B, #, a
Wi braces cigs e Super inbends Le

 

we ere eae ese

N. &, Whee), er ) As to woe en
a + eh . a Cc ae >
bate eee can ecient “Evexitoe P.O. Addresn: BIR,

Lauisa A ‘cenbiee ~

eae re erates ee tee

   

Pe dod gD

   
  
 
 

 

Contractor

  

 

Lute Angen Boves _., Congractor

 

 

: . “stole Boyes Contragtor
dae apenas ti RiSEMa Coves ___ Gon gragt

~ j vty ° ' . a . ° , p 9 .

ha ~On Ss VeAddrancs VTaunant, Cad tt.

001591
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 62 of 131
015448

STATS OF OREBON
Ss.
COUNTY OF KLAMATE }

BE IT REMEMBERED, That on this }6th day of “ay,
A. D., 1931, before me, the undersigned, a Notary Public in
and for the said state and county, parsonally appeared the
within namea 1-!.teenbice and Louisa A.toenbice, his wife, and

Gel. Leenbice,& single man who _ are known to me to be the

identical individual _® described in and who executed the within
instrument, and acknowledged to me that *®°Y executed the same
freely and voluntarily.

IN TESTIMONY WHEREOF, IT have hereunto set my hand and

officiel seal the day and year last above written.

R, Ss. Hovkins

 

Notary Public for Oregon
My Commission expires Jan. 5, 1934

easier tein meme “ie mee mance

(SEAL )

anf

001592
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 63 of 131

Ler 4 90$449
Aitexiiaxd Form. No. 1086 (Revised) Sf eee Se
Conrphroor Geogr 8 TATEMENT AND CERTIFICA1 (Goutracty
—_— OF AWARD Date...May 26 19 Sh
DEPARTMENT OF THE INTERIOR — ae OF RECLAMATION 1 ana th e alls, Oregon —

 

eeemtes or establishment) = = (Bassmner ofioe) Tm (Location)

METHOD ‘OF OR ABSENCE OF ADVERTISING

(Section 2700 of the Revised Statutes)

1. After advertising in newspapers.
2. (a) After advertising by circular letters sent 60. neem nneneweannunneDOBlers.
(b) And by notices posted in public places,
(if notices wore nat posted in addition to advertising by circular letters sont to deal stp sion of such omission. must be
made, Tho notation on tho certificate below must bo “2 (a) (5) ar “2 (a),"? depending on whether er not moticas ware posted.)
3. Without advertising, under an exigency of the service which existed prior to the order and would not admit of the
delay incident to advertising.

4, Without advertising in accordance with _. - a Heber—e ome

5. Without advertising, it being impracticable to secure compotition because Of n-gage — eye rai geen ene

 

 

 

(ere state ciretatancos under which tho securing of competition wos s impracticabte)

AWARD OF CONTRACT

. To lowest bidder as to price (Expenditures).

. To other than the lowest bidder as to price (Exponditurea).
. To highest bidder as to price (Reccipts).

b = other than = aay eeoaee ag atee price (Receipts)

* = arg a a a eg foam st

CERTIFICATE
I currivy that the foregoing statement is true and correct; that the agreement was made in cansequence of No...

of the method of or absence of advertising and in accordance with award of contract lettered __..W..--..., 83 shown above;
that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to prica were received a, statement of rea-
sons for their rejection, together with an abstract of bids received, including all lower than that accepted in case of expendi-
ture contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate shect
attached hereto; that the articles or scrvices eovered by the agreement (expenditure) are necessary for the public service,
and that the prices charged are just and reasonable,

 

PeSSP STE I ae ee

GouP

 

 

om Superintendent, Bureau of Neclamation

een seni ear a EF ise carqcneniaeisneenmapresyreraen aan

* (Signature of contmeting offiear) _ {ith ee

 

 

Nore — bie statment and cortificato will be used lo support all agrooments, both formal contracts ana loss formal agreements of whatever character, involving
the expenditure or receipt of pee funds. It must bo arecuted and signed by the contracting oficer (unlesy tha award fs mado by or is subject to ao by an
officer other than the contracting officer, when execution sud signature may be made by such officer). wid, Sd VENGERM-paneimylpenyati iN8 5

 
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 64 of 131

    

015450
California
STAT: OF SEEReM )
Siskiyou ) SS.
COUNTY OF 3rkerwae }
ie
BE IT REVEMBERED, That on this 2568 gay of = MOF ;

A. D., 193 4, before me, the undersigned, a Notary Public in

and for the said state and county, personally appeared the
os B
within namea Lutie Anaon Boyes and Ustella Foyes, his wife

ea ee ee are

 

_ Who STC known to me to be the

 

nae a

identical individusl_§ described in and who executed the within
instrument, and acknowledged to me that theyexecuted the same
freely and voluntarily.

Ji TESTIMONY WHEREOF, I have hereunto set my hand and

official seal the day and year last above written.

F. Boyle
ag pets narnia si
Notary Public Cor Re te

F;
My Commission expires Jane 50, 1954

a ees,

(SEAL )

Fis

001594
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 65 of 131
015451

99009 -

State of Orden)”
Iss a!

Nhanwath County) °

Thin dine trument was.

filed for weeord ot the 26th
day of June 4.D. FYB] ‘al 9.ho
O'clock a.m, and duly recorded
do Yob. Gb af Meeda, tage 491,

G., ©, Pebav, Ccnaby Cleik

(sean)

001595
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 66 of 131

015452
T~-BIRE
Approged eas Den tment
are DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION
Klamath
seceintgarmure Stee tncnsenee QED LpatLON Freject
RECORD OF EXECUTION OF CONTRACT
IN RE CONTRACT, and bond, lating + une sate ee
and bon relating tovakev 6j BAG, 2 ite san a dota
symbol and number cab Es. — ; made ne oe fc oe foe at vars er ee

amount Aayere ed. e-water” et ao All ne Devi Shearing account -
a 2 A eeoh BE MOVRROGE. “in Soumissione rs: tetter-of 13,/00/29 ute

Aieee™esRbrach.o aie De E584 Te oath Beats x a Bord-fer-a -waber——-—-—-~

 

  

 

bt on
Wotic bnerAr” 1 zi t to be given Chief ane PEDRO wre paees Tees
ent ¢ aft rarer — District Counsel at #3 re e ERIC or OE
BTU eseiveeunnesn es Cea Se
ES z = rag £35 Pon : .
“place amath Falla” ape ane 88, TOBE”

kL. On this date the above-described contract was executed (or) passed, and bond, if
any, approved (or) passed, by this office, and transmitted to district counsel for legal

 

 

approval . a ites
Be : -tiayden - .., Project Superintendent.
Inclosures: j toe te ,
Original and copies of this form. Statement & Cert. of Award, Orig. & §
Original and c .. Copies of contract.
Tih re ST Ss =

 

 

, portiand,Ore. 0.) dune 25,1931

FARGO) a ee
2. On this date the above—described contract, with bond, if any, was given legal
approval by this office, and transmitted to the ... preject. (Kiemath Falis) office.

GS encer . Baird _A85O8 Hisirict Counsel.

ee ee ee ee an ey

Inclosures:
Original and _..%.. copies of this form.
Original and = copies of contract.

So in DETERS EOL EEE. CE STatge Tt riers =

Denver, Colorado, Date 220.2. 2ei neces eee
S. On this date the above-described contract was executed, and bond, if any,
approved by this office.
; Chief ‘ELoaem.

Denver, Colorado, MAILE 2 anaes i
4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

—e , Chief Engineer.
Tnclosures:
Original and ....... copies of this form.
Original and copies of contract,

 

et eer ort ee {a Se gee - a

 

 

 

Ylashington, D. C., Date _..
5. On this date the above-described contract was executed, ‘oll bond, if any,
approved by ~~... ee , J OT

., Commissioner.

001596

6--TA td,
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 67 of 131

015453
hob Qiiea &.

 

unt STALES
DEPARTMENT OF THE INTERTOR
ukeenth QO HC LAMAT ION TBe-d20)
KLAMATH TRRIGAT LON PROISET

THOS AGREBMENT, Made tictn Getta dey of Gobotoy 2 Lit6, In pursu-
ane Of the Act of Compress of Juaz DY, .G00 689 Stan, ens), end acts amenda-
tory thereof or suppleme nortaouleriy pursuant Lu the Warren.
det of February 21, i9il GPhX petwaen the Shorea 4 OF AMMsRTCA,
horela styled the: United States. cepirsentud by the offieer execubing thin con-
tract, ark

   
     

 

 

Kecther ive Feacdics, cad Jobe Kendvea, her huchband , a,
herainatter styled the Coatrastor, “

WITNESSETH, That =

Be WHEREAS, the pertios herete, cibersd inte an agreement under date of
duns 3, 1931

 

» ani providing for use by the Contractor of 8 max
mum of two (8) acre-fost for each sacra of irvigable land as provided in article

. ApS! , ,
fiv ° 8 of said contract of duns 2, 195 and the Contractor now
desiros that the said contract be amended to Increase such maximum use from two

(2 ny “bo two and oneshalf (24) acre-feet; and

So WHEREAS, the United States desires to obtain Prom the Contractor sach
year ean accurate record of ail ernps raised sud sericuitural and livestock pro-
ducts produced on the lands of the Contractor sach years

NOW, THEREFORE, To is apreed that:

‘ wo oe ~ a es . Aisne EGA
de Article five (8) of seid cuntrsct of Jane 1, 1981
shall be and is amended to rend as Pol Lows:

 

"db. The United Stites sunll furaieh eash year to the Contractor,

toca 2 ‘ 4 4 “ Geet 7
during the usual irrigation asason, water fron the Gs heteral

syael
deliver same to the Gorntractor ch ¢r-near a turnout lecated in the

 

Swiswh af Sanction Se, Township 40 South woge LL sash, Holle »

for the irrigniion of the lands of the Contractor descrited as Pollows:
a oe Saeki Sh J » % sb Ae TA aed, oH
of Suction Gl, wud ta.) weres Ina tha MWESW) of

11.4 acres tn the HEISR)
a jem G4, alt in Town ahip 49 South, Ra

    

 

    

= 7 ~ “cay il
i e ll vast, @."., v untedinug
ell e tetel of 25.8 irrigable as rea, under a 26=/oot pumping Lit

 

001597
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 68 of 131
015454

#

The quantity so delivered shall not exceed the amount that can be fur—
nished as determined by the Secretary of the Interior, at a cost of
Thirty-four Dollars ($34,00) per acre; nor shall it exceed two ond
one-half (23) acre-feet per acre of irrigable land during the usual
irrigation season as established on the Klamath Project, being npprox-
imately that period from April 15 to September 30, inclusive, of each
year; and in no event shall it exceed six-tenths (0,6) of an acre-
foot of water per irrigoble acre in any one month; Provided that if
the Contractor is in need of and desires to purchase odditional water
over and above the 2x acre-feet per acre specified herein such addi-
tional water will be furnished st the same rate established for
additional water furnished Warren Act contractors in the Publie No-
tices of Annual Woter Charges issued or to be issued hereafter for the
Klamath Projects Provided, further, thot oll rights to the use and
delivery of water acquired by the Contractor under this contract are
inferior ond subject to prior rights reserved for the lands of the
Klamath Project."

Se The Contractor shall keep an accurate record of all crops raised and
agricultural and livestock products produeed on his lands and furnish o re-
port on same, to the Secretary of the Interior in form prescribed, on or before
December 31 of each year.

6, In all other respects said contract of dune 1, 1081 shall
remain in effect with like intent and purpose as though this’ contract had never
been executed.

7. No member of or delegate to Congress or resident commissioner shall
be admitted to any share or part of this contract or te any benefit thot may
arise therefrom, but this restriction shall not be construed to extend to
this contract if made with o corporation or company for its general benefit.

IN WITNESS WHEREOF, the parties have hereunto subseribed their names as

 

of the date first above written, &
‘Y
ONT TED STATES OF AMERICA
a
y By 4 AS
Witnesses: Bureau of Reclamation

Katherine Kauira
Contractor

 

 

 

 

 

001598
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 69 of 131

015455
STATE OF OREGON )
Ss.
COUNTY OF KLAMATH }
BE £T REMEMBERED, Thet on this 23th day of Owbebex. | A.D.,

oe ee fers Se et

1936, before me, the undersigned, a Notary Public in and for the said
stote and county, personolly oppeored the within named

_Matherine Kandra and John Kandra, her husband, |

who Gre: known to me to be the identical individual @ described in and

 

who executed the within instrument, and acknowledged to me that they

 

executed the same freely and voluntarily,
TN TSSTIMONY WHEREOF, I have hereunto set my hand and official

seal the day and yeer last above written,

ge et os SOP
Notary Public For Oregon

My commission expires Des, 25, L987

 

(SEAL)

001599
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 70 of 131
015456

| ~—ppyrrpreage Ne ee Q
Cunipt. ibe Genoral RB, ‘ “ATEMENT ANID CE &. PPICAT’ ~ (Contact) ~

August 20, 1930

Standard Bor wa No. 1030 (Revised)

 

OF AWARD Date Deteber 15, 1986
BUREAU OF REC AMATELON

     
 

_ Buren or office)

" isetion 3708 of the Eee visod Giatutee)

1. After advertising lu newspapers,
3. (a) After advertising by circular lobbergs sent tO. 2. coe cnne ene lealora.
() And by notices pasted in public places.
(Cf motlcas wore met posted im addition te advertising by olrowlar letters sont te dealers, explanations of sach omlimfem mamet he
mado, The notation on tho aortificato holow mauet be “2 (a) ()” or "2 (a),"" dagending an whether or act metieas wera pasted.)
3. Without advertising, under a exigency of the service which existed prior to the order and would not admit of ths
delay incident to advertising.
4, Without advertising in accordance with

  
  

 

 

“AWARD OF CON NTRACT

A. Yo lowest bidder as ta prices (Expenditures).
®, ‘To other than the lowest bidder as to price (Uxpenditures).
c. Te role tha bidder as te price (Receipts).

 

» To othe er than the 6 higheot bidder as to price (Receipts).
CE RTIFICAT E .
i csuvey that the foregoing statement is true and correet; that the agreement was made in consequence of No.
of the method of or absence of advertising and in accordance with award of contract lettered on eane >» 28 shown shove;

this where lower bida (expenditure contracts) or higher bida (receipt contracte) as to price were received a atatement of rene
sone for theie rejection, together with an abstract of bids received, including ali lower than that accepted in case of expendi-~
ture contracts and all higher in case of receipt contracts, is given below or om the reverse hereof or on a seperete sheet
attached hereto; that the articles ox services covered by the agreement (expenditure) are nocsssary for the public servico,
and that the prices charged aro just and reasonable.

4.08 Hoe! email ope.
. . | ~ (Bitle) ee
Nows—-This statamont und cortifieato will ba nsod to > support all agreoments, both formal contracts and less formal agreornents of whatever character, kaval ving
tho oxpondituro or recoipt of public finds. It taust be cxocnted and signed by tho contracting officer (unless tha award is made by or is subject ta approval hy et
officer othar than the contracting officer, whon execution and signature may bo made hy such offieor).

  

U. 3. COVSRWHENT PRINTING OFFTOR: 6—vonn

001600
‘Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 71 of 131
015457

- q os ; ‘
dusk, 192 . ie ae
th weno! Glies hax

Aoperomuasy 4,0 DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION

comonnen:-- A OMOE,...... Irrigation Project

RECORD OF EXECUTION OF CONTRACT

IN RE CONTRACT, and bond, if any, relating to above-named project, dated Qebeber 15, 1088
symbol and number _28Pe420 2: made by ...... Katherine Kandre and John Kendra

 

Notice of execution of contract to be given Chief Engineer at Denver, Superintend—

 

 

 

ent at Blemath Falls,Orege..... District Counsel at ...Poxtlend, Oregon
and os... ee
Plachlamath Falla, OréegeBate Oetohbor 16, 1986..

1. On this date the above-described contract was executed (or) passed, and bond, if
any, approved (or) passed, by this office, and transmitted to district counsel for legal

approval. SS
. Be Be Wees...., Project Superintendent.

rr ee eee 2 teen eg om ON tg ety eer

 
 

Inclosures:
Original and a copies of: this form. ; ae =e :
Original and ..%.. copies of contract. Stetenent & Cert. of Award, Orig. & 8

= _ erties : SS

 

 

 

 

ww wee Aa in cp Ey a a ae NE a se ore

2. On this date the above-described contract, with bond,if any, was, given legal
approval by this office, and transmitted to the p¥o? cb eatamats 3 LES) office.
. Bs aes = ww, District Counsel.
Inclosures:
Original and 2. copies of this form.
Original and .3... copies of contract.

a te nee oe ae oan meets ees ee re, ee ne se
ra Sie =o eos SS aes ee See :

 

: Denver, Colorado, Date cowie ee .
3. On this date the above-described contract was executed, and bond, if any,
approved by this office.

ame og 3 (steerer ce et oe ee im eee ear het. Sap aan Sie

Denver, Colorado, Date _.. -

..., Chief Engineer.

A, On this date the above—described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

ww.» Chief Engineer.

Inclosures:
Original and copies of this form.
Original and . copies of contract.

 

 

Washington, D. C., Date 220 © ccc gsee ee

5. On this date the above-described contract was executed, and bond, if any,

approved by s iene — sees en. ee Pe... eee
_., Comisgioner.

001601

8-74 Hae ae wee
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 72 of 131
015458

“>

we
ry

: TPP, CUPL ATA . Oe
ONTTSD STAG a

DEPARTMENT OF THE Tetlrt Lor
BUR BAU OF eR iChAMATT ON

LMT PROTEC? a
LAL TAr. 420

Le HTS AGQREMENT, made this dst day June
nineteen bundret and thirty , between VAS UNTTAD STATES ol
AMERICA, acting for this mus ese by the contracting officer exe-
auting this agreement, purs vant to the provisions of the Act of
Congress oF June L?, Lob: ($2 Gtat., 388), and acts amendatory
thereof or supplementary ‘thereto, all of wich are commonly known
and rererred to as the Notional. Reclamation Laws, and varticu-
Larly pursuant to the Warren Act of February 21, 1911 (36 Stat.,
ge5), the party of the first part, hereinafter referred to as the
United States, and

therine Kandva and John samira, bor hucband,

» the party of

v

the second part, hereinafter referred to as the Contractor,
WITNESS tH:
Explanatory Reo tals.

Oe WHEREAS, io connection with the construction and opera=
tion of the Klamath irrigation Project, Oregon California, after
providing water sufficient for the irrigation of lands suppliocd
by gravity within the limits of the Klamath Irrigation Project,
the United States will have available an additional supply of
water which may be utilized by pumping to adjacent Lands; and

 

Je WORREAS, the Contractor is the owner of the lands here—
inafter described, for which he desires to secure a water supply
from the United States:

A: « NOW, VUSREFORM, for and in consideration of the mutual

and dependent stipulations herein set forth, it is hereby agreed
as follows:

001602
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 73 of 131
015459

Furnishing of Water by United stutes.

De The United States shall furnish cae year to the,
Gontractor during the usual iceigation season water trom the
Ge Lat aud deliver same bo the Contractor al) Gree
8 turpoak “ea in the GWaoity ov n 38, Towombip 40
SOuSh » FUR aa SHEE 5 WM.
for the irrigation of the land of the Contractor Cescribed

7 as follows: Lhe a NEGSEY 3:
 eyug eee: Seotion Ba, ve. Wap
Gi, Gonhad. tihng Lp ahd, oo tot

         
     

 

       
  
 

  
 
 

The quantity so delivered shall not exceed the amount that
can be furnished as determined by the Secretary ot the
Inverior, at a cost of Yhirty-four Dollars (954,00 ) per acres
wg nor shall it exceed two acre-dcot per acre of irrigable Land
= during the usual irrigation season as establiched on the
Klamath Project, being approximately toat period from April
LS to Seatember 30, inclusive, of each year; anc in no event
shall it exceed 0,6 acre--fest of vater wer irrigable acre in
any one month; Provided, that ali rights to the use end
Qelivery of vater ucquited by the Contractor under this con=
teach are daverior and subject to the priov rights reserved
for the Gravity Laods of the Klamath Projecte

Mater to be Delivered only on Demand,

   

63 Tag United Otates shall make delivery of va
hereunder only upon written demand of the Contractor sorved
on the Suoerintendent of the Klamath Project at Least three
days prior to the besinning of the irrigation season as
verein Gefihned. The failure of the Contractov to make such
demand or the failure by him to use said water shall not in
any Vay relieve the Contvactor of his oblisation to pay to
the United States the amounts herein agree: upon at toe time
and ~n the manner syvecified.

 

001603
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 74 of 131
015460

1

Mor surement of 4 tex

1 q ?

fOr to bo Gubive:
ERO dage i

  

soc
4 hexvec

7
mesure d

   

ich Gutomutic
the Superintendent
wee of tho

wood vwontrotiling devises shel.
be furnished, ingstslled ond mointoinod by wid ot the oxpease
of the Contractor, but Bhey shoei be enc vomuin ot ci times
under tho complete control of the Stites, whose repre=
Sentiutive muy at cll times heve aseese to them over the Jond
of the Contrictor, ALL futurc repoire ond renewos necossiry
to the operation of suid turnout tor dclivery of wotor from
treo cenel shell be done ot bac oxpouse of the Contractor.

pr

by such mocsuringe aad coryrol,
guueos, Or bote, cs shed ve 5 ‘
or other officer of the trated stutes An od
oes blom.th Projoeeat. Sid mecsurins

  

 
    

 

   

 

ar by Conbragtox

 

-
|
1
1

8. The Gontractoy shall receive said ivrigation water
at the point of Gelivery above stated by wweone or sniée tarn-
ous, end theli al tis owl expente couvey tec weter to bas
pumping plant turough «= canal congtructes by tii, and sas
perform Gil eets required by Law or custom in vrder tbo ma iia
ten his poet aver Suen woter ene to saeure Pes Leet
Loyrouer Giversion trom tne ha heral oF bee oo
ject os hore in oroviced Lor, ene the ranefieial an:
he sane to bhe dunce of the Cuntructor ubove desuribod.

 

  

or

   

  
      

ws
LS
e

+ =
ete
Cc
S

 

 

inascur.cy in distrioution
"i tines a searbure in the
Hovein, and wolile fhe United
OES meen bw) pudara ossinet suena

° On secowt of
or otner cause, there
Tits OF water p
ntetes will use pil
2

  
 

 

   

 

shortages, in MO ove “cheld oe VERT Y 209 cde aguinst the
United Stites, Lis “ote I0eCs, 8 or ensoloyees, Lor any
oe

 

 

 

~

dumuge, direct or indirect, orising teererron, and the puy-
ments due uereunder shail not ne vecuced bez.use of any sach
shortise, Ail Jlosses or a@uainution OV Weber py renson of
seep.ee, evendrution or other ciuses ufter delivery thereof
by the United Stites wt the cfores id poiat of delivery shell
be borne by the Contructor.

  

a Ben

001604
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 75 of 131
015461

Waste and  oeepnge waters.

SO, ‘he United States rescwves the right to collect
for use on the BKlanath Project all waste ana seepage water
coking from the Land of the Contractor, The Contractor shall
have the right to discharge vaste and seepage water into
bile drainage syatem or the Klamath Pro ject,

Operation of Ierigation Sys tem

 

Ji, In the distribution and application of the water

sup vly provided for hercin, the Contractor shall conply with
all of the applicable provisions of the Seclamation Law and
the regulations of the Seeretary of tne Interior thereunder;
and wild overate and maintain his irrigation s system anc works
to be constructed hereunder to the satisfaction of the United
States, The United States assumes no responsibility whatever
for the safety, integrity, or operat on of the same or any
portion thereof, anc the Contractor will hold the United
States and its officers, agents and employees harmless from
any and all claims arising in connection therewith. During
the irrigation ssason the United States shall have the right
to place inspectors at any point on the works of the Gon-
tvactor to make such measurenents, ifvestisations or observa~
tions as in the judgment of the Superintendent may be necessary
for the enforcement of the provisions of this contract.

_Construction Charge _

la, the Contractor agrees to pay the United States as
construction charges 688.08 the supply of water heretofore de-~
» SFE

 

soritded the sum of OO). The total amount of such con-
struction charges shall. be paid in 40 annual instalments, @ue
Necember } of each vear beginning with the vear L984. The

first 5 of such instalments shal} each be lL per centum, the
next LO instalments cach 2 per centum, and the next 25 instal
ments cach 6 per centum of the total construction charge;
Provided, that the Gontractor may pay the whole or any part

ov the cobstruction charese within any shorter period.

Operation and Maintenance Chargcs
14, In addition to the construction charge deseribed in

Article LA the Contractor agrees to pay the United States for
the irrijable area of the Land of the Contractor, athual.

001605
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 76 of 131
015462

operation and maintenarce charges cauni to (a) one-half of
the acre charge ossessed amiince shen annds dn the Main Divi
sion of the “Jemath Prosaeat rorve: sity, olua (b) an
ibaole proportion, ag determined uy ube teorcetary of the
7. OF Saar os penses inode ced lar Uh Thooswed otates iin
vane wobers Crom Usper Mhem.

she

a

i y fRtesy

 

   

£Q¢ 2G TRY Su opase, Duo operstion
ane Moanten.nce Ghorves avo chedhl be aw ucie fo tho United
Stites Or its cuccesaers in the operitien of the Tain Divi
Sion of the Miamath Project in advance of toc dclivery of
wetor cach year und in eny event nol later then April 2 of
Such your.

 

 

 

Penalty for Delinaucncy in Peymernt

oh

14. Go every instelment of money veuuiveod to be paid
under this contract which shell remeia Let efter boa sume
shail become due, there shuit be adcod ot Oo ponaity of
one-half of one por contum (2%), ond % u Like penal ty
of one-bslt of one per centum (3%) on 4 first of eaca month

sO long as such default shall continue; and the Contractor
hereby aproees to sey such poneloy.

 

  

 

 

\ Lien to Secure Puywnont of ¢

 

O. For tao purpose of sccuring payment to tee United
Jhebes of the obiigavians, ond ouch of Laem desusined in
Athicion L2, 16, una 14, uecording to the cordivsona Laervein
stated, a Licn in favor of the United Stetes sn une fmeunt
oY toe totvet obligztinon deseribed in said articles 1, Ha,
end J4, is hereby erentcd sné made & cherge unon ail eid
Jand both ivris ole ene non-irrigable, tog ybhor
privileros ena wopurtenunesd, we ding GL weter rights and
irvrigstion Wwoeke. Uson the failure of the Gonty. ctor to vay
whon cue wy dacbe Iscnt ot ehureny Geseriood in suid urticles,
the United Siebas is empowered to foreclose the tien hereby
Crone a in the manner sroviaged by Law.

 

 

 

2

      

   
   

Vetical or etor in Case of vetenlt

16. Une Uiited Stites reserves the right to refuse to
deliver water to the Contractor in the cvont of dofeult Tor a
noriod of moro than twelve months in any payment aue the
United States under this contract. The provisions of this
article are not exclusive, and shall not in acy mannor hinder
the United Stains from exercising any other romecy to enforce
collection oF eiuy amount duo horcundor.

 

001606
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 77 of 131
015463

Secvotery may Mal ans Modify Roeulations

 

soxyod to the Seerctary of the Interior
the ripe to mao rogulations and modiity tho same in his
diserotion in go mura) harmony, howcvexr, with this contract,
to he “oud that the truco intent of the law and of this cone
traet shall be eerried into full citoaet.

eS

Mhewo a8

 

   

Contingont Apvropriation Clause

18, Were the operations of this contract catend beyond
the curront vise. dl yosr, it is understood thet the contract
ie maco contingent upen Congress making the necaossary uppro:
oriation tor oxpencituros thereunder aftor sueh current year
has oxcired. [3 cage such Sseropriation as may bo necessary
to carry out this contract is not made, the Contractor hereby
relosses the United Sv.tea from all Jiability due to the fails
ure of Conzress to maka such appropriation.

     
 

Mcmbor of Congress Clause
19, No tiomber of or Dolesate to Congress or Resident
Commissioner shell bo admitted to any ehars or part of this
contract or to any benetit to arise therefrom. Nothing,
however, herein contained shall be construct to extend to
avy incorporated company if the contract be for the general
benefit of such corporetion or company.

 

ogsors und Assiens Obligatod

 

20. Tne terns of this eontract shall inure. to tho bene-
fit of and bo binding upon the suceossors in interest ana
astigns of the yartios heroto.

CN WERTSSS WHEREOF the parties have hereunto subscribed
their names as of the date first above written, .

QHE URED SPAS OR ARICA
. P B, i, Hayden

LD . . em me 4
Wibnossos: . Saperin’ Andee Burren ert Terenas

Katherine #endra
M, As Bowman oe ieee ce

 

B

 

 
  

We #, Penita John Kendes
~~ oo ~—o wee eee =e - “Gon ht & rr a a IbD ran ee oes ees
“AD Lo abthachad to contract dated .
ao Lb, Los ; ey oo P.O.Adércss:
ay | oy 19% al, NO, LOLA 5 ah _ ,
i 3 : f ye Red y PVepsery gia bi
+, whe a tayyy Leda Ou oL Marri, Oie Ree ke

001607
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 78 of 131

015464
STATS OF OREGON  )
Ss.
COUNTY OF KLAMATH )
BE IT REMEMBERED, That on this 18% day of Sune

A. D., 1951, before me, the undersigned, a Notary Public in
and for the said state and county, personally appeared the
within namea  “atherine Kandra and John Kandra

- who ®*© known to me to be the
identical individual _® described in and who executed the within
instrument, and acknowledged to m that _*2®Y executed the same
freely and voluntarily.

IN TESTIMONY VAEREOF, I have hereunto set my hand and

official seal the day and year last above written.

M. A, Bownan
Notary Public for Oregon

My Commission expires Oct. 13, 1931

 

(SEAL )

001608
es
ree,

1 a

aa

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 79 of 131
015465

ee { ‘ :
e 7 ' )

at
4

#9463

State of Oregon)
58a
Klamath County

This instrument was fildd
for record on the lith day of
June A.D. 1931 at 3:00 otclock
pom. and duly recorded in Vole
95 of Deads Page 444 .
C.R,DeLap, County Clark

By ©.J,Gates, Deputy

(SAL)

001609
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 80 of 131

 

Gtanderd Form No. 1086 (Bevind) : No _TBr- @1G66 OO
contgtnote anor 8. 8 ‘ATEMENT AND CERTIFICAT | (Contras
| OF AWARD DatetUne 119 Sh
DEPARTMENT OF THE INTERIOR = BUREAU OF RECLAMATIONKLemath Falls ,Qregon

 

 

(Department or ostablisoment) : (Bureau or office) Qloeation)

METHOD OF OR ABSENCE OF ADVERTISING
(Bection 3709 of the Revised Statutes)
i. After advertising in newspapers.
2. (a) After advertising by circular letters sent 0.2... nn nennnnn non RISES.
(6) And by notices posted in public places.
(if moticos wore not posted in addition to advartising by circular lettera sont to dealers, explanation of such isef. ant Tea
made, The notation om the certificata haldw must be ‘2 (0) (5)"" or 2 (a), dopending on whother or mot naticea wars posted.)

8. Without advertising, under an exigency of the service which existed prior to the order ond would not admit of the

delay incident to advertising.

4. Without advertising in accordance with ; prea — Yeter-suppited-to-reana~

5. Without advertising, it being impracticable to secure competition beeause te ae nn i Rp tee no

 

 

 

(lero state eircumstances under which the securing of competition was impracticable)

- AWARD OF CONTRACT

A, To lowest bidder as to price (Expenditures).
B. To other than the lowest bidder as to price (Expenditures).
C. To highest bidder as to price (Receipts).

D. To other than tho highest bidder as to price (Receipts)

 

*

CERTIFICATE
I cretiry that the foregoing statement is true and correct; that the agreement was made in consequence of No...

of the method of or absence of advertising and in accordance with award of contract lettered ——_...........» &3 shown above;
that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price were received a statement of rea«
sons for their rejection, together with an abstract of bids received, including all lower than that accepted in case of expendi-
dure contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreement (expenditure) are necessary for the publie service,
and that the prices charged are just and reasonable.

 

 

B.S, dayden Superintendunt, Bureau of Seclamation
igtature of comtmcting officer) Ss ee

 

 

Note—This statement and cartificate wil] ba usod to snpport all agreoments, both formal contracts and less formal agresmonts of whatever character, javolving
the expenditure or roceipt of public fnnds. It must be oxeeutod and signed by the contracting officer (uniass the award ia made by of is subject to approval by an
officer other than the contracting ofitcor, when oxecution and signaturo may be mada by such officer). Wg Givadineus Paonia tate wiles 6—s090

001610
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 81 of 131

 

  
     

«galt ay 015467
Al ed by the Departmen:
ee gaauary 8, Et DErARTMENT OF THE INTERIOR ‘
BUREAU OF RECLAMATION Tice
oon eh OE,....... Irrigation Project iy i ne “ee, a
as Y an ok “Sp
RECORD OF EXECUTION OF CONTRACT). =.’

IN RE CONTRACT, and bond, if any, rélating to above-named project, dated ....¢yn9-+ yg
symbol and number _..- "nna, A OCp--.: made by yw, ate nN a Se
amount involved, ‘oe authority Neu theringkendra, % Jong ganda
eee -Purchase-of permanent water right =“ PwNpLie Divialen —
ee a hori ty cont ined, in Comptggion era” i at tar of 11/26; 53 Subs
rice HUA RCEREIE DS. Pat PSREURE, Rtrteton Metta IBSEEEROE Ancona.
Notice c Leu o PRoity aay WEN LhiGh oF A ABO /S t 6 f uperintend—

t at _Xteme th-Pel-te-.- a»pDistrict Se at a ae
any St -Mbemath-Fadiay-OregesPitrict Comtel  —-reegraia“OFagBH

 

 

 

Place a)... me -~F ss Ode bon... open! on ke
1. On this date the above-described contrast eta eae o or) fina ind dom

any, approved (or) passed, by this office, and transmitted to district counsel for legal

 

 

 

 

 

 

 

approval. ;
ae neni Hervey Project Superintendent.
Original an Sesion of contest Statement & Cert, of Award,Orig, & %
2. Gn this date ‘the above-described contract WME BOS, Wainy. was dune 16,933
approval by this office, and transmitted to the “Bee leet (Hanath Fails) a office.
fasLaemewa ~~ Spenser Le Barwa Rowe Ge ae -

Original and ~p- copies of this form.
Original and 3 copies of contract.

Sey eae Se SS, Se

 

ISS Sat LS es

 

Denver, Colorada, Date 2. oe en
3. On this date the above-described contract was executed, and bond, if any,

a4

 

 

“3 approved by this office.
- . ., Chief Engineer.
e Denver, Colorado, Date r i” ie
i A. On this date the above—described contract, with bond, if any, was passed by this

office and transmitted to the Washington office.

_.., Ghief Engineer.

seater net oo AER re en de ee Re ON eR eM e oe

 

 

 

 

Inclosures:
Original and —..... copies of this form.
Original and __.. copies of contract.
SS Ee = SPSL, Sat ae — [a Se ES See SS ES =e = ~ ee
Washington, D. C., Date 2
5. On this date the above-described contract was executed, and bond, if any,
approved by ..... parent ae ——— a ———
6.7416 ay perience witidtenes COMMLSSLOnNEr.

001611
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 82 of 131 a
015468¢%.”
yes :

UNITED STATES
DNPARTMENT OF THE INTER TOR
BUREAU OF RECLAMATION Yr 2h
KTAMATH TRREGATION PROJECT

SR WY oy FT Se ate ar
nese Sp prarperna ee, BOSE 5 Des : :
THIS AGREEMENT, Made this day of » 1956, In pursue:

ance af the Act of Congress of June 1/7, 1902 (52 Stat. 388), and acts sanenda-
Lory thereof or supplementary thereto, act purl oularly pursuar to the Warron
Act of February 21, 1911 (36 Stat, 925), between che UNTPED STATRS OF AMURTCA,
herein styted the United States, represented by the officer exeoubing this cone
tract, aned

Ko fi. amtecaes. ond Bae Amaraon, bla wits,

horeiuarter styled the Contractor,
WITNESSETH, That
2, WHEREAS, tho parties hereto, entered into an agreoment under date of

Hay 29, i802 e aud providing for uso by the Contractor of a max~
mum of two (2) acre-feet for each acra of irrigable land as provided in Article

five (5) of said contract of Bay 23, 1947 and the Contractor now
desires that the said contract be amonded to increase such maximum use from two
(2} to two and one-half (23) acre-feet; and

3. WHEREAS, the United States desires to obtain from the Contiactor each
yeor an accurate record of all crops raised and agricultural and livestock pro=
duets produced on the lands of the Cuntractor each years

NOW, THEREFORE, It is agreed that:

4, Article five (5) of said contract of hay 29, Last
shall be and is umended to rend as fol lows:

We The (mited States shall furnish each year to the Contractor,
&

during the usual irrigation season, water from the Osi Yateral and
deliver vame to the Conbractar ot #f-near a turnout located in the

A of Savtdex S28, Towuship 4) South, Yanga Dikast, Wass.

 

for the irrigation of the lands of the Contrantor described us follows:

   

1144 eerce in tha SWiSH of Section ¢
#aNog oot 2004 serve in the nwlWal.
foumship 41 South, semge
of 69.1. drrigabie acres, wader

  

    

001612
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 83 of 131
015469

Nee

The quantity so dulivered shall art oxceed the amount that can be fure-
nished as determinod by the Secretary of the Interior, at ua cost of
Thirty-four Dollars ($34.00) per acres nar shall it exceed two and
one-half (24) acre-feel per acre of ivrigable lssd deriue the usual
irrigation season as established on the Ficmath Myc fecst, beiue spprox
imately that period from April Lh to Septemhor 20, intiusive, of each
year; and in no event shel? iv exceea cise vernshs (ov 6) of an uero~
foot of water per irripable aere in ar ene mente; Provided thet ir
the Gentecoetor is in need of and desires to purchrue udsiblcani witer
over and above the 24 nere-feey per acre speci fie! herein suen addi-
tional water will be furnished at the sane rete cetablisaz Par
additional water furnished Warren Act comteactors in the Poblie No-
tices of Annual Water Sharges issued or to be issued necentver for the
Klamath Projeets Provided, further, that all rights ¢

 

 
 

   

to Lhe use and
delivery of water acquired by the Contractor wider this contract are
infericr ond subject to prior rights reserved for the Lands of the
Klamath Project."

ns The Contractor shall keep an necurate record of all crops reised and
agricultural and livestock products produced on his lands and furnish o re-
pert on sawe, ta the Secretary of the Interior in form prescribed, on or hofore
December $1. of each year,

8 a In all other respects snid contract of as sey shail
remain in offect with like iutent and purpose as thou tifes Wiiroct had never
been executed,

 

7. No member of or delegate to Congress or resident commissioner shall
be admitted to ony shure or part of this controct or to any benefit thet may
avise therefrom, but this vrestriction shall not be construed to extend te

this contract i made with o corporation or company for its general benefit.

IN WITNESS WHERNOF, the parties Have hereunto subseribed their names as
of the date first above written,

DNTPGu STATES OF AMERICA

   

  

we
ny RO OP Cee .
” Supérinton n
Witnesses: Burenu af Reclamation
- Oo oe ‘Contractor —
RI oe eR, (nr 7 RE ER ie EEE Oo gk Home en gar ee Bose il age Aside sce SEE ee pe

 

Contractor |

     

PO Addres:

001613
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 84 of 131

015470, -
STATE OF OREGON  }
) 8S.
COUNTY OF KLAMATH )
BE IT RYWEMBERED, Thet on this gga doy of Jigs i» AaDew

1936, before me, the undersigned, a Notary Public in and for the said

state and county, personally appeared the within named

——————

 

Who egy Known to me to be the identical individualg described in and
who executed the within instrument, and acknowledged to me that _ thoy
executed the same freely end voluntarily.

TN TESTIMONY WHEREOF, I have hereunto set my hand and official

 

seal the day end yerr last above written,

  

ual
Notary or Oregon

 

My commission expires pag. Ea, 1997 ——

(SEAL)

 

001614
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 85 of 131

  

 

 

4 No. (Rovised) ? wey *
ve oneaciae. / MTEMENT AND CERTIFICATY Ne-———+2824 7
9 « OF AWARD Date..$u00 28 ig 86
DEPARTMENT OF THE INTERIOR BUREAU OF RECLAMATION “Jeaath Fells, Gragon
ceapeesnen or eetabiishiment) (Boreas or bai . (Location)

 

METHOD OF OR ABSENCE OF ADVERTISING

(Gection 2709 of the Revised Statutes)

1. After advertising in newspapers.

& (e) After advertising by circular letters sent to.—_.
@) And by notices posted in publie places,

(EF motices ware mot posted im addition te advertiaing hy clreular letters seat te dealers, caplanation of such amisaion must he

dealers,

 

 

 

tasda, The notation on the sertifienta kelow must be “2 (s) ()"" or “S &@),” fegamding on whether or mot metiqus word p Rs)
3. Without advertising, under an oxigency of the services which exited prior to the order and would not admit of the
delay incident to advertising.

4, Without advertising in accordance with

& Without advertising, i being impracticable to secure competition a of See anor “IE Tand,

 

"” Giers stato clreumndtances under whsich tha socuring of eompetitien waa impractioabte)

AWARD OF CONTRACT

A. To lowest bidder az to price (Expenditures).

B. 7 other than the lowest bidder aa to price (Expenditures).
C. To highest bidder as to price (Receipte).

D. To ot her than the highest bidder aa to price (Receipts).

CERTIFICATE

I cuntiry that the foregoing statement ia true and correct; that the agreement wad mado in consequence of Ni. Oren ann
of the method of or absence of advertising and in aceordance with sward of contract lettered ..._._.___., as shown above;
that whore lower bids (expenditure contracts) or higher bida (receipt contracts) as to price wero received a stetement of rea-
eons for their rejection, together with an abstract of bide received, including all lower than that accepted in case of expendi-~
¢ure contracts and all highor io case of recelpt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreemont (expenditure) are necessary for the public service,
aud that the prices charged are just and reasonable.

Boiie ling den Saparintomtent. a, at Roulpastaon

(Bigtiature of contracting officer) — CER) ee

“Not: —his statement and certificate will ho ned to support ni agreements, both formal contracts and ‘Joss formal agrenments of whatever Gharticton; involving
tho expouditure or retaipt of pnbile funds. It must he aaehes and signed by tho contracting officer (uoloss the award is madv by or is subject to approval by sa
ofticor ot other than the contracting officer, whon execution and signature may be made by auch oflcor).

 

 

U. 8. GOVERN Er FRitrme OFFIC eee

001615
 

 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 86 of 131
015472
Y BRal

August, O27 ;
Approved by the Depar iment BER Bad Sab

Jonuary 4, 1927 ep ARBTME NT OF T 4g | NTERIO
BUREAU OF RECLAMATION

Jae

 

 

a Ao ee. Lerigation Project

2CORD OF EXECUT {ON OF CONT RA LCT

RE

iN RE CONTRACT, and bond, if any, relating to above-named preject, dated duae zs
aymbol and number {8vead wowww. Wade by pH Anerson. mid..Mae: Avlerson, hie
ameunt involved, ®oos authority No. J. er clearing account oo
purpose Tunerease. 0: ‘ ae vhyr.- aw. Hor ren fork. ‘wont emet.— ce cunenu cates areaqurnunuuevunanoansanunaunnndowharene
Reference: “authority granted. O feb. by Fir ot. Apt. doay. .

   

 

 

     

Notice of execution of contract to be given Snief Engineer at Denver, Superintend-
SF at ak Klamath. Palig,-Oregen-—- District Counsel at uu. 0th -Oraeen—- cee ene en
and . .

 

 

 

Place Kiometh Falin,tre. Date deme 2B, BG 0.
1, On this date the above-described contract was executed (or) passed, and bond, if

any, approved {or) passed, by this office, and transmitted to district counsel for Legal

approval . : .

 

occ wtihtcy ey PROJect Superintendent.
Inslosures: : . . mola.
Original and 2g... copies ef this form. Stelemen’ & Cart. of Award, Orig. & 8
_Sriginal and A. copies of contract. “ Co

 

 

 

 

, Place g se ngage o . Date Tae?
2. On this date “he above-described contract, 1 : ve ‘any, wad ONS oft:

‘oval by thig of and transmitted to the ., cane gy hthge ittes otgi ag Gun. GFP.
approval by this office, and transmitted to the prejoct- (Siemeth Parle yoo iF £06

 

 

., District Couns et,

 

Stoubex

 

Inelosures:
Qriginal and .4... copies of this form.
Criginal and 4%... copies of centract.

   

Denver, Colorado, Date oo occeecece scan cuenvne
4. On this date the above~described contract was execited, and bond, if any.
approved by this office.
., Chief Engineer.

         

Denver, Colorada, Date .._.. coves
4. On this date the above-dess raved contract, with bond, if any, was: “pas ssod. by ‘this
office and transmitted to the Washington office.

cenyse wiatteuintwwwee GHLef Enpineor.

Tnelosures ,

Original and... copies of this form.
Original and 0... copies of contract.

 

       

Washineton, D. Go, Date oc ce eee
5. On this date the ahove-described contract was executed, and bond, if any,
approved by oo. ee a etaievpavt ripest tate eaceaae

Commissioner.

001616

BFS,
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 87 of 131

015473,

a4
“
fw ray ae’ 7 ae
UNITED STAVES Servet 62
DEPARTMENT OF TES LAT TRLOR
BUREAU OF RECLAMATION .
KLAMATIL PROJECT CAA 21

Lo TIS AGRUKMENT, made this 9th day Me 5

ninetecn hundred and thirty aie » between TH" UPI STATES OF
AMERTCA, acting for this purpose by the contracting: officer exe-.
cuting this agreement, pursuant to the provisions of the Act of
Congress of June 17, 1902 (S@ Stat., $88), and acis amendatory
thereof or supplementary thereto, all of which are commonly knove,
and referred to as the National Reclamation Laws, and particu~
larly pursuant to the Warren Act of February 21, LOLL (S6 Stat.,
285), the party of the first part, hercinarter referred to as the
United States, and

Re Be Andereon ane ea Andevaon, Wi ls Whe,

aq

ty . . :
é . ~ o
7

j
/ |

» the party of
the second part, hereinafter referred to as the Contractor.

STUN HSS BT:
Explanatory Recitals

Bo WORREAS, in connection with the construction and opera-
tion of the Klanath Irrigation Project, Oregon-California, after
providing water sufficient for the irrigation of Lands supplied
by gravity within the Limits of the Klamath Irrigation Project,
the Uni-ted States will have available an additional supply of
water which may be utilized by pumping to adjacent Lands; and

 

De FAS, tae Contractor is the owner of the lands here
inafter deserived. for which he desires to secure a water supply

from the United States
4 NOW, VWEREFORE, for and in consideration of the mutual

and dependent stipulations herein set forth, it is hereby agreed
as FollLovws :

001617

Phonan,
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 88 of 131
015474

}

Furnishing of Water by United States
De The United States shall. furnisn cach year to the

Contractor during the usual isvigation scason water from the

(a8 Lateral, and deliver same to the Contractor at gp near

& Furnmoul Lougned ia the eS¥RRs wmehip 46

SOUth g ariges Ti oat, Halts

for the irrij;ation of the land of the Gontractor cescribeda

    
   

at Sedation 62,

 

 
   

   
 
   

  

: as follove:
: lod | in the suse a Saotion 32

 

ah goaree An ; ’ ene WANE ane |

 
    

Hance LL Rast,

acres in the fete in Section 5, Township 41 4:
Henge 13 We a hotel Of 40474
Lerigab. me LAfte

 

The quantity so delivered shall not excead the amount that

A can be furnished as determined by the Secretary of the
2 fnverior, at a cost of Thirty-four Dollars (534.00) per acres
oo! nor shall, it exceed two acre-feet per acre of irrigeble land
during the usual irrigation season as established on the

i Klamath Project, being approximately that period fron April.
15 to Sentember 30, inclusive, of each year: and in no event
shall it exceed 0.6 acre-feet of tater per ivrigabdle acre in
any one month; Provided, that all rights to the use and
delivery of water acguired by the Contvactor uncer this cote
tract are Lnyverior and subject to the priov rights veserved
Cor the gravity Lands of the KRilamath Project,

Mater to be Delivered only on Demand.
fi. Tne United States shall make delivery of vater
hereunder only upon written demand of the Contractor sorved
oh the Suoerintendent of the Klanath Project at Least threo

days prior to the besinning of tha irrigation season as
herein cefinced. The failure of the Contractor to make such
demand or the failure by him to use said water shall not in
any Way relieve the Contiactor of his obligation to pay to
the United States the amounts herein agreee upon at the time
and in the manner sycelfied,

 

Le)
eye

001618
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 89 of 131
015475

Moagurenent o7 Wabor

 
 
 

 
 
  

4

" CTE iG reuiy er 5e

7, The water
: 2c) AY Slalle &

hE
neasuved @8 Bae Su

by such measurdndanc controlling aevices or such automatic
gauges, or both, as shall be satisfactory to the Superintendent
ov other officer of the United Statcs in eharge off the Klanath
Project, Said measuring, and controlling vevices shall be
furnished, installed and Inaintauined by and at the expense of
the Contractor, but they shall be and remain at all times
under the complete control of the United States, whose repre=-
sentative may at all times have access to them over the land
of the Contractor, All future repairs and reneivals necessary
to the operation of said turnout for celivary of water from
the canal shail be done at the oxpense of the Contractor,

Ac LOY

 

85 The Contractor shall receive said irrigation water

at tne point of delivery above stated by means of said tuth-
out, and snall at his own expense convey tne water to his
pumping plant taroush a canal constructed by him, and shal}.
perform all acts required by law or custom in order to main-
tain his control over such water and to seeuwe its lawful
and proper diversion from the Caanete FER DEAL. of the Klamath

Pro ject as herein provided for, and the beneficial apolica~
tion of the same to the land of the Contractor above described,

 

Shortage of Vator

9, On account of drought, inaccuracy in cistribution
or other cause, there may occur at times a shortage in the
quantity of winter provided for herein, anc while the United
States will use all reasonable means to guard against such
shortages, in no event shall any liability a@eorue against the
United States, its officers, agents or employees for any
damage, direct or indirect, arising theretrom, and the pay~
monts duc hereunder shall not be reduced because of any such
shortage. All losses or diminution of water by reason of
seepage, evaporatiop or other causes after delivery thereof
by the United States at the aforesaid point of delivery shall
be borne by the Contractor.

001619
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 90 of 131
015476

Waste apd Peepoge waters
LO, ‘oe United States veserves the right to collect
for use on the Blanath kroject all waste ana secpage water
coming from the Land of the Contractoi. ‘The Contractor shall
have the risht to disecnarge waste ana seepage vater ints
the drainage syaten of the Klamath Project.

 

Operation of Irrigation ys ber
ti. Ln the distribution and apolication of the water

supgoly oroviaed for herein, the Contractor shall conply with

all of the applicable provisions of the Reclamation Law and

the regulations of the Secretary of tne Interior thereunder;

and will operate and maintain his irrigation system and works

to be constructed hereunder to the satisfaction of the United

States, The United States assumes no responsibility whatever

for the safety, integrity, or operation of the same or any

portion thereof, anc the Contractor willl hold the United

states and its officers, agents and employees harmless from

any and all claims arising in connection therewith. During

the irrigation season the United States shall have the right

to place inspectors at any point on the works of the Gon-

tractor to make such measurements, investigations or observae

tions as in the judgment of the Superintendent may be necessary

Tor the enforcement of the provisions of this contract.

_Sonstruction Charge |

ie, ‘the Contractor agrecs to pay tne United States as
construction charges for the supply of water heretofore de~
seribed the sum of 3 9 weag.ag The total amount of such con»
struction charges shall be vaid in 40 annual. instalments, @ue
Decemser L of each year beginning vith the vear 4 pug o The
first 5 of such instalments shall cavh be 1 per eibiam, the
next LO instaiments cach & ver centum, ang the next &5 instal-
Ments cach 3 per centum of the total construction charge;
Provided, that the Contractor may pay the thole or any part
or the construction chargc within any shortcr period.

 

Operation and Maintenance Charges

135, In addition to the construction charge déeseribed in
Article Léa the Contractor acrecs to pay the United States for
the irrigadsle arca of the land of the Contractor, annual

001620
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 91 of 131
015477

operation and maintcnance charges cqual bo (a) onc-hal? of
the acre-charge assesscda against suci lands in the Main Divi-
siou of the Nlamath Project served by gravity, plus (ob) an
equitable proportion, as detcermincd by tho wucratary o. the
Interior, of any expenses incurrcd by the United States in
regulating the waters from Uyper slaneth Lake. Theo operation
and maiotenanece charges due shall be payable to the United
States or its successors in the operation ox the Vain Divi-
sion of the ilaimth Project in advance of the delivery of
water cach yoar and in any event not later than April 1 of
such yoar.

 

Penalty for velingucney in Payuent

14. To cvery instalmcnt of money required to be paid
under this contract which shall remain unpaid after the same
Shail become duc, there shall be added at once a penalty of
onc ‘helt of onc per contum (3%), and thercafter a like pcnalty
or ohnc~half of one per centum (34)) on the first of each month
so long as such default shall continucs and the contractor
hercby agrces to pay such penalty.

 

Lich to Sccure vaymcnt of Charecs

lo. For the purpose of sacuring payment to the United
States of the obligations, and each of them described in
£eticles 18, 14, and 14, according to the conditions therein
stated, a lien in favor of the United States in the amount
of the total obligation described in said Articles la, 14,
and 14, is hereby created and made a charge upon all of said
land both irrigable and non-irrigable, together with its
privileges and appurtenances, including all water rights and
irrigation works. Upon the failure of the Contractor to pay
when due any instalment of charges described in said arlblicles,
the United States is empowered to foreclose the lien hereby
created in the manner provided by Law.

 

 

Refusal of Water in Case of Default

 

16, The United States reserves the right to refuse to
deliver water to the Contractor in the event of - dofault for
a period of more than twelve months in any payment due the
United States under this contract. She provisions of this
article are not exclusive, and shall not in any manner hinder
the United States from exercising any other remedy to enfores
collection of any amount due hereunder.

we ess

001621
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 92 of 131
015478

Secretary may ake and Lodity sepula tions

L?. There is reserved to the Secretary of the Interior
the right to make repvlations anc modify the same In nie ais-
cretion in general harnuony, however, with this contract to -
the enag that the true intent of the Law and of this contract
shall be carricd into full effect.

Contingent Avpropriation Clause. \

18. Where the overations ov this vontrvact extend beyonl,
the current Giscal year, it is uncerstocd that the contract |
ifs made contingent uoon Congress maleing the neecassary appro
priation for expenditures thereuncer ater such current yoar \
has expired, In case such appropriation as may bo nccessary |
tao carry out this contract is not madv, the Contractor herchy'
ruleases the United States from all liability duc to the fails
uve of Congress to make such avoropriation.

    

 

Member of Congrcss Clausé

19, Wo Mcober of or Delegate to Conyress or Resident
Commissioner shall be admittea to any share or vart of this
contract or to any bencfit to arise thcere?rom., Nothing,
nowever, uerein contained shall be construcdad to eatena to
any incovporated company if the contract be tor the general
benorPit of suca corporetion or compatye

Successors and Assigns, Obli ated

20, The terms oy this contract shall inure to the bene--
fit of and be binding, uvon the successors in interest and
assigns of the partics hereto.

  

TY UPN ESS TEOARAOS the osartics have hercunto subscribed
their names as of the date first above written.

   

oi be
YOON UNTVSD STATES Of AMERICA

    

By
Witnesscs: - Capos’ pore

 

eda

 

 

   

We - Brulte Mae An¢é sLHON

 

“Contractor

Man is attached to contract P.0.,804rCs8s:

_ om a Ee - sad
dated Ma AY ly 1931, No, l6r-414
with Rt, 8. “hields, et al

 

3 verb. i 6 Oregon

bene : res aay ceo RN eet en nt eatin a

 

001622
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 93 of 131
015479

STATS OF OREGON )

COUNTY OF KLAMATTH )

Be [T REMEMBERED, That on this 89th day of May es;

Ae Dey 1934 , before me, the undersigned, a Notary Public in

 

and for the said state and copnty, personally appeared the

eR a A a ee a eee al pe ci re rt

 

within named 2, H, Anderson and Mae Anderson, hie wife,

who _are known to me to be the

 

identical ingividual_ 8 deseribed in and who executed the within
instrument, and acknowledged to me that Shey executed the same
freely and voluntarily.

IS TESTIMONY VEIRSOr, IT have hereunto set my hand ana

official seal, the day and year last above written.

M, A. Bowman
Notary Public for Oregon

 

 

My Commission expires Oete. 15, 1951

 

(SEAT)

001623
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 94 of 131
015480

99352

State of EReHeg
; ss
Klamath County )

This instrument was filed
for record on the 5 day of June
A.D.1931 at 11:66 o’clock a.m,
and duly recorded in Vol. 2% 95
of Deeds, Page 418

G2R, DeLap, County Clerk

« By GC. H. Delay, Deputy

(szan)

 

001624
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 95 of 131
015481

igpeAGh -,

 

 

 

Standard Form Wo. 1938 (Revised) _ “e. .
conshetet tener. S .TEMENT AND CERTIFICATE aes
_— OF AWARD Date May 89° 19 SL
DEPARTMENT OF THE INTERTOR BUREAU OF RECLAMATION Klamath Falis ,Qregon
~~” (Department or establishment) (Burean or offies) / __ (ovation) / 7

 

 

 

 

 

METHOD OF OR ABSENCE OF ADVERTISING

(Section 3709 of the Ravised Statutes)

1, After advertising in newspapers.
2. (a) After advertising by circular letters sent to... 1... dealera,
(6) And by notices posted in public places.
Cif notices were not pasted in addition ta advortining by chrewlar letters eent to dealers, oxplanation of auch ornisoion rust be
made, The notatien on tha certificate below must bo “2 (a) ()" or “2 (a),”? deponding on whather or not notices wore posted.)
8. Without advertising, under an exigency of the service which existed prior to the order and would not admit of the
delay incident to advertising.

4, Without advertising in accordance with ‘nt an Water supplied ta Lane

 

§. Without advertising, it being impracticable to secure competition because of... TE

(Qore state cirenmstances ander which the securing of competition was impracticable) -

AWARD OF CONTRACT

A. To lowest bidder as to price (Expenditures).
B. To other than the lowest bidder as ta price (Expenditures).
C. To highest bidder as to price (Receipts). :

D. To other than the highest bidder aa to price (Eeceipts)

oe! on sipgo ta

ae ee Se nt ———— a

CERTIFICATE 5
I cextiry that the foregoing statement is true and correct; that the agreement was made in consequence of No.7...
of the method of or absence of advertising and in accordance with award of contract lettered —..........-....... 48 shown above}
that where lower bids (expenditure contracts) or higher bids (receipt contracts) aa to price were received a statement of rea-
sons for their rejection, together with an abstract of bids received, including ali lower than that accepted in case of expendi-
ture contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreement (expenditure) are necessary for the public service,
and that the prices charged arc just and reasonable.

 

5B, 2, Hayden Superintendent, Bureau of Heelamation

ie “Gignatume of contacting office) a
Nore.—This stutument and certificate will be usod to support al] agreements, both formal contracts and less formal agroemouts of whatever character, involving
the expenditure or receipt of public funds. It :nust be executed and signed by the eontracting officer (unloss the award is mado by or is subject to epee 825
officer other than tho contracting officer, when exccution and signature may be mado by such officer), 10es

ee sa

 
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 96 of 131

015482
T—-B2at
August, 1927
Approved by the Department ;
a, a DEFARTMENT OF THE INTERIOR Oy,
BUREAU OF RECLAMATION
i : oe
onan OL Opeth. Irrigation Project a i:

en tae ee

IN RE CONTRACT, and bond, if any, relating to above-named project, dated __ ee
symbol and number spy, gay gene) WAU DY og cap eng ge pene enc erence se enegeeng perc neney ee

! SP ee hy -—-- ; made by .
amount involved, $..... t: aes-ad authority No! RH. Anders oh aids Magodnderson:. a

  

 

purpose ..Purchase.of-permanent-water right = -Dewisten

Reference: Anshap ity. Bo ano containe - ao LS. sending te gt ea/aeon ‘Site

Notice wat ox Blenk gp “Bie RDS as rer.) é el eit b."Superintent

ent at Klanatir Falke, Seago District Counsel at _...: ~ Resi cy a St
eo

and _..

 

— set yee 2 ety selene Sate Sey Le

 

Place -R4-cmert Oxegen ————————— }
1. On this date the above-described contract was Paras (or) passed UNh da yonkgSir
any, approved (or) passed, by this office, and transmitted to beans counsel for legal
approval.
othe -Aeprgetege aaa PrOject Superintendent.
nae %
Tuclosures: “Be Ee Bayaen
Original and _.....s¢opies of this form.

Original and _.... _—. 00P 198 of Sater,

Placé pa neteawt----" .- Date _.
2. On this date the above~described contract, — Big Or 1 ‘any, ° ae, -siggat

ai mn ep cs hs #0 A He as ee dy coe ed

approval by this office, and transmitted to the —_. Project (kiamath” Falla)y~ office.

encom © eset. of Award Orda. & 3

Spencer iy Batre -~— ; haaeg de €8unsel .

Incloesures:
Original and ~-geopies of this form.
Original and _...... gcopies of contract.

= = ee ee foe es ae es te oe —— et rs
- = oe wo —— ee SS ae

 

Ferra aerator

 

Denver, Colorado, Date 20.0 cocci ne
3. On this date the above-described contract was executed, and hond, if any,

approved by this office.
. Chief Engineer’.

=— =. tose ee ee memteen ot net

Denver, Colorado, Date oo. —..
4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

itive, Chief Engineer.

ete aoe een ba dne

Inclosures:
Original and _...... copies of this forn.
omeee® = ... Copies of contract.

Bish pe, ee Sie Se ee ae
er nce

 

Washington, D, C., Date 7
5. On this date the above-described contract was executed, and bond, if any,
approved By 2.2... eee ete ee

6—TALG . ooo eee ., Commissicner.

001626
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 97 of 131
015483

UNITED SPATES -
DEPARTMENT OF THE LNTERIOR
BUREAU OF RECLAMATION
KLAMATH IRRIGATION PROJECT

 

THIS AGREEMENT, Made this JOthday of Jy , 1936, in pursu~
ance of the Act of Congress of June LY. 1902 (32 Stat. 388}, und asts amenda=
Lory thereot or supplementary thereto, and porlicularly pursuant tu the Warren
Act of February 21, 1911 (56 Stet, 925), between the UNTPED STATES OF AMERICA,

 

herein styled the United States, represented by the officer executing this scon-
track, and

abn ne 8 BY at 2 ce he Becemens ;

a Be ee 4d Alien ig TRQE2R UNSERE ee

     

hereinafter styled the Conmtrastar,

  

4 Oy Bedew. pawed

 

WITNESSETH, sihet

as _ wanes, the parties hereto, entered into an agreement under date of
> end providing for use by the Contractor of a make
mum of two (2) acre-feet for each acre of irrigable land as provided in Article
Ban 27, 2583,
five (5) of said contract of and the Contractor now
desires that the said sontract be amended to increase such maxim use from twa
(2) to two and one-half (25) acra-feet; and

3. WHEREAS, the United States desires to obtain from the Contractor each
year an accurate recard of all crops raised and agrieultural and livestoclk pro=
ducts produced on the lands of the Contractor each year:

NOW, THEREFORE, It is agreed thet:

©

 

4,  Arcticle tive (5) of said contract of
snall be and is emended to rend as fol lows:
We

Sy fhe United States shall furnish each year to the Centractor,

feck Lies

 

aelper oe asual. irrigation season, water from the aod
He Cax Y A dP 9He Re, urnout ougt in the
‘ait Oe BEE AG 4, ae’s ye a tat OU oo tga

   
    
  

      

  

 

LMiPby

oF 9 wee

ee eothon 38, * el in vowaie to Se
bie unlor 2 ae _Reeitioned GSfoeot pomplag 14
a oF the a comGnact:

  

   
  
 

wl a@ be
ef whiao

 

001627
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 98 of 131
015484,

The quantity so delivered shall not exceed the amount that can be fur-
nished as determined by the Secretary of the Interior, at a cost of
Thirty-four _ Dollars ($34.00) per acre; nor shall it exceed two and
one-half (2%) acre-feet per acre of irrigable land during the usual
irrigation season os established on the Kiamath Project, being spprox~
imately thot period from April 15 to Septerber 50, inclusive, of each
year; and in no event shall it exeeed eis-ternshs (0.6) of an acre-
foot of water per irrigable acre in any cue month; Provided that if
the Contrsctor is in need of and desires +o purchnso additional water
over and above the 25 acre- ~feet per ocre specifie.l nerein such addi~
tional water will be furnished at the sare rate estallisnod for
additional water furnished Warren Act contractors in the Public No-
tices of Annual Water Charges, issued or to be issued hereafter for the
Klamath Project: Provided, further, that all] rights to the use and
delivery of water acquired by the Contractor under this contract are
inferior and subject to prior rights reserved for the lands of the
Klamath Project."

5. The Contractor shnoll keep an accurate record of all crops raised ond
agricultural and livestoek products produced on his lands and furnish a re-
port on same, to the Secretary of the Interior in form preseribed, on or before
December 31 of each year.

6. In all other respects said contract of mm i, eee sholl
remain in effect with like intent and purpose as though this contract had never
been executed,

7, Wo member of or delegate to Congress or resident commissioner shall
be admitted to any share or part of this contract or to any benefit thet may
arise therefrom, but this restriction shall not. be construed to extend to
this contract if made with o corporation or company for its general benefit.

IN WITNESS WHEREOF, the parties have hereunto subseribed their namés as
of the date first above written.

UNITED STATES OF AMERICA

BB, Hayden
' Superintendent, ~~

Witnesses: . Bureau of Reclamation

*
a,“
ny

 

 

 

 

 

 

H. &. Bowwer dohn F. Goldamer tiny
Contractor
Vol Dillard Alice D, Goldsworthy
i Contractor

MEE Oregon
SO. Address

 

001628
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 99 of 131
015485

STATE OF OREGON )
) 85.

COUNTY OF KLAMATH )

BE IT REMEMBERED, That on this  l0bhday of Jane _» AcDo»

1936, before ma, the andersigned, a Notary Public in and for the said

state and county, personally appeared the within named

Fae

John F. Goldsworthy and Alico De Soldaworthy, bushentaad-wifte ~~

who ore known to me to be the identical individual ¢ described in and

 

 

who executed the within instrument, amd acknowledged to me that thay
executed the same freely and voluntarily,
TN TESTIMONY WHEREOF, I have hereunto set my hand and official

seal the day and yerr last above written.

ie Re Revanan
“Wotary Public for Oregon

 

My commission expires Ge L1S9

 

(SEAL)

001629
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 100 of 131

 

. -ame* O15486 «
a j fO2e (Revised) a
ances Foam averse, ‘“ATEMENT AND CERTIFICAT, N°-e606.--5-————
—o OF AWARD: Dete...daa.30_, 190___8@.
DEPARTMENT OF THE INTERIOR BUREAU OF RECLAMATION Hlexunth Palis, Oregen
(Dopartment or satablichment) / é (Bureau or office) (honstion) ;

 

METHOD OF OR ABSENCE OF ADVERTISING

{Boctien 2700 of the Revissd Statutes)

1, After advertising in newspapers. i

&. (a) After advertising by circular letters sent tai.
() And by notices posted in publie places.

(GE motloos wore mot posted in addition te advertising by olvcular letters sent ta dealeze, sxplanation of ovels emieafan saviat be
made, Tho motation om tho sortifizate below musk be “2 (a) (4) or “2 fa), depending an whether ar net motices were pented,)

&. Without advertising, under an exigency of tha service which existed prier to the order and would not admit of the
dalay incident to advertising.

4. Without advertiaiag in accordance with —_. = verse pr ene names —
5. Without advertising, it being impracticable to secure competition because of Water dupplied to Jand ower

naneoeens i OAlGe,

 

 

(Here state olcumstances undor which the socuriig of compotition was impractionabia)

AWARD OF CONTRACT
A. To lowest bidder ag to price Cizpenditures).
B. ‘To other than tho lowest bidder es to price (Expenditures),
Cc. To wget bidder as to price (Receipts).

 

D. To other than the highest bidder as to price (Receipts).
CERTIFICATE i
I csnriry that the foregoing statement is true and correct; that the agreement was made in consequence of No... &._..
of tho methed of or absonce of advertising and in aecardance with award of contract lettered ._ say 28 Shown Shove;

 

that where lower bids (expenditure contracts) or higher bida (receipt contracts) as to price were received 9, statement of xea-
sons for their rejection, together with an abstract of bids received, including ali lower then that accepted in case of expendi~
ture contracts and all higher in case of receipt contracts, le given below or on the reverse hereof or on a separate sheet

attached hereto; that the articles or services covered by the agreamont (expenditure) are necessary for the public service,
and that the prices charged are juat anc reasonable.

 

 

Beteluyders Superintendent, twem of leelanetion
~~" Gignature of coutmeting offices) ies hy

 

 

- Nowe-—This statoniont aud certificate will be used to support afl ngreoments, both formal contracts aud low formal ngreements of whatevor character, tavotving
the oxponditure or recoipt of public funds. It must be executed and signed py tho contracting officer (unloss the award is made by or Is subject to approval by 03

officor other than tbe contracting offcor, when execution and signature rasy be made by such officer). %, avod¥anieane phe GREE o—s080

001630
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 101 of 131

015487
F-52388
August, 1927
Appraved by tho Department ; -
ae Se DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION
_Eideeth ww. Lrrigation Project
RECORD OF EXECUTION OF CONTRACT
IN R& CONTRACT, and bond, if any, relating to above nena roject, dated 10g 2
symbol and number " giredee’ made by % Joka F.Goldawde tt thy’ and Md.ic6 BeGeid amar thy
LVG0) itn e oe te e, BUthOTaty No. «nc. Sere sGREaSTarSae
amount inyy ved; ax i ahitey Wass thi on ua, a account

yer ore ee et
Reference: Authority granted 4/2/36 by First. wae SO6yYe

Notice 2 ie le of contract to be given Chief Engineer at Denver, Superintend-
ent at Alemath is,0regon , District Counsel at _Portlend, Oregon

ANG orescence = aro _—

ee =, ere, = ————

 

pene n ene a ee ee oe fe Pea tne ea eee

1, On this date' ‘the above-deseribed nek ima * was executed aay passed, and bond, if
any, approved {or) passad, by this office, and transmitted to district counsel for legal
approval. 4 ‘

ceoeeenaee fee Bayen , Project Superintendent.
Inclosures:

Original and ...3... copies of this. form.
Original and .-& copies of contract. Stetement & Gort. af. aS Orige & &.

 

Sa ae =

“placebor tie and, Ore. o : Date ovune 16, 1936
2. On this date the above-described Ree wE with pow af if ay F ai ne legal
approval by this office, and transmitted to the Proje ot. a ... office.

BE STOUTEMYER

sa ; a ..., District Counsel.

 

Inclosures;: 2
Original and ....... copies of this form.
Original and La a of contract.

oe eer net ee net es tone

SS eee = ==

 

ae siete aaa

 

Sapam ce arn acer re mes taper eter eee ae

 

 

Denver, Colorado, Date 20s nee
3. On this date the above-described contract was executed, and bond, if any,

approved by this office.
Lotenngettvinjmwercene eee» Ghief Engineer.

 

a ———— ot. Geet ses =

Denver, Colorado, Date ......_...
4. On this date the above-described contract, ‘with bond, if any, was passed by this
office and transmitted to the Washington office.

 

 

 

 

Se ee » Chief Engineer.
ineclosures:
Original and ...... copies of this form.
Original and ..... .. copies of contract.
Washington, D. C., Date 0 .... oe:
5. On this date the above-described contract was executed, and bond, if any,
approved by ———— ———— i pe troup sancss paatuawmmmractat pty ee.

 

Commissioner.

wee : me Fe ~ 001631
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 102 of 131

 

01. 9488
Peas .
ad ROS? 5 C ‘Be,
“8 Cups
UNITED STATES

DEPARTMENT OF THE INTERIOR Eee

BUREAU OF RECLAMATION ieee
KLAMATH IRRIGATION PROJECT

THIS AGREEMENT, Made this #0th day of Svan » 1936, in pursu-

ance vf the Act of Congress of June 17, 1902 (32 Siat, 388), and acts amenda~
Lory thereof or supplementary thereto, and porticulerly pursuant to the Warren
Act of February 21, 1911 (36 stat, 92h), between the UNITED STATES OF AMERICA,
herein styled the United States, represented by the officer cxecuting this cone
tract, and

WaHsliadles (s

heroinafter obtyled the Contractor,

Pedles) eal ducer C.Helley, bic wife

 

 

WITNESSETH, That «
a, WHEREAS, the parties hereta, untered Into an sgrecment under date of

dua 27, Wed e and providing for use by the Contractor of a max
mum of two (2) acre-feet for gach acre of irvrigable land as provided in Article

five (5) ef uaid contract, of Sane LY, Tos and the Contractor now
desires that the said contract be amended te increase guch maximum use from two
(2) to 4wo aud onewhalf (24) acre-feet: und

3. WHEREAS, the United States desires tq obtain from the Contractor each
year an accurate record of all craps raised aad agriculture] and livestock pro=
duets produeed ou the lands of the Contractor euch yaar:

NOW, THEREFORE, It is agreed that;

Ae Article five (5) of snid contract of dae 7, 129g
shall be and is amended to rend as follows:

"Oo. Tho United States shall furnish each year te the Contrecter,

  

during the usual irrigetion season, water from the G8 Leta? and
deliver same te the Contractor at er-near a turnout Jacated in the

  
 

ee

 

&; OP Seetien S&, lowanhtis 40 south, Avarye 1. cast, aks,

for the irrigation of the lands of the Contractor described os follows:

 
 
 
  
 

a
Fe

 

Gh, Baoge bi las
bate thet: parblos af the
ae ee » portion ee trans? Ger

  

 

 

oi pacer 2 ue
ora ames

 

 

said ontme oat ef han
Lo ahh # a Sol deers

  

001632
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 103 of 131
015489

The quantity so delivered shall not exceed the amount that can be fur-
nished as determined by the Secretary of the Interior, at a cost of
ey ae Dollars ($34.00) per acres; nor shall it exceed two and
one-half (24) acre-feet per acre of irrignble jond during the usual
irrigation season as established on the Kiomath Prejest, “being Span
imately that period from April 15 to September *0, invinseive, of bene
year; ond in no event shnil it exceed sin~toxcha (o 6) of an sere

foot of water per irrigable ocre in amy cne month; Provided that if
the Contrcotor is in need of and desres 12 purehes 32 additional water
over and above the 24 acre-feet per acre spec? fiel nerein such addi-
tional water will be furnished at the same vate eshavlisnea for
additional woter furnished Warren Act contractor? in the Public No- |
tices of Annual Water Charges issued or to be issued hereafter for the
Klamath Project; Provided, further, that oll rights to the use and
delivery of water acquired by the Contractor under this contract are
inferior and subject to prior r ghts reserved for the lands of the
Klamath Project."

5e The Contractor shall koep hn accurate record of ali crops raised and
agricultural and livestock products produced on his lands and furnish a ro-
port on same, to the Secretary of the Interior in form prescribed, on or before
December 31 of each year. ;

6 In all other respects sisidl bocrecn at of Jone 17, 1031 shail
remain in effect with like intent ond purpose as though this contract had never
been executed,

7.  #No member of or delegate te Congress or resident commissioner shnll
be admitted to any share or part of this contract or to any benefit that may
ariso therefrom, but this restriction shall not be construed to extend to
this contract if made with a corporation or company for its general benefit.

IN WITNESS WHEREOF, the parties have herewito subscribed their names as
of the date first above written,

UNITED STATES OF AMERICA

 

Witnesses;

  

 

Gubractor

‘Susan C, Madley

 

 

Contractor

Klemeth Falle, Oregon
P.O, Add
Rt. 1, Box 887 a

 

001633
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 104 of 131
015490

STATE OF OREGON }
} ss.
COUNTY OF KLAMATH )

DE IT REMEMBERED, Thet on this gna, day of Kane 2 AaDe»

1936, before me, the undersigned, a Notary Public in and for the said

state and county, personally appeared the within named

eae ee

@, fi, Hedley and Susan C, Hadley, his wife os
who 2. known to me to be the identical individual | described in and
who executed the within instrument, and acknowledged to me that | ney
executed the same freely and voluntarily.

IN TESTIMONY WHEREOF, T have hereunto set my hand and official

seal the day and year last onbove written,

Re So Hopking

pepe ents: arene ee ae ay

Notary Public for Oregon
My commission expires D 25. 1937

(SEAL)

001634
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 105 of 131

  
 
  

  

015491
ESTs nanaan de eorida FY Gd6 Oe (Bovivad) ¢ cause pws cvee ve ogee Brg at O..
Uomptroliar Goneral Te. t AY rc MEN Hl AND © oe PU Hl A a I oes

Augusé 20, 3830 .

OF AWARD
BUREAU OF RECLAMA'T

   

__ DEPARTMENT OF STOR INTERTOR

DPS 200,

 

  

0 Lac ion)

METHOD OF OR ABSENCE OF ADVERTISING

(Hestien 8700 of tha Navisod AMtatutes}

(Bureau or offtae)

  

 

 

   

i. After advertlaing in newapapors.

& {e) After advortising by clrewlar letters eand took ee ee Mo,
(6) And by wotices posted ia public places.

CHF mpthens were tet pouterd din adlithem ta oclys

sade; The motetiom on the corti{ieato below

     

etleling The clrswllar lation. wernt tuo Ramiawa, cxyell mantion of carcdl omadegliow mauet Res
aurat fen 8% (ap (BY? ov “WH (a),"" dopreandling om whotinar er nat notices were peated.)

%. Without advertising, vader an oxigoucy of the service which existed price to the order ancl would not admit of thea
delay lacident te advertialng.

4, Without advertising in accordanes with — a enact _

& Without advertising, it being impracticable to secure coxapotition because of Band, airs

 

 

AG

 

(Hera state clrenmetances under which the cocuring of

xapatition waa Iaprestinnblad

  

 

AWARD OF CONTRACT
A. Le lowest bidder as to prices Gixpenditures).

BR. Te other than the lowest bidder as to price (Expendliuxes).

G. Toe highest bidder as te price (Receipts).

D. To other than the highest bidder aa to price (Recefpta).

      

 

   

 

 

CERTIFICATE

I cerror: that tho foregoing statement is true and corroct; that the agreement was made in consequence of No...
of the mothod of or absones of advertising and in accordance with award of contyact isttered 00... af shown above:
thot where lower bide (oxpondisure contracty) or higher bida (receipt contracto) au te price were received a statement of rea-
eons for their rejection, togather wlth an abstract of bida received, indluding ait lower than that accepted In case of axpendl-
ture contracts aad all higher in case of receipt contracts, ie given below or on the reverae hereof or on a reparsio cheat
atiached herste; that the articles or services covered by the agreament (expenditure) are meescsary for the public sarvico,
and thet the pricss charged ara jush and reasonahle.

    
   

  

_(Bignuture of contrneting atfeor)

Nog: “Chis statement and cortifleste will bo used to support all agreomonts, both forrael coutracts nbd loss formal agreements of whatavor clmeactor, Juvolving
tho expeuditure or reesipt of public funds. It rust be executed and digned by the contrecting officer (unless the award is mado by or is subject to approval by am
offtcor ocher than tho contracting offcar, when execution and signature may bo mado by such ofticer). 001 635

(A ROVARN TENT PRINTING ORICH! G— 8000
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 106 of 131
~ 015492

sees Be
*h
geen by f the Da epertmant
January 4,

+

DEPARTMENT OF THE INTERIOR ees Op
BUREAU OF RECLAMATION ‘tg Hayy

lemebh Irrigation Project

RECORD OF EXECUTION OF CONTRACT

IN RE CONTRACT, and bond, if any, relating to above-named project, dated dune.20)1926._..
symbol and number ISfe€26......; made by _4sHaiedlay and. Sugar. Gu Uediey, his wife.

amount inyo ae: ee ge 2 A enter ity No. ....... OF clearing account ......_.......
purpose _“Rereane of waber duty — Warren Agt somtreabt oo

Reference: harthosdiey: -grented.4/2/ss. -by- Fest. Anabe- Saag, aetine, geeneecramaen

Notica of tg or of a to be given. Chief Engineer at Denver, Superintend—
mn at Kissath. Fatia.0rege A... District Counsel at _Postlend,- Ss
an

ee . — — eres

 

 

 

PlaceKiameth. Falla,0rer. Date dine 22 51956...
Ll. On this date the above-described contract was executed (or) passed, and bond, if

any, approved (or) passed, by this office, and transmitted to district counsel for legal
approval. ;
ee crominmmay PYOQJECt Superintendent.
Inclosures:

Original and &...... copies of this form, |.

Original and ©... copies of contract. Statement & Gort, of Swart, Orig, & &

cer

 

Place ip ox thend ajores- Date June 25,19 96.

2, On this date the above—described contract Wi ; if any, was given ‘loga

 

 

 

 

approval by this office, and transmitted to the project(Elemeth -Falis)----- office.
3B Showherry er District Counsel,
Inclosures:
Original and ..9... copies of this forn.
Original and _... % copies of contract.
Denver, Colorado, Date 2.00. cpm

3. On this date the above-described contract was executed, and bond, if any,
approved by this office.
i, eee are , Chief Engineer.

Denver, Colorado, Date veces cc ccc tc ener pan
4, On this date the above~described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.

., Chief Engineer.

Tnclosures:
Original and _..... copies of this form.

Original and ........ copies | of pee

Washington, D. C., Date a =
5. On this date the above-described contract was executed, and bond, if any,
approved by cae = a ee.

 

fr—-7416 . - _ ., Commissioner.

001636
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 107 of 131

 

015493
‘oF ft
r ,
, Cre ye
UNITED STATS Sevralh tA
pe OF INS LST IR LOR Bo «
BUREAU OF RECLAWATTON
KLAMATE PROTECT Cp. 426
’ A ae a
- wipe gy . . at * TT; yt
Ll. VAIS AGREEMENT, made this HUN Gay Fine .
nineteen hundred and bliirty taF , between TH! UNITD STATES OF

MMERTCA, acting for this purnose by the contracting of flicer exe
outing this agreement, pursuant to the provisions of the Act of
Conpress of June 17, 1902 (52 Stat., 386), and acts amendatory
thereof? or supplementary thereto, all of which are commonly Known
and referred to as the National. Reclamation Laws, and oarticue
larly pursuant to the Warren Act of February 21, 191] (36 State,
925), the party of the first part, hereinafter referred to as the
United States, and
do Xe Hedley (osheryise know as Willem seupy Zadley ) and
ougen GC, dadley, bis wits

  

, the party
the second part, hereinafter referred to as the Contractor.

WITNESSETH

Explanatory Recitals

Oa WHEREAS, in conneetion with tne construction and opera

tion of the Klanath Irrigation Project, Oregon-Califernia, after
providing water sufficient for the irrigation of lands supplied
by gravity within the limits of the Klamath Irrigation Project,
the United States will have available an additional supply of
water which may be utilized hy pumping to adjacent lands; and

Se WOR EAS, the Contractor is the ovmer of the lands here
inafter described, for which he desires to secure a water supply
from the United States;

4s 6 NOW, THEREFORE, for and in consideration of the mutual
and dependent stipulations herein set forth, it is hereby agreed
as follows:

001637

}

:
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 108 of 131 ae
015494 oN

an

Furnishing of Water by Unites, States

Da the United States analy. furnish each year to the
Contractor during the usual irrigation scason water from the
faces 4 SARC and celiver sajac bo the Contractor at Gaeta,
4a surnone ated in the SugSikr of Ooatien SS, Township 40
South » Peas : a “HG Wel elle x
for the irrigation of the lang of the Contractor described
as follovss: i728 eras in the HWE, ond 10,0 eores in the

IHS. of Seaton a aid 82.8 aoreg in the NEARS and
10,0 acres in tio I NASEWES of Section 5, all io Township 4)
South, Senge 2) Veet, Welle, containing Ln all 60,! 4 :
aeres under @ BOmfoot pumping | Lift; alec 4,4 aores in the
HWSBY and 1.0 Aare in tha SER; of Section SA, and 5,6
goras in the SWAG of “ection 33, AP Towns _ 40 Sow@h,,

  
 
 

 

 
 

 
 

       
    

 

    

%

 

 

Range 11 East, Welle » Lyprigable wn ar an edaitsoned. BZE
: pumping 1ift, in sli, a total of 75.0 irrigable acres.
: The quantity - "SO deliver ed shall fee et the amount that
3 can be furnished as determine a by the Seerctary of the
oo Interior, at a cost of Thirty-fouw: Dollars (934,00) per acre;
oy nor shal]. it exceed two acre~feet per acre of irrigable land
7 during the usual irrigation season as established on the

Klamath Project, being approximately that period from April
15 to september SO, inclusive , of each years and in ho event
shall it exceed 0,6 acre-feet of “ater perv irvigable acre in
any one month; Provided, that all rights to the use end
delivery of vater acquired by the Contractor under this con-
tract are interior and subject to the prior rights reserved
for the gravity lands of the Klamath Project.

Vater to be Deliversd only on, Demand

| 6. The United States shall make delivery of water
hereunder only upon written demand of tie Contractor served
on the Suoerintendent of the Klamath Project at least three
Cays prior to the besinning of tie irrigation season as
werein cefined, The failure of the Contractor toa make such
demand ov the failure by him to use said water shall not in
any way relieve the Cohtvactor of his obligation to pay to
the United States the amounts hercin agreec upon at the time
and in the manner specified,

 

“
ton (I

001638
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 109 of 131
015495

 
  

7 Pho wouter to be @cliyercd horcuader shill be
mengurcd &% She sod, BE O hereof,

by Such monsuring ¢ or such Sutone bie
BLUGIS, OF hota, ‘8 SHLD be ensis to the Suporintendont
or other officer of the United seutes 2m chiayes of vhe

Klamuth Projcet. Said MOLE UNS, cad GudteeLiing coviccs shed
be furnis shod, installed cna mointoined by ind ot the crpense

of the Contruetor, bue Grow chic bo arc remain ot cll times
undor the compicte eontwol of tho Unitca Stites, whese ropre=
sentitive moy ah cL to thom over tne Jind

of the Controctor. aed rencwols noecessury
to the operation of si. Shivery of water from

the Genel shell be done ct the, exponse of tue Cuntractor,

 

 

 

 

i

hy | Contractor

Receipt of

 

8, The Contractor eral receive said irrigation water
at the point of delivery above stated by means ov saic torn-
out, end shell at his own sasvense cvonawey toe wetar to his
pump lag plant througn & carial constructed by hitn, and shall
perform ail cets required by levy or custom in order to main-
Lein bis parol over such wit Fa Go gecure Los Jowtud

5 Lea verear of tre Klamath
Project as herein proviced for, und the benefieiol av:

ee te

 

    

 

end orover Giversion from tre
Lceation

of the sume to the Lenc¢ of the Contructor ubove descrited.

SG

 

We tor

 

ay

 

oe On uccount of Grespht, ineccurucy in distripution

 

: or otder ceuse, tbere muy Outer ob times a oPorbupge in the
gilenciltys of water vrovwieec for teovein, Lema waile the United
states will use ail ve. son. ie Ineans So puard oseinet such
snortages, in no event " Taty .ecvue aeuinst the
United Stutes, ite of. ; Jovces. Tor any
CENT LL divect or indi tech, Ake, ron, sad tae pay~
nents due aerecuader oe Lot ve aoeauecd

 
 
  
    

  

     

becouse of eny such
shortuge, AL] losses or diminuticn ov Water by reuson of
SEEPLee , evepo ration. or Other couses Ufter delivary Fnereo?®
by the United Stites ut tro sforesuid point of delivery shall
be borne by the Contri.ctor.

Buc

001639
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 110 of 131
015496

Waste and Seepage vaters

LO, The United States reserves the right to collect
for use on the Klamath Project all waste and seepage water
coming from the land of the Contractov. The Contractor shall.
have the right to discharge waste and seepage water into
the drainage system of the Klamath Project.

Operation of Irrigation Sys tem

 

11. In the distribution and application of the water
sudoly vrovided for herein, the Contractor shall conply with
all of the applicable orovisions of the Reclamation Law and
the regulations of the Secretary of the Interior thereunder;
and will ooerate and maintain his irrigation systeu and works
to be constructed hereunder to the satisfaction of the United
States, The United States assumes no responsibility whatever
for the safety, integrity, or operation of the same or any
portion thereof, ané the Contractor will hold the United
States and its officers, agents and employees harmless from
any and all claims arising in connection therewith. During
the irrigation season the United States shall have the right
j to place inspectors at any point on the works of the Gon-

4 tractor to make such measurements, investigations or observa~
tions as in the judgment of the Superintendent may be necessary
for the enforcement of the provisions of this contract.

 

cons timetion Charge _

le, The Contractor agrees to pay the United States as
construction charges for the supply of water heretofore de-
scribed the sum of { 2482.00, The total amount of such con-
struction charges shall be paid in 40 annual instalments » aus
December 1 of cach vear besinning with the vear 1u§1. The
first 5 of such instalnents shall each be 1 per centum, the
next 10 instalments cach 2 per centum, and the next 25. ins tal-
ments cach 35 per centum of the total construction charges
vrovided, that the Contractor may pay the whole or any part
ov the construction charge within any shorter period.

 

Operation and Maintenance Charges
13, In addition to the construction charge described in

Article 1é the Contractor agrees to vay the United States for
the irrigable area of the land of the Contractor, annual

then

001640
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 111 of 131
015497

is

operation and maintenuace churges ecunl to (a) one-half of
the ser Pe ~ ~charges assesseé against = y y.ands tn the Main Divi-~
sion of the [Mlumath Project served ry geavity, pilus (b) an

  
  

 

   

   

equitable proportion, ac deternined by toe Seeretery of the
Intexvior, of eny expenses insurrod by the UnL.ted states in
ree@ulating the waters trom Unwoox Ehiamata fako, Tae Operation
and maintenance charees aie chal be soratie to the United

 

Steves or its successors in the oporataun of the Main divi-
sion of the Klamath Project in odvence ct the delivery of
weber cach year une in any event not Lloter than April 1 of
such your.

Penalty for Delinguency in Pevment

forretemen Line ce Re wet Tee a Saag eee te tn

4. To every inatelment of moncy required to be pee
under this contract which shill remain unpaid after the sume
shall become due, there Shull bo added at onaco a pone Lty of
one-half of one per eontum (2%), und thoxroa “tor w like voanalty
of one~healf of one per oe centum (3%) on tho first of each month
so long as such default shall continua; und the Contractor

hereby agroes to pay such pone] ty.

  

 

 

ure Puy

    

1D, For the purpose of securing payment to the United

States of the obligations, und euch of thom deseribed in
Arbicies L2, 14, ond 14, cecorcing to the cond:vions therein
statod, « lien in feyor of the United S3tctes in the smoant
of the tote? obligetion deseribad in suid Artictos 12, 15,
end 14, is kereby ereutca und made & cherge uson ail of said
Jend both irrigable and con-irrigeble, togethor with its
privileres enc appurteninces, including all woeter rights and
irrigation works. Upon the failure of the Canbr ctor to pay
when cue sivy instelmont of churgos Gescrived in seid certiclos,
the United Suctas is empowerea to forscliose the Lie on hereby
created in the menner srovided by Low.

   

 

+ on fy ©
Ra L ULE Ge, oO: C

ter in Cuse of pefoult

   

ay ete neg en ae

 

16, ac United States reserves the right to refuge to
deliver water to tho Contractor in the eve re of dofault for a
seriod of more than twelve months in any payment duc the .
United Siates undor this contract. Toe provisions of this
artiele are not exelusive, and shall not in any manner hinder
the United States Trom oxorcising any other remedy to cnforce
eolleetion of any amount duc horcunter.

Bm

001641
 

Map is attached to contract dated

Mayan OTS Mop, iw han opt be
LY Lo, LOol, fo. Lip ALA Wwhth

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 112 of 131
015498

Sceretary may Mako ang Lodity Bogwlations

iv, There te reserved to tho Seerctary of the Interior
the vieht to make roguietions and modify tho same in his
uiseretion in ners) harmony, however, with this contract,
to the end that the true intent of tha Law and of this can»
tract shall be earried inte Tall ctiset.

 
  

Contingont Appropriation Clause

18, Whore the ppere tions of this contract extend beyond
the current vises] yes it is understood that the contract
jc maco contingent tpon “Congress makings the neoessiry appro-
orjation for cxvendituros theraundor aftor such current year
has expired, 9 cage such aperopriation as mey be necessary
wo esrry out this contract is not mace, the Contractor hereby
roloeses the United States from all liability due to the fail-

ure of Consress to make sueh spprosriation.

Mombor of Concress Clause

eee Maggs ine poate en

 

19. No hembsr of or Jelegate to Congress or xesident
Commissioner Shell bo admitted to any share or part of this
contract or to any benefit to arise therefrom. Nothing,
however, herein contained snall be construed to oxtend to
auy Incorporatcd company if the contract be for the poneral

benefit of such corporation or company.

Successors and Assigns Obligatod

20. Tne terns of this contract shall inure. to ths bene-
fit of and be binding upon the successors in interest ana
asiiegns of the partics hereto.

JNOWEPESSS VHOREO the parties have hereunto subscribed |
thoir numos 6c of the dste first above written.

Ph UNDPoD STAS ES OF BART OA

   

ay
By _. __ Bo hy i Ge oe
Witnesses: mo coe seen na
“— Sug IO. abend dept iB Hureay ce Heol, eure f tlop
. file fee |. See, ems
~ a, HReale®. a Snbractar f

 

 

Berle ne an Ge Helt eer ne om

F.O.AGC resis:

elas, @b a& iy =.
phos, @G al. . Klava th Fails, bi On.

 

tat

;
4
{
d

yom FT 5 os pe
6~hoP Dg, Box Soy

001642
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 113 of 131
015499

STAT OF OREGON )

COUNTY OF KLAMATH )

BE IP REMEMBERED, That on this 17th day of June sss
A. D., 193 4, hefore me, the undersigned, a Notary Public in
and for the said state and county, personally appeared the
within named “> H. Hadley and Susan ©, Hadley, his wife

_ Who gre Known to me to be the

 

ae se ee aes

identical individualg described in anc who executed the within
instrument, and acknowledged to me that they executed the same
freely ané voluntarily.

IN TESTIMONY WEREOP, [I have hereunto set my hand and

official seal the day and year Last obove written.

R, S&S, Hopkins
Wotary Public for Oregon

 

biy Comission expires Jan, 5, 1a4
(SAL)

as

001643
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 114 of 131

 

 

Standen Form No. 1996 (ovied) No. ABP ~SR8S500
ot eT : \TEMENT AND CERTIFICATE (Gonteact)

ee OF AWARD Date 426 47 9 Sh
DEPARTMENT OF THE INTERIOR BUREAU OF RECLAMATIONKLamath Falls ,QOregon

a Mepertment or establishment) ee . (Bureau ar office) ; (Location) “

 

 

METHOD OF OR ABSENCE OF ADVERTISING

(Soetion 3709 of the Revised Statutes)

1, After advertising in newspapers.
2. (a) After advertising by circular letters sent too. enn mugen LERIETG:
(b) And by notices posted in public places.
(if notices wore not postod im addition te advertising by circular lettera sent to dealers, oxplanation of such omission muat be
mada. The notation on the certificate helew must bo “Z (a) (4)” or “2 (2),”" deponding on whether or nat notices wero posted.)
3. Without advertising, under an exigency of the service which existed prior to the order and would not admit of the
delay incident to advertising.
4, Without advertising in accordance with z = rena “ are ey aenaESR:
5. Without advortising, it being impracticable to sesure competition because of MBGOr supplied. be Land

 

(ere state circumstances under which the securing of competition was impracticable)

yes ae ae =

mtn me aoa tee

AWARD OF CONTRACT
A. To lowest bidder as to price (Expenditures).

B. To other than the lowest bidder aa to price (Expenditures).

CG. To highest bidder as to price (Receijta)..

D. To other than the highest bidder as to priee (Receipts)

== Sa a Sa

 

we =
=n Sa ee

CERTIFICATE 5
I ceriiry that the foregoing statement is true and correct; that the agreement was made in consequence of No... 7...
of the method of or absence of advertising ond in accordance with award of contract lettered ......-_....) a9 shown above;
that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price were received s statement of rea-
sons for their rejection, fogether with an abstract of bids received, including all lower than that accepted in case of expendi-
ture contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate sheet
attached hereto; that the articles or services covered by the agreement (cxpenditure) are necessary for the public service,
and that the prices charged are just and reasonable.

 

oA ES A

£ Ch en . . ij E , ? .
Be. de Rapden Superintendent, Bureau of Reclamation
ne ee ieee be Sil ih Fete lie lliptlle i Dorion ly a sai we Feta
a (@ignatare of contracting officer) ee A Oe eee
Nors.— This statament aud certificate will be usod te support all ngreomonts, both formal contracts and less formal agreemonts of whatever character, involving
the expenditnro or receipt of public funds. I¢ must ba executed and signed by the contracting officer (unloss tho award 1s made by or is subject to approval by an
officer otber than the contracting officer, when execution and signature may be made by such oficer). UipAGuvGaaeenreRintnte Uretan: ive G—20H0

001644

 

 
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 115 of 131

015501
T~-G28L .
Awypsove by thie Department a
nae DEPARTMENT OF THE INTERIOR ‘
BUREAU OF RECLAMATION oy
_._Klamath Irrigation Project %

 

RECORD OF EXECUTION OF CONTRACT

IN RE CONTRACT, and bond, if any relating to above-named project, date@une 17,181
symbol and number LOr=4s ‘6; made py Veil Hadley and Susan C.Hediey
amount ipvolved g 488,007 . anthority No, ....-... or cleari account _.....- os
purpose rurehass of permanent Mgtge right — Pumping Divistor =
Reference, UW sori ty contained in Commissioners letter of 11/20/20 sub

Joe hcontravt of Novenber 9, 192, with Rex B.bord tor a water —

right ohn the Pumpi Divis on, taneth grojest ys

Notice of execution of*contract to be fiven Chief Engimeér at Denver, Superintend~

ent at ALamath Falls, Oregon, District Counsel at fortland,..Oregon.......-
and pits gSSeeI TET

ee noodlanath Felis, “CE Jane 18,1031
1. On this date the above-described contract was executed (or) passed, and bond, if

any, approved (or) passed, by this office, and transmitted to district counsel for legal

approval. sg _
Be Ee Hayden -oweemeey Project Superintendent.

Incloesures: Pe On cena. We ene
Original and 9. copies of this form, Statement & Gert. of Award, Orig. &

Original and *.... copies of contract.

 

 

Place _Portiand,Ore... Date June..22,1931.
2. On this date the above-described contract, with bond, if any, was given legal
approval by this offices, and transmitted to the _.projeet{SLamata—Fails.)—- office.

Spencer b. Baird. Agsoe, district Counsel.
Inclosures:
Original and .2... copies of this form.
‘Ofiginal and -3-.. Copies of contract.

LOCA ELT a pee

 

 

Denver, Colorado, Date
3. On this date the above-described contract was executed, and bond, if any,
approved by this office.
., Chief Engineer.

SS

Denver, Colorado, Date _.. =

4. On this date the above-described contract, with bond, if any, was passed by this
office and transmitted to the Washington office.
..., Chief Engineer.

Inclosures:
Original and .... copies of this form.
Original and -... copies of contract.
Washington, D. C., Date . A =
5. On this date the above-described contract was executed, and bond, if any,
approved by eee . etal Z3.ai Sages eet eaee ss
6—7As : 7 a aoe /- Commissioner.

001645
 
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 117 o0f131. |.
015503

 

   

L. THIS A
nine’ aon hundred
T Bets

 

   
 
 
    

        

rye of
veuant to oue
1802 (S282 Stah.,

 

the Act of Congress of June 1?

ang “act f amendatory theres? baereto ,

which are Gonmorniy xeown and ¢ , tee National
AWE, riioulerly pursuant to the Warren Ast

   

    
  
   
   

 

 

 

AY
Seb e, oan) GOS of tae First

 

ved to as the United States, and

      

 

 

 

    
 
  
 
  
 
 
 
 

t
| _ the party of
| the second part, nfter referred to &f£ the contractor,

L . fro
: 3
& Was ection with the construction

    

overation of ret Sion Project
ihe providing w oS jelent for the

Stop ie tae Jims
tion | States wile
bione: which may pe abi

 
 

: on or
ath Irriga.
iiable an addi~
lized by pumping te

      

b Contractor is the owner of the Ilsands
for which the Gesires to secure A Water

States:

hereinafter
supply crom

 

for ane in consideration of the
uletions nerein set forth, it is

“A, NOW, TRERIG
muboed ane derendant st
hereby arreed as follows:

 

001647
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 118 of 131
015504

to

Furnishing, of Vater by United States

De The United States shel Ll | iyrpigh © ach year to the
Golde Ok og puri ing the us ual i fy om the
‘ait ee s

we pd ge Vee Sp ~
a turnows | bed §¥ ee “as

a
for the irrigation of ihe land of the Contractor cescribed
as fol Lows § 10.8 aor: i hae % of Seat , 869 acreage
i of Seatias dy Township » Regs AG
ona f z :

   

   
 
 

a
so
dace
ee
=F
g ”
©

 

 
    

       
  
 

Ly The quantity so delivered shall nut exceed the amount that
can be furnished as determined by the Secroatary of the
Ineverior, at a cost of Thirty-fouw Dollars (934,00) per acre;
nor shall it exceed two acre-Teet per acre of itrigabLe land
during the usual irrigation season as established on the

a Klamath Pro jcet, being approximately tnat period from April
15 to September "30, inclusive, of each yours and in no cvent
shall it exceca 0.6 aere--fcot of ater pov Lrrigable acre ihn
any one month; Provided, that all rights to the use end
delivery of vater acquired by the Contxyactor under this con:
tract are inrerior and subject to the prior rishts reserved
vor the gravity Lands of the Mlamath Project.

   
 

Vater to be Delivered only on Demand

 

|

{ 6s Lhe United states shall make delivery of vater

° hereunder only upon written demand of the Contractor served
on the Suverintendent of the Klanath Project at Least three
days pri ov to the besinning of the irrigation season as
herein defined, The faklure of the’ Contractor ta make such
demand ov the Paillure by him to use said water shall not in
any Vay relieve the Contvactor of his obligation to pay to
the United States the amounts herein agreed upon at the time
and in the manner syecitied,

 

)
mesg jens

fy

001648
_ Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 119 of 131
015505

Mocnu Crumen't of we ter

Te “he witeor bo be celivored boreundor Shell be

 
   

NOLL GU fo y A, % x 5
MOSH COM gw Avéiole S here

    

Aa

by such mocsuring Gnd controetline dovicos or such cutometic
GLUEOR, OF bota, oS sted oe sutish atcory to toe Superintondo ont
or other otfieer of the United Stutes an charge of bh
ae Riemth Projcet. Suid mevsuring ond controiling ceviocs ebedd
md be furnishcd, instetlec end meintcined by : “ud uh tho. ezpens
| of the Contreet bor, but they shell be onc romudin ot ai. times
andor tho somplete control of the United Stotes, whose repre-
sentitive may ob cll times heave oceose to taon over the Inna:
of the Contrictor. AV future rep irs copd renew.ls necessary
to the operation of sid turnout for dclavery of wet

 

Ui

 

 

 

 

    

 

bor from
the exne. shell be done ut tuc expense or the CoONbrLCtOR.

Cont b re, CG t 9%

J Regge i D % oe

  

 

~ / ; a. The Contract or goed. reeeive said irrigation water
at the point of Gelivery above stated Ly means ci ssic torn
-aws, and shall at his own @xvense convey tie water to bis

i yurping plant througzo « canal constructed py Gim, and shall

7 perform Gil sats required by Jaw or chevom an order to main-
tein his control over such weter inc to secure its Jawfrul

cud oroper Civersion from the @ © RBS A cf the “Lome. tb
Project «us herein proviced for, und the peas fieial aopiiecation

of the same to the Tent of the Contriuctor ubove desoribed.

  

Bio ttaca oF Waker

  

 

Gy Ou usccount of aroucht, inaceureey in distrioution

or otner couse, there ney oosur “eh times a sbortuge in the
HEMEL GY Oe wabor meoviced Lor tervein, end while the United
Stites will use oil preasonndle means bo Puard ogiinst cash
shortages , in no event chull any bicbility i:carue eguinst the
United Stctes, its ofiivers, ascents or ensloyees, for eny
gamece, djrect or ind inet, LPisiug taererrom, end the poy-
ments due uereuncer shiuil not ba veauedd bosuuse of any such
shortiore. Ail logses or diminution of wouter by reason of
seepe.ve, evenporution or other evuses ufter aelivery thereof
by the United BStutes ut the sfores..id point of delivery shel.
be borne by the Contriector.

 

 

wey

 

 
   

001649
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 120 of 131
_ 015506 a

Wes ne +)

 

=

; to sollect
Lid coep.ge water
foo Conmiraetor

id see pi.ge Wouter

‘oo

 
  

JO. ‘the United Sti tas

for use on the Kluncth Proveey ci

7 coming from the ‘lund of who Soa:
Shel ave the right to €igenury .
into the a@roinego system of tho Khlemaoth Project.

25

 

   

Li. In the diestsibutien ond sppliacction of the water
supply provideda for hercin, the Contrictor shell compl Ly with
Li of the appli icable provisions ox the Reclamation Daw and
the veeulations cf the Secretary of tae Intericr thereunder:

aid will operate and maintain bis irtvigeation system and works
to be constructed hereun¢er to the satisfaction of the United
States, Tho United States assumes no responsibility whatever
oe, Tor the safety, integrity, or operation of the same or any
a portion thereof, sand the Contractor will boid the United
oie | States and its officers, agente and enployees harmiess Vicom
ae any En » all Claims srising in esnmncetion trearewiti, During
4 the irri igation scagon the United States arall have the rignot
to place inssectors ab any point on tas works of the Con
tractor to make such measurements investiratzuns or observa~
tions as in the jecrrent of the Superinvencent miy be necessary
the provisions of this contract.

a

”

 

   

 

 

 

For the entoreéinent of

2.

Construction Charge

 

lf. The Contractor agrees to vay the United States as
constraction charges for the supply of water heretofore éc~
seribed the sum of S@GLe88 . Pao total amuunt of such con-
struction charges chall be vaid in 40 annus inatalmoats, cue
December 1 of each year beg@inning with the yoare@Oe 2 The
first 5 of such instaimenis el ench ho L ver centum, the
next TO inutelments each 2@ vor centum, and thse next 25 instal-
monts each 4 per centum of the hota construstion enarge;
Provided, that the Contractor may pay the whole or any part
of the construction charge within any snorter period.

    

 

 

Oper: abion. SN “aintensnes | Ccarges

13. In addition to the construction Gharce deseribec in
Article le the Contractor agrees to pay the United States for
the irrigable ares of the land of the Contractor, annual

001650
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 121 of 131
015507

operation and maintenance charges cavul to (a) one-half of
the acre~charge assessed against such asnds in the Wain Divi-
sion of the Rlematvh Project cserveh by eve yhus (b) en
eduitanle prorortion, ssi deternined by the Soarctu.ry of the
abe raed, ve any oepenscs insurred byw ubs Tharted otates in

3 sing the waters trom Upnor Khemuta dexko. Tue operation.

man tenence Ghareen Guo Shai boost ope So the United
Steioo or its successors in the operviricen of the Main divi~
sion of the Klamath Peoject in dye noo ot the oolivery of
water cach yeer und in any event not letor than April 1 of

such your

     

     

ronalty for DeLinguengy in Payment

1A. To every instelmont of money veanires to be patd
under this contract which vhell romain ungoid efter the sume
shéil become duc, there shuil bo added ut onec a penalty of
one-half of one per contam (#4), ond thorcaftcr u like penalty

- 7 oo : 4. 37. - st fe ode > a 4 oo
of one-helt of one per centum (8%) on tne first of cach month
so Jong as such deVYault shall continuo; und the Contractor
heraby agrees to pay such penelty.

fien to S8eeure Poymont of Ceuarsce

15. For the purpose of securing payments to the United
States of the obligacions, und euch of trem descrthed in
Arbicles 12, 14, and 14, eaecording to the condivinns therein
stated, a Jeen in favor of the United States an the emeant
oY the tote. obligetion deseribed in suid Articles 22, 4,
end 14, is hereby erectcd end mato . churge uson LiL of cud
dund both irrignplo une non-irrigeble, togsther with its
erivileores cna u opurtenunces, ineludang cll weter rights end
ircieation works. Unon the feilure of the Contructer to pay
when Cue toy instalment of ehereges cdescrioed in sijd extieles
the United Stites is empowered to forascloss the lien hereby
ereatea in the munner provided by Law.

     
    

 

Refusel of Voter in Case of vefoult

36. fac Ualited Stetes reserves the right to refuse to
doliver weter to the Contractor in the evont of default for a
noriod of more then tuelve months in any paymont aue the
United States under this contract. Whe provisions of this
artiele are not oxelusive, and shail not in any manner hincer
the United States from exercising any other remoay to enforce
collection of any amount duo horoundor.

 

Bm

001651
Case 3:19-cv- 04405- WHO Document 440 Filed 02/21/20 Page 122 of 131
015508

Secretary may Maz: and Uodity Regulations

?, Phore ig reserved to tho Seeretary of tho Interior

  

the right to mane resulations and modity the sama in his
diserotion in sonuréal hermony, howcvaxr, with this contract,

to the end that the truc intent of the law and of this cons
tract shall be earried into full citset.

Contingont Apozopriation Clause

18. Where the operations of this contract extend boyoud
the current visesl yosr, it is understood toat the contract
is mace contingent upon Congress making the neccsssry appro-
vriation for expenditures thoreunder aftor such current yoar
has oOXpirocd. I4 case such appre priation AS méey bo neceusary
to carry out this contract is not mada, the Contractor hereby
releases the United Sv..tes from 61] Liability duc to the fail-~
ure of Consrcss to make such approsriation.

 

Member of Concress Clause

19. No Membor of or Delegate to Congress or Resident
Commissioner shed bo admitted to any shars or part of this
coantvagt or to any benefit to arise therefrom. Nothing,
however, herein containes. shall bo construod to extend to
any incorporatcd company if the contract be for the goneral
benefit of such eorporation or compiny.

Successors und Assigns Obligatod

fetter er om DOR Ee LE et See bee Ay fee nem can pr oe aap empires ee en

20, Tue terns of this contract shall inure. toa tho bene-
fit of and bo binding upon the suecossora in interest and
aseigns of the parties hereto.

IN WITkTSSS WHOREOY the partics have hereunto subscribed
theit names os of tho date first chove written. ,

‘RHE UN DPoO ST ASaS OF FR ERTCA
# B. §, Hayden
we By .
Witnosgos: Se 7 SGpOP DAT a ae
ve Fo B. Mayes

N. G&G. Whe aaa sores Sere tor ti
o aler ~ Gontraetor !

Ww
oe Bow Hineley _ Mand 8 Has PQ
Contractor ,

F,O.AdC ress:
Klanath Palla g Oregon

RE. 2, Box ae

abe

001652
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 123 of 131
015509

Sars OF OREGOS
“aie
COUNTY OF ELALATH }
B2 ID REMMMBLRED, That on this 7th day of wwy ,
A. D., 19250. pofore ma, the ancersigned, o Notary Publie in
; and for the said gtate and county, scrsonully appeared the

o> , F.B Hayes and Baud 3,Hayes, husband and wife
Within namoé a .

Re he rn

who ®®° ymnown to mo to be the

oe meee —_ — chr tte = oe

identreal individusy® deaeecribed in and who exceuted the within
instrument, end acknowledged to me tuat they oxceuted the same

freely end voluntsrily.

IN PRSPTHONY WRORLOL, IL have hereunto sct my hand and

officiel sesl tho dav and your last above written.

R, &, Yopiina
ew Hotasy Paolie for Gregson ~

Tan. 5, 1934

ae Pe pe

My Commission expiroas

 

(Sean }

001653
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 124 of 131
.015510

102195

State of Oregon)
i SS 5
“Klamath County ) ghana ae

This instrument wes’TIi1eA@ —°
for record on the a9th day
. : of December A.D. 1991 at 3:00
Peete *? LOL ot glock? PM.tamd ily. wecorded os
am vale 96 are Deeds, Page Big.

Ceecilewy esac" si s i. GPGr oe e gE 2
, 4 C, Re ‘Detar, : "County Clerk _
ae ae 1

So RL apg. cbr lo Depubyica Glas Ad ac?

 

+t a &
See ee ee er rate ee mag ohn ye ee i, oh Gotan — neem — » oe SE ae
aE) 3.40
a Fy na =
Pi » & en 4
Paar won (Ta a rr ere cess
reps) - ho oF *, . i
}i: 1 ae wt E r a t re = F] Wa al
a
es iar ve é wt z -
me lakbe  ADINEP ED D, Waaia i > wt
a ‘
‘ ‘ fr | ro oR a
+ ea. ete be ay | a
et a ae re Base Ee 7
a m «i * fe ag ht
t * ” = 4
a a a 5 fie Fh 7 ‘ iggy Ot
“ * fie ne ni et “om
fs
cp
yt .&
oc ET ens a a si

001654
   

  

ase 3:19-cv-0440

ch % ? a é i me aa ! preci me ince i, iter estat iliac mae Aig <a.
3 ry

 

 

*
aS ine -

adept Se 9

—

 

Bar ite Wanner

 

» |

 

Dawes
i

—

RUSE Tai 2ST ITY NOBLES MOH ELAR EE EEO NBEO ecto
Abe wf

ee

neh en
sno
en

 

spkirsele Eanes heptane SERS SON.

 

{pe weoviegp enh easter - i
‘ loan
i me BR {

urea

=

=
.

|

o
at

 

evita _—

 

 

havens

KEG 7 Kian aya aa t

 

 

in ae Ri “ ieee = tireeneaui i fa manesiis

001655

  
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 126 of 131

cea nEnee #1 sae (Rovised) aaa ti | = 9512 5 _ ,
Compal vera 3. 8. Ss.aFTEMENT AND CERTIFICATE. ™ “jily? a
OF AWARD Date. a
Department of the TALL Bureau of Reclamation Klamath Falls, oregon

 

 

 

eee or ostablishaont) . ~ (Bureat « or  olfica)  CLineasian)

=a <a es _

METHOD OF OR ABSENCE OF ADVERTISING -

(ection 3709 of the Revisod Statutes)

1. After advertising in newspapers.
2, (a) After advertising by cizcular letters sent t0____.....-------i-nc--+---ndemlers.

(b) And by notices posted in publie places.
(lf aotices wore net posted in addition to advertising by chenular lotters sent ta dealers, sxplanation sf such omicsion nawet be
made. The notation on the cortificnte below muat be “3 (a) (4)"" or “2 (a),”? dopanding on whether ar mot notices were pasted.)

3. Without advertising, under an exigency of the service which existed prior to the order and would not admit of tha
delay incident to advertising.

4, Without advertising in accordance with .... “ ‘ —Wetex- -sappii ed--%o-Jend-
5. Without advertising, it being impracticable to secure competition because 0f. ermer

 

 

 

 

(Hore stato olrcumatances under which the securing of compotition was impracticable)

AWARD OF CONTRACT

A. To lowest bidder as to price (Expenditures).

B. To other than the lowest bidder as to price (Expenditures).
C. To highest bidder as to price (Receipts).

D. To other than the highest bidder as ta prica (Receipts)

CERTIFICATE ¥j

{ cuxumiry that the foregoing statement is true and correct; that the agreement was made in consequence of NMo.__....—--<=,

of the method of or absence of advertising and in accordance with award of contract lettered ay 28 Bhown above;

that where lower bids (expenditure contracts) or higher bids (receipt contracts) as to price wero received a statement of yvea-

sons for their rejection, together with an abstract of bids received, including all lower than that accepted in case of expendi-

ture contracts and all higher in case of receipt contracts, is given below or on the reverse hereof or on a separate sheet

attached hereto; that the articles or serviees covered by the agreement ‘(expenditure) are necessary for the public service,
and that the prices charged are just and reasonable.

 

 

 

ey Bureau of Reclam tion

; ke 3 7 as istiey
“Wore. —This statement and ‘certificate will bo used to support afl agreomonts, both fortael contracts nud less formal agreoments of whatever character, involving

the oxpanditure or receipt of public fimds, It must he exocuted and signed by tha contracting officar (unless the award is mado by or fa subject to fee y 8a
officer other than tho contracting officer, whon execuiion and signature may be mada by such officer). U, ¢. GOVRANTSAN? PanTrata ovirnen: ar 1D!

001 656

 
 
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 127 of 131

 

  

015513
saat.
| ar Dapartnant
Jamar DEPARTMENT OF THE INTERIOR rn.
BUREAU OF RECLAMATION 1 Nag oe
Elanath
cittnnertivit wee &YPigation Project
RECORD OF EXECUTION OF CONTRACT
IN. RE CONTRACT, and band, - ANY relating to fsa Bid Bs oui a dul, Yobt
symbol and number 1260. 508 .; Inmade by. a She Heh Slayeg
amount ipygelEeds of? wade nei thentin Noa-op a ri TOR ——
paces See scant a2 eat deer, eee es ey Mba /op. ouvsoot
‘ys L2ht on the Punpine Digision, tainaths HEoeh fe —

. joo Rint a. sSorigont to be given Chief Engineer apdetiend jumnragens

ent at 22.2... cowctuwors ouewee, Digtrict Counsel at . al.
and _ er:

 

  

Place 2 pate cee oresen th ee ee
1. On this date the above-described contract was ‘exequted (or) passed, and bond, if
any, approved (or) passed, by this office, and transmitted to ee counsel for Legal

approval . Be He Hayden
; PHeseés superintendent.

Inclosures: 5 Statement & Cert, of Award, Orig. & B

Original and _4... copies of this forl.piye Print, 5 eo @
Original and *. copies of contract. ’ pi :

 

 

 

aes “Fort iand, Ores nie ‘December ‘88,1933

2, On this date the above-described contract, wtir-bomt,-i?-ary, was given legal
approval by this office, and transmitted to the Preject. Bigmath- ¥aki-s)—--- office.
Spenser Tay ee agsoolate
; ., District Counsel.

Inclosures: é
Original and 8 .. copies of this form.
Original a“ aw. Copies of contract.

amen ss ete =:

Denver, Colorado, Date 2. cme entrees
3. Qn this date the above-described contract was executed, and bond, if any,

approved by this office.

., Chief Engineer.

ro > 5 Sse, — : att sie oe tea ap se aoe

SS = as = sy be =r ee

Denver, Colorado, nate ery
4, On this date the above~described contract, with bond, if any, was passed by. ‘this
office and transmitted to the Washington office.

me mae wes

—_ ..., Chief Engineer:

 

 

 

 

 

 

Inclosures:
Original and . . copies of this forn.
Original and aariae me contract.
Washington, D. C., Date (/_ a.
5. On this date the above-described contract was executed, and bond, if any,
approved by 2. 0-2-2 ‘ ce ee pe er EE ona

, Commissioner.

001657

f---741G
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 128 of 131
015514

£3,
Oey
Fey, :

UNTTED STATED
DEPARTMENT OF THE DS LOR
BURRAU OF RECT AMATTON Titel O
KLAMATHA PROJECT _ —

 

rps dOch Desenber
Le THIS ACRTIEMENT , MADE» pds day’ $
nineteen hundred and thirty , between TOR UNTIED STATES OF

AMERTCA, acting for this purpose by the contracting officer exo-
cuting this agreement, pursuant to the provisions of the Act of
Congres of June 17, i962 (32 Stat., 388), and acts amendatory
thereof or supplementary thereto, all of woich ere commonly knovs.
and referred to as the National Reclamation Laws, and particu
larly pursuant to the Warren Act of February 21, 1911 (36 Stat.,
925), the party of the first part, hereinafter referrvud to as the
United States, and

George Heo Rudoloh and dthel J. Audoiyh, bia wife,

y» the party of
the second part, hereinafter referred to as the Contractor.

WITNESSETH:
Explanatory Recitals

By WHEREAS, in connection with the construction and opera-
tion of the Klamath irrigation Project, Oregon-California, after
providing water sufficient for the irrigation of Lands stwoplied
by gravity within the limits of the Klamath Irrigation Project,
the United States will have availabie an additional supply of
water which may be utilized ty pumping to adjacent lands; and

3. VWERREAS, the Contractor is the owner of the lauds here.-
inafter described, for which he desires to secure a water supply
from the United States;

44 NOW, TILEREFORt, for and in consideration of the mutual
and dependent stipulations herein set forth, it is hereby agreed
as follows:

001658
1 Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 129 of 131
015515

4
Furnishing, of Water by United states
De The United States shall. furnish cach year to the
Ugnigactor dard ne the uswal isetigation season water from the
& fe es - =a

   

 
 

Seo 6° ne shes HP ae NE Sy 1 PPPS on,

a turnows :
j 3 ile

Ranges 1.6

for the irrigation of the land of the Contractoyv cesceribed
as. fol ovs |

na 10,0 acres in Lot @, ell in Seetior
Renge 10 East, W.Mo, sontaining in
‘36 dvelgable under a $0-foot pumping

           

The quantity so delivered shall not exceed the amount that
can be furnished as determined by the Secretary of the
Interior, at a cost of Thirty-four Dollars ((54.00) per acre;
nor shall it exceed two acreLect per acre of irrigable Land
during the usual irrigation season as established on the
Klanata Project, being approximately that period from April
15 to bentemser 30, inclusive, of each years ana in no event
shall it exceed 0.6 acre-feet of vater per itrigable acre in
any one month; Provided, that all rights to the use and
delivery of vater acquired by the Contractor uncer this con-
tract are inverlor and subject to the prior rights roserved
for the gravity Lands of the Wlamath Project,

 

Mater to be Delivered only on Demané.

Os ng United States shail make delivery of water
hereunder only upon written demand of the Contractor served
on the Suverintendcnt os the Klamath Project at Least threo
days nvior to the besinning of the irrigation season as
herein cefined, The failure of the Contractor to make such
demand or the tailure by him to use sata water shall not in
any Way relieve the Contractor of his obligation to pay to
the United States the atount s herein agrecc upon at the time
and in the manner specified,

 

3

001659
 

Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 130 of 131
015516

 

Ccasurenent of Water
7 The water to be delivered hereuncer unall be

 

bed in Artis

   

Supe h dase la A perear,

   

weasutcd a! bk

by such meausuringjand controlling cevices or such autonmatie
pauges, or buth, as shall be satisfactory to the Superintendent
or other officer of the United States in charge of the Klamath
Project, Said measuring, and controlling vevices shall be
furnished, installed and maintained by and at the expense of
the Contractor, but they shall be and remain at all times
under the complete control of the United States, whose repre-
sentative may at all times have access to them over the land
of the Contractor, ALL future repairs and renewals necessary
to the operation of said turnout for delivery of water from
the canal. shall he done at the expense of the Contractor.

Receipt of Vater by Contractor

. B85 The Contractor shall receive said irrigation water
at the point of delivery above stated by means of said turn-
out, and shall at his own expense convey the water to his
pumping plant tarough a canal constructed by him, and shall
perform all acts required by law or custom in order to majin-~
tain his control over such water and to secure its lawful
and preper diversien from the @ © asad of the Klamath
Pro ject as herein provided for, and the beneficial applica-
tion of the same to the Land of the Contractor above deseribed.

Shortage of Vater

9, On account of drought, inaccuracy in Cistribution
or other cause, there may occur at times a shortage in the
quantity of water provided for herein, anc while the United
States wilJlouse all reasonable mans to guard against such

 

shortages, in no event shall any liability a@crue against the
United States, its officers, agents or cmployces for any

damage, direct or indirect, arising therefrom, and the vay~
ments due hereunder shall not be reduced because of any such
snortauge. All losses or diminution of water by reason of
scepage, evaporation or other causes after delivery theroof
by the United States at the aforesaid point of delivery shall
be borne by the Contractor,

00S ome

001660
Case 3:19-cv-04405-WHO Document 440 Filed 02/21/20 Page 131 of 131
015517

Hoste and Seepage vabters
10, ‘The Unitec States reserves the right to collect

for use on the Klamath Project all waste anc seepage water

coming from the land of the Contractor, he Contractor shall

have the tisht to discharge waste and seepage water into

the drainage system of the Klamath Project. ‘

Qperation of Irrigation System
Li. Yn the distribution and application of the water

supply »rovided for herein, the Contractor shall conply with
all of the applicable provisions of the Reclamation Law and
the regulations of the Secretary of toe Interior thereunder;
and will operate and maintain his irrigation system and works
to be constructed hereunder to the satisfaction of the Uhited
States, The United States assumes no responsibility whatever
for the safety, integrity, or operation of the same or any
portion thereof, and the Contractor will hold the United

OS States and its officers, agents and employees harmless from

“ anv and all claims arising in connection therewith. During
the irrigation season the United States shall have the right
to place inspectors at any point on the vorks of the Gon.
tracter to make such measurements, ifvestigations or observa=-
tions as in the judgment of the Superintendent may be necessary
Yor the enforcement of the provisions of this contract.

_fons truction Charge |

lé, ‘he Gontractor agrees to pay the United States as
construction charges for the supply of water heretofore de-
scribed the sum of (4,083.40 The total amount of such con~
struction charges shall be paid in 40 annual instalments, due
December 1. of each vear beginning with the vear 2981, The
first 5 of such instalments shall eash be 1 per centum, the
next 10 instalments each 8 per centum, and the next @5 instal-.-
ments cach 4 per centum of the total construction charges:
Peovided, that the Contractor may pay the thole or any part
ov the construction charge within any shorter period.

 

Operation and Maintenance Charges

1S, in addition to the construction charge described in
Article 12 the Contractor agrees toa pay the United States for
the irrigable area of the land of the Contractor, annual

nubs

001661
